Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 1 of 102

LAW OFFICE OF
JESSE M. SIEGEL
The Woolworth Building
(Tel) 212-207-9009 233 Broadway, Suite 707
(Fax} 212-732-1339 New York, New York 10279 JesseMSiegel@aol.com

REQUEST TO BE FILED UNDER SEAL

June 8, 2020

BY EMAIL

Hon. Jed S. Rakoff, District Judge
United States District Court for the
Southern District of New York
500 Pearl Street

New York, NY 10007

Rule 32 Sentencing Memorandum in the Matter of
United States v. Lawrence Walsh, 18 Cr. 874 (SR).

Dear Judge Rakoff:

We have been doing this for a very long time. For almost 34 years, we have handled
cases involving young black and brown men raised in terrible circumstances, who have done
terrible things, and been locked up in terrible numbers.

But seldom, if ever, have we seen someone whose life experience was worse than that of
Lawrence Walsh, From an oxygen-deprived birth to a drug abusing, seventeen year-old mother,
to his detention at the Covid-19 riddled Queens GEO Private Detention Facility (‘Queens
GEO”), he has experienced virtually every risk factor, social pathology, and personal horror that
has resulted in so many young black and brown men being incarcerated in this country, His life
story is one of abandonment, violence, =, drug abuse and institutional failure.

  

To be sure, Lawrence is not unique in the types of experiences he has had. But he may
be unique in the sheer number of horrible experiences he has had. These experiences not only
make it unsurprising that he wound up committing crimes, but also that he committed the types
of crimes he did.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 2 of 102

Hon, Jed S. Rakoff
June 8, 2020
Page 2

Lawrence is also unusual in that, despite all this, there is something inside him that has
allowed him to feel genuine remorse for the things he has done, and seek to atone for his
misdeeds by cooperating with the government. Before this, he walked away from gang life as a
member of the Crips. He has a seven year-old daughter, and wants nothing more than to support
her and give her the type of parental love and attention he did not receive. Being the father ofa
young gitl makes him feel remorse for exploiting and victimizing young girls more acutely, He
has a pro-social goal, to purse a career in the culinary arts, a field in which he has some
experience. In short, despite the horror of his life, and the terrible crimes in which he was
involved, he has strength of character that provides much hope that he can lead a positive life
once released from incarceration.

For these and other reasons discussed below, we respectfully submit a sentence of time
served, equivalent to a term of imprisonment of about 21 months', would be “sufficient, but not
greater than necessary” to achieve the purposes of sentencing set forth in Title 18, United States
Code, section 3553(a)(2). 18 U.S.C. § 3553(a) (emphasis added).

Personal Background

Lawrence’s life is described in excruciating detail in the mitigation report prepared by
Carmeta Albarus of CVA Consulting, attached hereto as Exhibit A (“Mitigation Report”), and
summarized in the psychological report of Dr. N.G. Berrill, of the New York Center for
Neuropsychology & Forensic Behavioral Science, attached hereto as Exhibit B (“Psychological
Report.”) While there is no point in repeating everything in them, we will set forth here some of
their lowlights, as necessary for our arguments. (Alternatively, the Court may prefer to review
the reports at this point before proceeding.)

Lawrence’s grandmother, Michelle Waish, was 18 years old when she gave birth to his
mother, Renee Walsh. Michelle was not yet married to Renee’s father, William Walsh, who was
“Caucasian, a heroin addict and an abusive husband.” (Mitigation Report at 2.) Michelle
described Renee as “always a troubled child,” who was “disturbed by the estrangement from her
father,” which “manifested in her behavior.” (Mitigation Report at 3.)

Renee was 17 or 18 when she gave birth to Lawrence, after a one-night stand with a
neighbor, Johnny Lee. Renee was unprepared and unsuited for motherhood. Indeed, she was
unaware she was pregnant until almost her seventh month, did not even know she had gone into
labor, and had “little to no health awareness” during pregnancy; Michelle did not know whether
Renee was using drugs or alcohol during the pregnancy. (Mitigation Report at 4.)

Lawrence was born “blue,” with the umbilical cord wrapped around his neck, depriving

 

| Lawrence was arrested on December 12, 2018, and has been detained since, a period that will

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 3 of 102

Hon. Jed 8. Rakoff
June 8, 2020
Page 3

him of oxygen. This condition, asphyxia, can cause “long term neurological or brain disabilities
and developmental delays.” (d.) At 16 months, Lawrence developed a high fever and had a
seizure, requiring hospitalization. At 18 months, he fell down a flight of concrete stairs,
sustaining a head injury for which he received no medical care. (Mitigation Report at 4-5.)

Renee did not tell Johnny Lee that he was Lawrence’s father; he already had nine
children and would not have cared. After, he found out from a friend, he went to see Lawrence,
but shortly thereafter was sent to prison. He provided no support and played virtually no role in
Lawrence’s life. (Mitigation Report at 5.)

Renee played only a bit role in Lawrence’s life. She was often kicked out of the house,
as she abused drugs and stole from her mother. Michelle obtained custody of Lawrence, as, she
said, “Renee did not want to be bothered with raising children.” (Mitigation Report at 5.) When
he was about 14 or 15, she moved to North Carolina and he had almost no contact with her.

Lawrence’s grandmother, Michelle, worked and was unable to supervise him or protect
him from his uncle, Tatham, a violent psychopath who lived in the house and physically abused
Lawrence, Once, he put Lawrence, then 4 years old, in a clothes dryer and turned it on;
Lawrence recalled feeling that he was dying, and came out crying and in pain. (Mitigation
Report at 6.) Lawrence’s sister, Lichelle Walsh, said Tatham abused drugs and was mentally
disturbed and violent; especially when drunk, he would physically attack Lawrence. (Mitigation
Report at 10.)

Lawrence’s mother, grandmother and babysitter also beat him. The babysitter was “‘old
school,’” and believed in corporal punishment; Michelle said the babysitter beat him until he had
welts covering his body. She told the babysitter to stop — not out of concern for Lawrence, but
because she did not want to be blamed if authorities saw his injuries. (Mitigation Report at 8.)

At 6, Lawrence was taken to a cookout by a
watching television, when

    

paternal uncle. Lawrence was upstairs,

 

     

a | Lawrence did not tell anyone about the incident, but it had a
profound, lingering effect on him. He had trouble concentrating or focusing in school, and had
to repeat the first grade. By the ninth grade, he was having anxiety and anger issues. (Mitigation
Report at 7-8.)

The family lived in conditions of extreme poverty, which contributed to Lawrence’s
insecurities, especially as an adolescent. Michelle struggled to pay the bills and Lawrence was
aftaid they would be evicted and become homeless. The electricity and heat were cut off
frequently, the yard was unkempt, and space was tight given the number of people living there,
(Mitigation Report at 10.)

Also, Michelle kept several dogs, but did not clean up after them. Lawrence was teased
for smelling like dog feces. Friends stayed away from the house. He was bullied at school for
wearing clothes that smelled like dogs, as well as for being of mixed racial heritage. (Mitigation

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 4 of 102

Hon. Jed S. Rakoff
June 8, 2020
Page 4

Report at 10-11.)

 
 

While in middle school, Lawrence

 

         

: a: . Although he
was maintained in general classes, he received the support of a special education teacher in the
classroom, counseling, and extended time to complete tests. (Mitigation Report at 11-13.) He
dropped out of school at 17.

Not surprisingly, Lawrence began smoking marijuana at the age of 13, and his use
increased as he got older, (The Court may recall from the trial of co-defendant Luidji Benjamin,
that, by the time he committed the instant offenses, he was smoking marijuana constantly,
existing in a cloud of smoke that certainly did not help his judgment.) He also began trying other
drugs (Mitigation Report at 13.)

By 17, Lawrence’s life was even less stable than it had been, as his grandmother lost her
home. Not wanting to burden her, he felt pressure to fend for himself financially. Against this
backdrop, he joined the Crips. As Michelle saw it, Lawrence was especially vulnerable to peer
pressure because he wanted to feel like he belonged or was accepted by others. Although
Michelle’s friend, Allan Jones, invited him to stay with him in Queens, “it was difficult for
Lawrence to see a clear path forward when the cloud of abuse, neglect, deprivation, and
homelessness shadowed him.” (Mitigation Report at 13.) He tried living with his mother in
North Carolina for a summer, but wound up hanging out with wrong crowd, and being arrested,
although the charge was subsequently dismissed. He returned to New York, threatened by
homelessness and poverty, and ultimately moved in with Jones. (Mitigation Report at 14.)

At 17 or 18, Lawe

 

Psychological Evaluation

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 5 of 102

Hon, Jed 8S. Rakoff
June 8, 2020
Page 5

With the Court’s approval, and at the request of the undersigned, Dr. N.G. Berrill of The
New York Center for Neuropsychology & Forensic Behavioral Science examined Lawrence at
Queens GEO. (His report is attached hereto as Exhibit B.) Dr. Berrill interviewed Lawrence
and administered various tests to him.

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 6 of 102

Hon. Jed S. Rakoff
June 8, 2020

Page 6

Mitigation Report

in detailing Lawrence’s social history, the Mitigation Report finds numerous mitigating

factors relevant to sentencing, These include:

°

Born at risk for impairment to neurological, psychological, and social development due to
lack of neo-natal care and his suffering from asphyxia (lack of oxygen) at birth.

 

eee =, experienced throughout his developmental
years increased the risk for poor “cognitive and social skills with negative consequences as
he transitioned through adolescence into adult life.

Lack of effective mental health interventions since childhood exacerbated the risk for
poor emotional and social controls as well as for poor choices in reaction to psychosocial
stressors.

Brain/Head trauma beginning in infancy increased the risk for mental, emotional,
behavioral, and social difficulties.

Physical abuse and neglect in childhood contributed to Lawrence’s difficulties, which
could be seen as illustrative of research findings that childhood victims of abuse and
neglect are at higher risk than their non-maltreated peers for a range of cognitive,
emotional, behavioral and social difficulties that can extend into adult life.

 

Lack of supervision and structure was devastating and did lead to a susceptibility to
outside influences, particularly gang members offering the promise of familial support
and protection.

Raised in a home and social environment where risk factors were pervasive, and so
significantly outweighed any protective factors that may have been available.

Failure of parents, grandmother, and other adult caregivers to provide the safety, nurture,
and support necessary for healthy development.

Family history of substance abuse, menta!/emotional disturbance, domestic abuse,
unstable sexual and social relationships as well as other disorders increased the bio-
psychosocial risk to Lawrence of incurring similar difficulties.

Deprivation that impacted financial and emotional wellbeing increased the risk for below
average or poor outcomes in health, academic, occupational, and behavioral functioning
that can extend into adult life with legal consequence.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 7 of 102

Hon. Jed S. Rakoff
June 8, 2020
Page 7

* Institutional failure, as indicated in the inadequate interventions by school and Child
Protective Services, put him at risk for underachievement and inappropriate attempts to
survive including delinquency.

 

   

oe E not far removed chronologically from his
childhood, and thus he was still close psychologically to the disturbing events that helped
to influence his cognitive, emotional, and social development.

* Attachment to young daughter is commendable and is a motivating factor to undergird
the possibility for rehabilitation.

* Acceptance of responsibility as demonstrated in plea of guilty.
* Cooperation in the instant case including testimony.
* Remorse expressed during interviews come across as genuine.

* Prolonged sentence involving incarceration might be counterproductive, given the risk of
harm in an environment where other inmates could seek to exact retaliation for his
cooperation in the instant case.

* Capacity for change likely in a setting or under conditions that allow for safe access to
self-improvement programs, mental health services, substance abuse treatment, and other
appropriate resources that support the goal of rehabilitation.

(Mitigation Report at 17-19.)

The Offenses, Arrest and Guilty Plea

 

Lawrence was arrested on December 12, 2018, and charged in the first count of a two-
count indictment with conspiracy to commit sex trafficking (18 U.S.C. §1594(c)). The
indictment charged the co-defendant, Luidji Benjamin, with both conspiracy to commit sex
trafficking and sex trafficking of a minor (18 U.S.C, §§ 1591 (a), (b)(2), and 2.)

Pursuant to a cooperation agreement with the government, Lawrence pled guilty, on April
15, 2019, to a seven-count superceding information charging him with conspiracy to commit sex
trafficking (18 U.S.C. § 1594(c)) (Count One); sex trafficking (18 U.S.C. §§ 1591 (a), (b)(2) and
2) (Count Two); violation of the Travel Act (18 U.S.C. §§ 1952(a) and (b)(2)) (Count Three);
attempted Hobbs Act robbery (18 U.S.C. §§ 1951 and 2) (Count Four), conspiracy to commit
Hobbs Act robbery (18 U.S.C. § 1951) (Count Five); use, carrying and possession of a firearm
(18 U.S.C. §§ 924(c)C AG) and 2) (Count Six); and distribution of narcotics (21 U.S.C. §§
841(b}{1)(C) and (D) (Count Seven).

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 8 of 102

Hon. Jed 8. Rakoff
June 8, 2020
Page 8

Lawrence has been detained since being arrested, a period that will be 18 months on the
date of sentence. (As noted, he has served the equivalent of a 2i-month term of imprisonment,
with credit for good time served.)

The Presentence Investigation Report

 

We do not object to Probation’s calculation of Lawrence’s advisory sentencing guidelines
range. After applying a grouping analysis and multiple count adjustment, they find he has a
Total Offense Level of 33, and an advisory sentencing guidelines range, in criminal history
category II, of 168 to 210 months. In addition, he faces a consecutive mandatory minimum
sentence of five years on Count Six (the firearms offense).

We note, however, that the government was unaware of the conduct underlying Counts
Three through Seven before Lawrence revealed it during proffer sessions, and Lawrence was not
initially charge in Count Two, which charged the substantive offense of sex trafficking. Based
solely on the information of which the government was aware before the cooperation process —
i.e, having to do with the original charged offense, Count One - Lawrence’s Total Offense Level
would be 31, yielding an advisory sentencing guidelines range, in criminal history category Il, of
121 to 151 months, (see PSR at §939-52, 77, 78), and he would not be subject to a mandatory
minimum sentence.

Substantial Assistance

In determining the extent and value of a cooperator’s efforts, “substantial weight” is to be
given to the government’s evaluation of the individual’s assistance. U.S.S.G. §5K1.1, application
note 3. In their letter submitted pursuant to U.S.S,G. § 5K1.1 (“Gov’t Letter”), the government
describes how Lawrence provided substantial assistance to the government by providing
“substantial information concerning the Sex traffickin of his co-defendant Benjamin ” testifying
at Benjamin's trial, and & a 8 :

      
    
 

Ee =: oa (Gov't Letter at 2, ; The government’s letter makes clear that
Lawrence 8 assistance was extensive and undertaken at substantial risk.

We submit that each of the factors set forth in section 5K1.1(a), to be considered by a
court in determining whether and how much to reduce a sentence for a defendant who has
provided substantial assistance to the government, speaks in favor of the departure requested
here:

(1) the court’s evaluation of the significance and usefulness of the defendant’s assistance,
taking into consideration the government's evaluation of the assistance rendered (U.S.S.G.
section SKI. Taj);

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 9 of 102

Hon, Jed S. Rakoff
June 8, 2020
Page 9

Having presided over Luidji Benjamin’s trial, the Court is able to evaluate the
significance and usefulness of Lawrence’s testimony on its own. According to the Government,
his “assistance was unquestionably significant, substantial and useful ... [H]e provided detailed,
consistent information about his and Benjamin’s sex trafficking conspiracy, which corroborated
Victim-1’s and Victim-2’s testimony at trial. (Gov’t Letter at 5); see also Gov’t Letter at 2 (his
testimony provided “critical corroboration supporting the testimony of the two minor victims
.»”), His testimony “was particularly important in light of the challenges relating to the
Victims’ testimony,” as the Victims were reluctant to testify. (Gov't Letter at 5.) Lawrence’s
willingness to testify allowed the Government to proceed against Benjamin even knowing the
victims might not be willing to do so. (d.)

In addition, the information provided by Lawrence was useful to the Government in
allowing the government to are for trial and in its broader inves Gov’t Letter at 4-

        
 
 

  

. (Gov't Letter at 4-5.)

(2) the truthfulness, completeness, and reliability of any information or testimony
provided by the defendant (U.S.S.G. section SKI. I{a}(2));

The Government believes Lawrence’s information was “truthful, complete and reliable.”
It was corroborated by other witnesses and by other information, including social media posts
and online advertisements. Lawrence did not minimize his own involvement in the conspiracy
and accepted responsibility for it. (Gov’t Letter at 6.) He “provided specific, incriminating details
about his involvement in the charged conduct ...) (Gov’t Letter at 4.) He also provided
information ee ae Ee ee

 

 

   
 
  

 
  

oe Benjamin, further “demonstrat[ing] his commitment to
complete candor.” (Gov't Letter at 6.) Moreover, he provided information about his other
criminal activities, of which the Government was unaware and for which he would not have been
charged absent his cooperation. (Gov’t Letter at 4.)

(3) the nature and extent of the defendant’s assistance (U.S.S.G. section 5KI,1(aj(3y);

The assistance provided by most cooperators is limited to meeting with the government
and providing information. Lawrence, on the other hand, testified in open court over two days.
He also met with the Government more than a dozen times. (Gov’t Letter at 3.) He was pulled
from general population each time, where the frequency of meetings would have been noted by
other inmates, marked him as a cooperator, and exposed him to retaliation.

(4} any injury suffered, or any danger or risk of injury to the defendant or his family
resulting from his assistance (U.S.S.G. section 5K1.1(a)(4));

Lawrence has put himself and his family in real and substantial danger by cooperating
with the government. The government notes the inherent risk in cooperating, especially where,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 10 of 102

Hon, Jed S, Rakoff
June 8, 2020
Page 10

 

as here, the crimes committed carry severe penalties, and ee as
One ee (Gov't Letter at 7.) Lawrence was in danger while detained a at MCC Manhattan,
necessitating that he be moved to Queens GEO, where he remains,

 

Should Lawrence be sentenced to additional time in prison, this will present ongoing
danger for him. As the Court is undoubtedly aware, inmates newly arrived at prisons are made
to show their paperwork, including sentencing transcripts, to other inmates to prove they did not
cooperate; Lawrence will be unable to do so.

Finally, as noted by the government, Lawrence’ cooperation has potentially jeopardized
his legal position. He revealed to the government extensive information about his own criminal
conduct of which they were unaware, and for which he would not have been prosecuted and
faced sentencing had he not cooperated. (See, Gov’t Letter at 4.)

(5) the timeliness of the defendant’ assistance (U.S.S.G. section 5KI, l(ajG)).

Lawrence’s assistance was extremely timely. He began meeting with the government
about two months after being arrested, which allowed him to be available to the government
during its preparation for trial. (Gov’t Letter at 7.)

Sentencing Under Section 3553

The Court is required to impose a sentence that is “sufficient, but not greater than
necessary” to achieve the purposes of sentencing set forth in Title 18, United States Code,
section 3553(a)(2). 18 U.S.C, § 3553(a) (emphasis added). The Second Circuit has underlined
this requirement: “Plainly, if a district court were to explicitly conclude that two sentences
equally served the statutory purpose of §3553(a), it could not, consistent with the parsimony
clause, impose the higher.” United States v, Ministro-Tapia, 470 F 3d 137, 142 (2d Cir, 2006),
Thus, a court is to impose the /owest sentence that accomplishes the various purposes of
sentencing.

In determining a sentence, the Court shall consider the factors set forth in section
3553(a), including:

(1) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(2) the need for the sentence imposed--
(A) to reflect the seriousness of the offense, to

promote respect for the law, and to promote just
punishment for the offense;

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 11 of 102

Hon. Jed S. Rakoff
June 8, 2020
Page 11

(B) to afford adequate deterrence to criminal
conduct;

(C) to protect the public from further crimes of the
defendant, and

(D) to provide the defendant with needed
educational or vocational training, medical care, or
other correctional treatment in the most effective
manner

ok GR Ok

The Second Circuit has emphasized, “Although the sentencing judge is obliged to
consider all of the sentencing factors outlined in Section 3553(a), the judge is not prohibited
from including in that consideration the judge's own sense of what is a fair and just sentence
under all the circumstances. That is the historic role of sentencing judges, and it may continue to
be exercised,” United States v. Jones, 460 F.3d 191, 195 (2d Cir. 2006).

To begin, while the Court is required to calculate Lawrence’ actual advisory sentencing
range, a more appropriate “benchmark” from which to depart because of his assistance to the
government is the sentence he likely would have received had he not cooperated. As noted
above, based on the original charge, Lawrence faced an advisory sentencing guidelines range of
121 to 151 months, and no mandatory minimum sentence. While we would not presume to
predict what sentence the Court might have imposed had Lawrence simply pled guilty to the
original charge, it certainly would have been far less than the guidelines range he now faces,
from additional charges based on information disclosed during the cooperation process.

We respectfully submit Lawrence’s history and characteristics, the danger he might face
if sentenced to additional time in prison, the harsh conditions of his pre-trial confinement,
especially during the Covid-19 pandemic, and the unlikelihood that he will receive necessary
psychiatric treatment while in prison, are additional factors which, combined with his substantial
assistance to the government, make a sentence of time-served appropriate.

The history and characteristics of the defendant.

Lawrence’s history and characteristics provide substantial mitigation and support for the
sentence requested. The miserable childhood and adolescence Lawrence suffered are relevant
not merely because he deserves sympathy and a break, but also because the circumstances he
imes that brought him before the Court. Fi

      
 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 12 of 102

Hon. Jed S. Rakoff
June 8, 2020
Page 12

   
  

See 2 Add in his psychiatric problems,
s he took to numb the pain he had suffered as a
Se and the criminal activity with which he

if not excused by these thin Dr. Berrill noted,

 
    
    

and the fact that he was constantly high on drug
child and continued to suffer Fees
became involved is hardly surprising, ev
“Tawrence’s involvement in this activit

  

 

 

     
  

      

. o ee 2. Given his many
psychological deficits and intellectual limitations, Lawrence was not well equipped to assess the
wrongfulness of his conduct related to the instant offense.”

It should also be noted that Lawrence was, when he committed these offenses, extremely
young: § Cee SS  , about 22 when he committed the
sex trafficking offenses, and younger than 22 when he committed the other offenses. While old
enough to be treated as an adult, such a young person- even a sober one of average intelligence,
without mental health problems - does not have the maturity and life experience of an older
person, and cannot be expected to exhibit the judgment of an older person. See, Gall v. United
States, 552 U.S. 38, 57-58 (2007); Johnson y. Texas, 509 US 350, 367 (1993); U.S.S.G. section
5HL.1.

  

 

 

Yet, Lawrence’s personal characteristics provide much reason to hope that he will
continue the process of turning his life around he began by cooperating with the government, and
become a productive member of society. He is genuinely remorseful, as illustrated by his
statements to Dr. Berrill, Ms. Albarus, and Probation recognizing the wrongfulness of his
conduct; in particular, he spoke of the wrongfulness of involving minors in prostitution. His
acknowledgement seems sincere, especially as he connects what he did to the fact that he has a
seven year-old daughter.

Lawrence has many good qualities. The Government’s letter attests to the dedication
and honesty he brought to the process of cooperating. They note, in particular, his candor in
acknowledging his own role in the sex trafficking offenses, and disclosing other criminal
activities of which the government was unaware. He is dedicated to providing his daughter
with the love and attention of which he was deprived as a child. He has pro-social goals,
including pursuing a career in culinary arts. He has identified The Ready, Willing and Able
organization, also known as the Doe Fund, as a possible source of assistance. (Mitigation
Report at 17.)

Most importantly, Lawrence’s cooperation indicates his commitment to changing his
life. His decision to cooperate has made it impossible for him to return to the places where, and
people with whom, he committed crimes. He has truly chosen to put himself in a position where
he has to change his life.

The nature and circumstances of the offense.

Admittedly, this is not a factor that favors leniency. Lawrence has admitted and accepted

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 13 of 102

Hon. Jed S, Rakoff
June 8, 2020
Page 13

responsibility for participating in very serious crimes, which had profound effects on the victims,

Nonetheless, as argued above, Lawrence’s involvement in these offenses has to be
evaluated in light of his life experience.

The need for the sentence to reflect the seriousness of the offense, promote respect for the
law, promote just punishment for the offense, and provide general and specific deterrence,

Given the length of sentences commonly imposed in federal court, it is easy to lose sight
of the fact that a sentence of time served equivalent to a 21-month term of imprisonment is a
significant punishment. We submit that, under these circumstances, and in light of his
cooperation, a sentence of time served would be sufficient to recognize the seriousness of the
offense, promote respect for the law, impose just punishment for the offenses, and provide
general and specific deterrence.

The harshness of Lawrence’s pretrial confinement also bears on sentencing, insofar as
one of the purposes of sentencing is to afford just punishment for the offense and respect for the
law. 18 U.S.C. §3553(a)(1). Lawrence has been detained since his arrest on December 12,
2018, a period of about 18 months, at MCC Manhattan and Queens GEO, jails not “designed for
long term stays.” See United States v. Behr, 2006 WL 1586563 *5 (S.D.N.Y, 2006) (Sweet, J.)
(further noting that harsh conditions at MCC were recognized by Judge Kimba Wood as a basis
for a substantia! sentence reduction), Inmates’ movements are severely restricted at all times.
They have little opportunity to participate in social programs, very limited access to personal
development programs, exercise, physical training, or recreation, and almost no opportunities to
be outdoors.

The Supreme Court has recognized that because pre-trial confinement is an
administrative, as opposed to judicial, form of detention, the conditions of confinement may not
rise to the level of punishment. Bell v. Wolfish, 441 U.S. 520, 537-38 (1979). But, as Judge
Weinstein of the Eastern District observed, “The inevitable consequences of pretrial
incarceration, particularly when prolonged beyond a short period, are undeniably severe.”
United States v. Gallo, 653 F.Supp. 320, 336 (E.D.N.Y.1986).

Even pre-Booker, the Second Circuit held that “pre-sentence confinement conditions may
in appropriate cases be a permissible basis for downward departures,” United States v. Carty,
264 F.3d 191, 196 (2d Cir. 2001) (per curiam), because harsh conditions of confinement could
be regarded as a mitigating factor pursuant to U.S.S.G. §5K2.0. Jd. (internal citation omitted.)
Sentencing judges have based downward departures on findings of unduly harsh conditions of
pre-trial confinement. See, ¢.g., United States v. Francis, 129 F.2d 612 (S.D.N.Y. 2001)
(Patterson, J.) (Departing one level because of harsh conditions of pre-trial confinement endured
by illegal reentry defendant for 13 months at Hudson County Correctional Center). Post-Booker,
concerns that authorized departures from the sentencing guidelines when they were considered
mandatory may now justify non-guidelines sentences pursuant to Title 18, United States Code,
section 3553 (a).

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 14 of 102

Hon. Jed S. Rakoff
June 8, 2020
Page 14

The conditions under which Lawrence has been detained at Queens GEO have been
particularly harsh because it includes the four months of the Covid-19 pandemic, The facility
was clearly unprepared to deal with such a medical calamity. Inmates are housed in dorms
holding up to forty inmates, and the disease quickly spread through them, as the facility had
nowhere to place those who contracted it. Lawrence reports that, on his unit of about 35, most
inmates got sick, including him. He had shortness of breath, headaches, a sore throat, and body
aches. Like many in his dorm, he did not receive medical attention, as he did not have a fever.
The dorm was locked down in quarantine, with movements severely restricted.

It should go without saying that a sentence should not be one that exposes a defendant to
danger. If he receives additional time in prison, Lawrence will be in danger. As noted, newly
atrived inmates are required to show their papers, including sentencing minutes, to other inmates
to establish they didn’t cooperate. Lawrence will not be able to do so, as he did cooperate.
Moreover, his cooperation is already well known, as he testified in open court. As the
government notes, some of the individuals against whom Lawrence provided information are
members of violent gangs, which have widespread presence in the federal prison system.

The need for the sentence imposed to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the most effective
manner,

problems, Dr.

In light of his serious mental health

        
   

Berrill states that Lawrence requires

 

HOE ee eS Ae ea While he
may be able to get treatment for substance abuse, we are not optimistic he will receive necessary
psychiatric treatment while incarcerated.

 

We are attaching, as Exhibit C, an article entitled “Health Care in the Federal Prisons:
Fact or Fiction,” which appeared in the Californian Journal of Health Promotion. Daniel S.
Murphy, Health Care in the Federal Bureau of Prisons: Fact or Fiction, California Journal of
Health Promotion, Vol. 3, Issue 2, 2005, at 23. In addition to providing substantial anecdotal
evidence from inmates, the author, a former federal inmate now at Appalachian State University,
quotes a 1994 report from the United States General Accounting Office, which states:

Inmates with special needs, including women, psychiatric patients,
and patients with chronic illnesses, were not receiving all of the
health care they needed at the three medical referral centers we
visited [Butner, North Carolina; Lexington, Kentucky; Springfield,
Missouri]. This situation was occurring because there were
insufficient numbers of physicians and nursing staff to perform
required clinical and other related tasks ... As a result, some
patients’ conditions were not improving and others were at risk of
serious deterioration.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 15 of 102

Hon, Jed S. Rakoff
June 8, 2020
Page 15

Id, at 26-27 (Journal pagination) (emphasis added).

To the objection that conditions might have improved since the GAO report of 1994, we
are also attaching, as Exhibit D, a copy of an article appearing in the April, 2009, issue of the
American Journal of Public Health, entitled, “The Health and Health Care of US Prisoners;
Results of a Nationwide Survey.” Andrew P. Wilper, MD, MPH, et al., The Health and Health
Care of US Prisoners: Results of a Nationwide Survey, American Journal of Public Health, Vol.
99, No. 4, April 2009, at 666 (journal pagination). The authors “analyzed the prevalence of
chronic illnesses, izcluding mental illness, and access to health care among US inmates,” and
concluded, “Many inmates with a serious chronic physical illness fail to receive care while
incarcerated.” (Jd, at 666) (emphasis added.) Further, “More than 800,000 inmates report having
1 or more chronic medical conditions, and their access to medical care appears to be poor,
particularly in jails.” (/d. at 669.) Distinguishing federal prisoners from state and local jail
inmates, the report found, “Among inmates with a persistent medical problem, 13.9% of federal
inmates, 20.1% of state inmates, and 68.4% of local jail inmates had received no medica!
examination since incarceration.” (d.) Of more than | in 5 inmates taking a prescription
medication before entering prison or jail, 26.3% of federal inmates stopped taking the medication
upon incarceration. (/d.)

These articles may not provide an absolutely definitive description of the health care,
including mental health care, currently available in federal prisons. Nevertheless, we have not
found any articles or studies suggesting that conditions have significantly improved. In fact, a
March 2016 report by the Inspector General, U.S. Department of Justice, attached hereto as
Exhibit E, found chronic understaffing in federal prison health service units. Noting the Bureau
of Prisons’ responsibility to provide medically necessary healthcare to prisoners, the report
states: “However, recruitment of medical professionals is one of the BOP’s greatest challenges
and staffing shortages limit inmate access to medical care, result in an increased need to send
inmates outside the institution for medical care, and contribute to increases in medical costs,”
(id. at ’} (emphasis added.) Only 83% of health service positions were filled. Further,

Although BOP policy states that the vacancy rate shall not exceed
10 percent during any |8-month period, we found that only 24 of
97 BOP institutions had a medical staffing rate of 90 percent or
higher as of September 2014. Further, 12 BOP institutions were
medically staffed at only 71 percent or below, which the BOP’s
former Assistant Director for Health Services and Medical Director
described as crisis level.

(id.) In Fiscal Year 2014, “20 BOP institutions had a medical staff vacancy rate of 25 percent or
higher and 3 institutions had a vacancy rate of 40 percent or higher.” (/d. at 2.)

Not surprisingly, the BOP’s inability to recruit medical professionals is caused by “its
geographic locations and local market competition, the limits on the pay it can offer its medical
staff, and its correctional setting.” (/d. at 7.) The report notes, “Specifically, we found that the

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 16 of 102

Hon, Jed 8, Rakoff
June 8, 2020
Page 16

salaries and incentives the BOP offers are not competitive with those of the private sector,
particularly given the need for the BOP to compensate its employees for the safety and security
factors intrinsic to working in a correctional setting.” (/d.)

Sentencing Lawrence to additional time in prison will only delay the treatment he needs
to both feel better and continue the process of becoming a useful member of society. On the
other hand, once he is on supervised release, his probation officer will be able to help him access
such treatment. In this way, a longer prison sentence would be contrary to the goal of ensuring
he receives the treatment he needs “in the most effective manner,” and counter-productive.

Conclusion

Ultimately, it is Lawrence’s substantial assistance to the government that speaks most
forcefully in favor of the sentence of time-served. Not only was it very productive and done at
substantial risk. It demonstrates most clearly that, despite the crimes he has committed,
Lawrence is dedicated to becoming a better person who will contribute to his community.

For the foregoing reasons, we respectfully ask the Court to sentence Lawrence to time-
served.

Because of the sensitive nature of the information discussed herein, we also ask that this
letter be filed under seal.

Respectfully Submitted,

isf
Jesse M. Siegel

ce, A.ULS.A. Jacob Gutwillig
A.U.S.A. Mollie Bracewell
(By email)

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 17 of 102

Exhibit A

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 18 of 102

CVA Consulting Services Inc,
144 West 127" Street
New York, NY 10027
(646) 698-2172 / Fax: (646) 698-2173)
evaconsulting@hotmail.com

May 28, 2020

Jesse M. Siegel, Esq.

Law Office of Jesse M. Siegel
The Woolworth Building

233 Broaiway

Suite 707

New York, NY 10279

Re: United States of America vs. Lawrence Walsh

Dear Mr. Siegel:

Prrsuatit to your request, the following is a miligation report prepared on behalf of your
client, Lawrence Walsh, This report is based on an investigation of Mr, Walsh’s social history.
Interviews were conducted with Mr, Walsh as well as with some members of his family and
persons known to him socially. These interviews were with Michelle Walsh (grandmother),
Renee Welsh (mother), Lichelle Walsh (sister), Allan Jones (family friend), Jolan McCants (best
friend), Valery Giralt (childhood friend). In addition, reviews were done of records from
Malverne Senior High School, Maurice W. Downing School, Herbert T. Herber Middle School,
Malverne Union Free School District (special education), Cornerstone of Rhinebeck, Plea
agreement, Court Testimony, Pre-sentencing Report by the US probation officer (dated

2/10/2020}.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 19 of 102

WALSH, LAWRENCE

Introdustion

Lawrence Walsh is a 27-year-old African American male currently incarcerated as he
awaits sentencing. He has pled guilty, in accordance with a plea agreement, to a seven-count
Indictment. He expressed remorse for his actions, which is in keeping with his acceptance of
responsibility and cooperation in the instant case, During interviews, his depressed mood

affected ris ability to focus consistently, but his responses revealed various bio-psychosocial

 

factors that seriously impacted his development. These factors include i
abuse, domestic violence, drug abuse, deprivation, learning disability, emotional disturbance, and

homeles«ness.
Family History

Lawrence Walsh was born on February 2, 1993 in Mineola, Long Island, New York. He
is the only child born to the union of Renee Walsh and Johnny Lee. He was raised primarily by
his maternal grandmother, Michelle Walsh, because his parents failed to play an active role in his
life, Hz only knows his father by name Johnny Lee as they did not have a relationship. His
relations)tip with his mother was fractured carly in his childhood. Reportedly, his mother now
resides with her lover in North Carolina. Given his parents’ negligence, his maternal

grandmo:her became his primary caregiver and guardian.

Michelle Walsh acknowledged that she became Lawrence’s guardian due to the
negligence of his parents. She was born on December 7, 1955 in the Bronx in a family system
where her maternal grandmother was her primary caregiver. According to Michelle, ber
maternal grandmother was from Jamaica and instilled values associated with Jamaican child
rearing practices, She explained that her grandmother was strict with children. She added that
her granclmother also believed in hard work and taking responsibility. Michelle related that she
strayed fom her grandmother when she married William Walsh in 1977 on her 22™ birthday.

She desc-ibed William as Caucasian, a heroin addict, and an abusive husband,

Michelle’s union with William produced two children, Renee Waish (Lawrence’s
mother) und Tatham Walsh. Renee was born on September 23, 1974, when Michelle was 18

years old and before her marriage to WilHam. Tatham was born on February 21, 1979, after

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 20 of 102

WALSH, LAWRENCE

Michelle and Wiiliam separated. Michelle recalled that she left William while she was pregnant
with Tatham and she returned to her grandmother's home. She said William refused to support

their children after she lef him.

According to Michelle, she worked two jobs and left her two young children in the care
of her grandmother. She said the arrangement with her grandmother worked well for her
children, However, on April 29, 1986, Michelle’s grandmother died from complications of a
stroke, ‘The loss was a devastating blow for the family, especially for Michelle's first child,

Renee, wio needed close supervision.

Renee was always a troubled child, Michelle stated. It appeared that Renee’s troubles
started with the estrangement from her father William. According to Michelle, Renee was

disturbed by the estrangement from her father and it manifested in her behavior.

Renee was enrolled in a Catholic School to give her the best opportunity to stay focused
academically, according to Michelle. However, Renee’s demeanor in school signaled that she
was emotionally troubled. Micheile said teachers noted Renee was introverted and did not

interact with classmates or with staff.

In 1988, Michelle moved to the Long Island community of Uniondale to join her paternal
grandmother. “I felt it was a better environment for the kids,” she remarked. However, Renee
continued to show signs of emotional disturbance, Michelle’s other child, Tatham, also

appeared emotionally disturbed. Eventually, Renee and Tatham became addicted to drugs and

gravitated to the streets,

Michelle disclosed that she was unable to give her children the supervision they needed.
She said her work schedule startled carly in the morning, when she delivered papers, and then she

would go ‘o her job at JP Morgan Chase before returning home at around 9 p.m.

Michelle’s inability to supervise her children continued after the family moved to the
West Hempstead area of Long Island in 1990. It was in West Hempstead that Renee became

involved with Johnny Lee (Lawrence’s father).

Re ice was 17 years old when she met Johnny Lee, They met because they lived near to

each other Rence said, and it was not a relationship based on love. She said Johnny Lee is older
3

 

 

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 21 of 102

WALSH, LAWRENCE

than her and, at the time they met, she was not even sure of her sexual orientation or whether she
wanted a relationship. She, however, found Johnny Lee to be “smart and funny,” and so she
enjoyed being in his company. This led to a one-night stand with Jonny Lee, by which she

became preguant with Lawrence.

According to Renee, she did not realize she was pregnant until almost seven months into
her pregr.ancy. She recalled that her teachers felt something was wrong with her when she
started to lose weight. She said the teachers called her mother to a meeting at the school, after
which she was taken toa doctor. This is confirmed by Michelle as she recalled taking Renee to
the doctor due to the teacher's concern. During the medical exam, Renee was found to be

almost seven months pregnant,

Renee said she was miserable and embarrassed upon discovering she was pregnant. She
said a major concern was that family members would judge her harshly for getting pregnant so
young and for someone like Johnny Lee. In recaliing Renee's pregnancy, Michelle indicated
that it was troubling because, though she was Renee’s mother, she was not even told the identity

of the expectant father.

Early Childhood

Renee did not receive pre-natal care and, according to Michelle, it is not known whether
Rence was using drugs or alcohol during the pregnancy. Michelle indicated that Renee had little
to no health awareness during the pregnancy. Renee did not even know when she was in labor,
Michelle said. ‘The baby (Lawrence) was born with the umbilical cord wrapped around his neck,

thus depriving him of oxygen. “He was born blue,” Michelle stated.

Reports published online, including from the National Institutes of Health, indicate that
deprivation of oxygen at birth (asphyxia) can cause long term neurological or brain disabilities
and developmental delays. Michelle recalled that Lawrence had to be placed in an incubator for

a day or tivo before he was released to the family.

W ten Lawrence was about 16 months, he developed a high fever and suffered a seizure,

He was acmitted to Merey Hospital. At £8 months old, he fell down a flight of concrete stairs

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 22 of 102

WALSH, LAWRENCE

and hit xs head. He had a swelling to his head after he fell down the stairs, according to

Michelle He did not receive medical attention for the head trauma.

According to Lawrence’s mother, Renee, he reached his developmental milestones early.
However. Renee admits that she was not the primary caregiver for Lawrence, as her mother
Michelle took over that role. Renee was not seeing Lawrence consistently because of her

unstable lifestyle including drug abuse and casual relationships.

Renee reported she did not tell Johnny Lee he was Lawrence’s father, She felt that
Johnny Le would not have cared to hear she was pregnant with his child, as he already had nine
children before Lawrence was born. She said Johnny Lee found out from one of his friends that
Lawrence was his child. However, Johnny Lee did nat provide any support. Johnny Lee went

to see the baby and was arrested shortly after and sent to prison, according to Renee.

Allan Jones, a military veteran, said he tried to fill a void in Lawrence’s life, He
described Lawrence’s mother, Rence, as a “pretty girl” whe was one of many women with
children ty Johnny Lee. Allan reported that he had an on and off relationship with Rence’s

mother, Michelle, and so he tried to give a helping hand in raising Lawrence.

Reportedly, Michelle was granted custody of Lawrence by Child Protective Services
(CPS). According to Michelle, she gained custody because Renee did not want to be bothered
with raising children. Michelle indicated that the CPS involvement occurred afler Renee had
her third child. “AI three of Renee’s children are by different fathers.” Michelle stated. She
indicated ‘hat Renee’s unstable romantic relationships contributed to neglect of the children

including Lawrence.

Renee's recollection is that when Lawrence was about 7 years old, she became involved
with Moses Jacob, the father of her second child, She and Moses were living together when she
gave birth to Lichelle Walsh on April 2, 2000. Her relationship with Moses ended after she
gave birth to the child. Almost four years after she gave birth to Lichelle, she became pregnant
by Steven (Bucky) Desmond. She gave birth to Taylor Walsh on June 29, 2004. When Taylor
reached 4 years old, she left New York to move to North Carolina, where she reportedly lives

with a ferr ale lover,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 23 of 102

WALSH, LAWRENCE

Lawrence had an early awareness that neither of his parents saw him as a priority, He
heard that bis father Johnny Lee had a lot of kids. He observed that his mother was in and out of
the house. He recalled a period when his mother lived with one of her boyfriends, That was a

period Lawrence hardly saw his mother.

Ir the absence of his mother, Lawrence looked to his maternal grandmother Michelle for
support. His happy memories revolve around the limes his grandmother tried to ensure he had a
good Christmas. Those were the only happy times he could recall and even those times did not

leave him, with anything specific to remember.

Lawrence stated that whatever good memories his grandmother gave him paled in
comparis n to the disturbing events to which he was exposed, Accordirig to Lawrence, during
his early childhood he was the only kid in the house, as his mother had not yet given birth to his

siblings. As such, he was subject fo the full impact of his mother’s inability to care for him.

Exposure te Drugs and Physical Abuse at Home

Lawrence was exposed early in childhood to his mother’s drug abuse, He noted that his
mother would get kicked out of the house either for drug abuse or for stealing from his
grandmother, His mother’s problems increased his risk for abuse. The risk came not only from
his mother, but also from the caregivers to whom his mother entrusted him, These caregivers

were his Grandma Michelle and his Uncie Tatham.

Allan Jones, the family friend, recalled an incident in which Tatham put Lawrence in a
clothes dryer and turned it on. He said Tatham was extremely abusive towards Lawrence.
Lawrence said the clothes dryer incident occurred when he was about 4 years old. He recalled
feeling hc was dying as he bounced around in the dryer. When the dyer stopped spinning, he
came out crying and in pain. According to Lawrence, his grandmother reprimanded his uncle

over the incident, but such reprimands were ineffective.

Lawrence related that his grandmother did not do enough to protect him from her son,

Tatham. He observed his grandmother and Tatham arguing regularly, but Tatham’s behavior did

not change.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 24 of 102

WALSH, LAWRENCE

One of the scare stories Lawrence heard about his family was associated with his mother
and Tatham’s father. He heard that his grandfather was an Irishman given to drug abuse and
domestic violence. He heard that his grandmother was beaten by his grandfather constantly,
The way ais grandfather died also filled Lawrence with foreboding. “f heard he was high on
drugs when he nodded off and hit his head and died, and then the body was cremated and the

ashes scatered in the park where he used to hang out and get high on drugs.”

Lawrence indicated that it was hard to ignore stories about the family, as he felt his
family bazkground was having repercussions on him. Although he tried to stay out of harm's
way, his rnother and uncle. would do things that made trouble seem inevitable for him. There
was no re‘ief. He recalled that even video games he received as gifts were stolen by his rnother

and uncle to buy drugs.

Ol'concem, too, was the lack of supervision by Lawrence’s grandmother Michelle.
Based on her work schedule, Michelle could not give Lawrence the attention he needed to feel

secure. ‘Je learned lo keep his mouth shut rather than express his needs, because he did not

want to be: treated Hike a burden.

 

Lawrence indicated [= = 2 a= continued to lurk in his psyche though he did
not tell anyone about it. He had difficulty concentrating or focusing when he was at school.
According to Lawrence, he repeated the first grade in school. By the time he reached the ninth

grade, school records cited that he was having anxiety and anger issues. | Reportedly, he was

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 25 of 102

WALSH, LO&WRENCE

 

diagnosed early in elementary schoo! with Ga

A distressful reality for Lawrence was that @&

  

 

 

feo@ he had to return toa
home where he faced physical abuse. He remained wary of his Uncle Tatham's volatile temper,
and he fretted about the abuse from his grandmother and his mother, According to Lawrence, his
grandmother and mother beat him excessively. He said they beat him with whatever was at

hand.

Michelle stated that it was unduly difficult to care for Lawrence without financial support
from his mother. She indicated that the challenge of caring for Lawrence without financial
support contributed to the abuse he suffered. She said that despite her limited funds, she had to
hire a bat ysitter to stay in the house while she went to work. She blamed the babysitter for the

abuse as, according to her, the babysitter was “old school” and believed in corporal punishment.

According to Michelle, the babysitter beat Lawrence until welts covered his body. “1
told the babysitter to stop beating him because | don’t want to be blamed if the authorities see
those marks,” Michelle said. She indicated, however, that it was a failure on her part to allow the

babysitter to beat Lawrence.

Michelle expressed that Lawrence’s difficulties stemmed primarily from parental neglect,
None of his parents took an interest in him, Michelle stated. “I was only the grandmother.” She
said his paternal uncle, Brandon !'elton, came around occasionally to see him. She gave Brandon
ercedi( for :ryiag to help Lawrence to feel a part of the paternal side of the family. — Lawrence
also had kind words for his Uncle Brandon, whom he said visited him and took him fishing
oceasiona ly, He also spoke highly of Allan Jones, the family friend, whom he said spent time
with him,

Lawrence was thank{ul for the efforts of Uncle Brandon and Allan, but their efforts could
not compensate for the neglect by his parents. His relationship with his mother became virtually
non-existent after she rioved to Virginia. His father remained in New York but showed only

shallow interest in seciag him. One day his father (Johnny Lee) came to the house to ask him,

“Do you know who Lan?” When Lawrence replied in the negative, Johnny Lee stated, “Well

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 26 of 102

WALSH, LAWRENCE

Pm your dad.” That encounter with Johnny Lee illustrated the limited interaction between

father and son over the years.

MichcHe noted that Lawrence suffered a lot of heartache due to his father’s broken
promises She said Johnny Lee engaged in a pattern of making promises to Lawrence but never
kept thent, For instance, Johnny Lee would promise to visit Lawrence or to buy things for him,

such as X-Box, but those promises were broken,

A:cording to Michelle. Lawrence was about | years old when Johnny Lee made an
appearance and then disappeared, Lawrence was devastated when he realized his tather’s

promises were false,

Jolan McCants, a childhood friend of Lawrence’s, corroborated that Lawrence was
emotiona. about the lack of parental support, According to Jolan, his mother (Susan McCants)
tried to be a mother-figure to Lawrence. Jolan related that his mother was also close to

Lawrence’s grandmother, Michelle, which helped ta create the semblance of an extended family.

In the absence of his father, Lawrence also looked to Jolan’s father to be a substitute dad.
lt was obvious to Jolan, however, that Lawrence needed a full-time father, rather than a

substitute to give him the manly guidance and assurance he deserved.

Jolan recalled that Johnny Lee came around “a couple times” and give Lawrence empty
promises. According to Jolan, Lawrence would talk about his father in glowing terms based
merely on the promise of a relationship. Jolan noted the sadness in Lawrence when it became
clear that Johnny Lee was not serious about being a father, “After that Lawrence just stopped

talking about his father,” Jolan remarked.
Issues of identity

The lack of healthy and secure relationships at home impacted Lawrence's sense of self
and social identity, His sister, Lichelle Walsh, noted that it was difficult for Lawrence to feel
socially confident, and he would stay by himself and play video games, She and her sister were
younger than Lawrence, and so the age gap plus conditions in the home stymied the forming of

any close sibling relationship. “He was older and in his own world,” LichelHe stated.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 27 of 102

WALSH, LAWRENCE

Lichelle noted that the behavior of caregivers was averse to Lawrence’s need for
mutually beneficial relationships. She confirmed that Uncle Tatham abused drugs and was
mentally disturbed and violent, She said Uncle Tatham, especially when he was drunk,
physically attacked Lawrence. Lichelle also recalled that whenever her mother came to the
house, it was to abuse drugs and alcohol with Uncle Tatham rather than to see to the welfare of
the children.

Unlike Lawrence, Lichelle had a relationship with her father. She indicted that her
father’s s apport helped her to be more resilient than Lawrence in response to the abuses at home,
Lawrence did not have the support of a father, though, according to Lichelle, he was happy for

her and tcld her she should strive to do better than he did.

Lichelle reportedly attended Jackson College in Michigan in 2018 to study broadcast
journalisri. She said that last year she chose to return to New York to assist her grandmother and
sister. She indicated that it was a blow to learn that while she had heen fortunate enough to go

to college in 2018, Lawrence would get arrested later that year.

Lewrence indicated that his sacial insecurities began to solidify during adolescence. He
lived in constant fear of eviction and homelessness, as his grandmother struggled to pay
householc bills. The light and heat at home were cut off regularly, Lawrence said. He felt the
deterioration ut home was noticeable to neighbors. The front lawn was unkempt and had more
dirt than grass, he said, He recalled also thal the house was small in relation to the number of
family members living there, and the cramped space was a constant reminder that there was

nowhere for him to take refuge.

Arother bother for Lawrence was that his grandmother had several dogs, which added to
the poor condition of the home. He noted that his grandmother loved dogs, but she did not have
time to take care of them. There was so much dog feces at home that kids in the neighborhood

teased hin: for smelling like dog dung.

Valery Giralt, a childhood friend, confirmed that Lawrence was bullied in school.
Lawrence was a quiet kid who rarely talked to anyone and he was teased regularly, Valery said.

Valery, who attended school with Lawrence, noted that a trigger for the teasing was that

10

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 28 of 102

WALSH, LAWRENCE

Lawrence had to wear clothes that smelied of the dogs in his home. — In recalling their time in

school, Valery said he did not like to go to Lawrence's home because of the dogs there.

According to Valery, Lawrence tried to fit in at school by joining the football team in
middle school, However, Lawrence had to try harder than his peers to win approval both on the
football ficld and in the classroom. He was a good defensive player on the ficld and he also
wanted 10 show he could do well in class, Valerie recalled. As he strived to fit in, Lawrence’s
poor acedemic performance was frustrating for him and added to his concerns about his peers’

perception of him,

In addition to deprivation, awrence’s light complexion made him an easy target for
bullying. He had to contend socially wich his mixed racial heritage, as he did not seem to fit
neatly into the category of either black cr white. Ye related that it was difficult to make friends
in schoci, if to try and do so only increased his risk for discrimination, teasing, and physical
assault, In school, he felt his peers talked about him derisively because “I was high color with a

black grandmother and didn’t have my parents in my hfe.”

Emotional and Learning Disabilities in School

2evords from the Malverne Union Free School District in Long Island indicate emotional
disturbence and learning disability affecting Lawrence's performance in school. The records
are from 2008 to 2010, which covers from the 3" grade to the 10" prade, In late 2008, the

school district’s Committee on Special Education (CSE) classified Lawrence’s disability as

Other Health Impairment. At the time, he was 15 years old and in the 9"" prade.

 
   

ee ‘The CSE decided to keep him enrolled in
the general education curriculum but with the support of a special education teacher in the
classroom, Counseling by the school counselor also formed part of his regimen or
Individualized Education Program (IEP).

The annual IEPs show continued concern about Lawrence's need for special services to

improve his academic and social-emotional functioning. The 2009—2010 IEP cited that

il

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 29 of 102
WALSH, LAWRENCE

Lawrence needed to develop “compensatory strategies to address learning difficulties.” The IEP
cited the need for improvement in reading, mathematical concepts, written expression,
organizalional and study skills, completion of class assignments and homework. Also noted

was fhe need for Lawrence to be granted extended time to complete standardized tests,

The IEP for 2009 -- 2010, stated that Lawrence was not disruptive in the classroom, and
he acted friendly to peers and respectful to adults. However, there were noted weaknesses such
as his lack of engagement in the lesson, “easily fades into the background and zones-off,” lack of
confidenze in his skills, and he may have difficulty engaging with others outside of the school

environment,

Farther noted was the need for |Lawrence to resolve anxiety and anger related issucs, to
develop organization and planning skills, to develop better coping skills, to become more aware

of his strengths and weaknesses, and to take pride in his abilities.

According to Lawrence’s grandmother (Michelle), Lawrence was hampered in school by

  

an. “Te

 

was a chellenge,” she remarked.
Michelle expressed concern that Lawrence was never tested to see if there were any
lingering effects from the oxygen deprivation at birth. Her recollection is that Lawrence was not
even referred for evaluation for Learning problems until he reached middle school. She felt the
referral fcr evaluation should have been done much earlier in his childhood, and it should have
included consideration of whether the oxygen deprivation at birth was contributing to his poor
performance. Michelle added that on one occasion she visited Lawrence’s classroom to

observe him, and he was jumping all over the place and going under other students’ desk,

Bzsed on the school records, the school district wanted Michelle to take Lawrence for
outpatient counseling while he was in the 9"" grade. There is no indication in the school records

that he received such counseling.

Certain disciplinary incidents noted in the school records suggest Lawrence’s
vulnerability to inappropriate behavior in response to emotional and learning difficulties. In

12

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 30 of 102

WALSH, LAWRENCE

2008, 2009, and 2010 he was penalized in school for various incidents. These incidents included
marijuana possession/smoking, lateness, absences, and missing class. The school records also

indicate that he dropped out of school in October 2010, when he was |7 years old.
Exposure to the Streets

Lawrence indicated that his drift towards the streets came against the backdrop of a lack
of supervision and support at home, He vecalled thal when he was 13 years old, he started to
smoke marijuana in response to peer pressure. He said his marijuana use increased as he got
older and he added other drugs. He recalled that at 17 years old, a friend led him to join the
Crips street gang, He related that by the time he joined the gang, he was under a lot of pressure
to fend fer himself financially and, as he navigated the streets, he felt a heightened need for

protection.

Uncertainty about his living arrangement helped to steer Lawrence to affiliation with
gang merabers, [lis grandmother lost her home in West Hempstead, apparently duc Lo
financial difficulties. The issue of shelter, and not wanting to feel like a financial burden, made
him grasp at whatever support he found on the street. This pressure to survive on the streets felt

urgent despite the offer of shelter extended by Allan Jones, his grandmother's friend.

Allan corroborated that he agreed for Lawrence to move into his home in the Laurelton
area of Queens, New York. However, it was difficult for Lawrence to see a clear path forward

when the cloud of abuse, neglect, deprivation, and homelessness shadowed him.

During her interview for this report, Michelle acknowledged that the disruptions
Lawrence faced in childhood contributed to his current difficulties. She indicated that the
instability in the family affected his social interactions. She noted that Lawrence was the type of
child who was especially vulnerable to peer pressure as he so wanted to feel like he belonged or
was acecoted, She said a problem he faced in the community was gang activity, as the older

gang members would seck out vulnerable kids like him to recruit into the gangs.

At around 18 years old, Lawrence went to North Carolina to reside with his mother,
Renee, According to Renee, she invited Lawrence to join her in North Carolina so he could try
and stabilize his life. She said he was with her in North Carolina for only the summer, as he was

13

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 31 of 102

WALSH, LAWRENCE

hanging out with the wrong crowd and getiing caught up in “some stuff” Lawrence was
arrested in North Carolina on December 30, 2011, when he was 18 years old. The disposition

in that case was one of dismissal of the charge on January 25, 2012.

Afier the dismissal of the charge in North Carolina, Lawrence returned to New York to a
situation of homelessness and dire financial need. He was no longer a minor and so he was
aware his. grandmother might not feel obligated to keep him. He was again faced with the
challenge of having to adapt to sireets where he felt unsafe, and in need of protection and support

to survive.

Lawrence admits that he was drawn into associations that held out the promise of
protection or support, but still left him in harm’s way. He recalled a gang related incident in
which a rival gang member hit him in the head with a gun. Reportedly, he was treated at Mercy

Medical Center in Rockville Center, New York, for the head injury.

 

Lawrence indicated that aaa Paeeenene helped to influence his

social choices, He said those feelings contributed to his signing up on a dating site to seek

 

relationstiips. eg aaeaeanan a SS cc cc ee

 

and activ ties resulting in his arrest for the charges in the instant case. Lawrence has expressed

remorse and shame for his actions. He indicated that he is disturbed by the choices he made.

14

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 32 of 102

WALSH, LAWRENCE

While he acknowledges the effect of his actions on others, Lawrence also feels badly about how

those chaices reflect upon him as the father of a young daughter,

Fatherhood

 

Lawrence is the father of 7-year-cld fi
grandmother Michelle. Lawrence’s relationship with his daughter’s mother, Charisma
Hammett (age 31) was unstable, He said Charisma needed to get her life in order, and so his

grandmocher had to take custody of his diughter,

Lawrence expressed motivation to improve, so he can play a positive role in the life of
his daughter upon his release. When asked about Lawrence’s relationship with his daughter,
Michelle expressed thal he is keen on becoming a better father than his father was to him,
Michelle confirmed that she has custody off@Mgg@ and they reside in the Long Island community
of Lynbmok.

Mental Health History

 

294 Educational records indicate that he had emotional

 

and learning disabilities including anxiety and deficits in reading and math. Of note is that
Lawrence was born deprived of oxygen; a condition that carried the risk of impairment to
neurolog:cal and mental development. Lawrence has indicated thal throughout his life he has

During interviews for this report, he indicated feeling

 

depressed about events in his life including his current legal situation.
Physical Heelth

Reportedly, Lawrence was incubated at birth because of oxygen deprivation. His
grandmo'her reports that he suffered from a high fever and seizure at 16 months old for which he
was hospitalized. He has a history of head trauma. The first incident of head trauma occurred
when he wag 18 months old and fell down a flight of concrete stairs. Ele did not receive
medical attention after the fall, though there was a swelling on his head. Given his childhood
history 0: physical abuse and neglect, there is the possibility that he suffered other head injuries

in childhood. ‘The other reported incident of head trauma occurred at around age 19 when a
1s

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 33 of 102

WALSH, LAWRENCE

rival gang member hit him in the head witha gun. He reportedly received in-patient care at
Mercy Medical Center, Rockville Center, New York, for that head injury. Phone contact with
Mercy Medical Center revealed that Law-ence’s name comes up in the hospital’s system, but it
would take some time for the hospital to ascertain if treatment records were still available. There
is also a reported history of Lawrence getting treatment at Firehouse Health Center in Queens,

New York, due to chest pains and low blood pressure in 2018.

History of Substance Abuse

Lawrence reported a history of substance abuse beginning at 13 years old when he started
smoking marijuana. He also reports that xe started to consume alcohol in his teens and that by
his early 20s, he was using drugs such as Xanax, Percocet, Oxycodone, Valium and Molly. He
sought to address his drug use when he gained admission to the Cornerstone Treatment Facility

in Long Island on November 6, 2014. He was diagnosed with cannabis and nicotine dependence.

““he Cornerstone records indicate primary psychosocial stressors included economic
pressure and the disruptive relationship he had with both parents. He was unable to complete the
full 30-dzy program at Cornerstone due to medical insurance issues, but he indicated that he
would seek outpatient treatment, 11 does not appear that he was able to access outpatient

treatment.

The Cornerstone records indicate that Lawrence was taking certain medications: thiamine
hel (vitamin B1), milk of magnesia, Vistaril (an antihistamine that can be used to treat anxiety),

bismuth cubsalicylate (Pepto-Bismol), Tylenol and clonidine, multivitamins, and folic acid.

Education History

Lawrence attended school in the Malverne Schoo! District, Long Island, New York, up
until the .0" grade. According to the school district’s records, he dropped out of Malverne
High School in October 2010. His educational development was affected by emotional and
learning deficits and stressors related to family and social issues, During interviews for this

report, he expressed interest in obtaining a GED diploma while in custody.

16

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 34 of 102

WALSH, LAWRENCE

Employraent History

Lawrence reported that his employment history mainly consisted of short term or odd
jobs. After he dropped out of school at age 17, it was difficult for him to find long-term
employment. He recalled working at a juice bar called Power for six months and earning

$10.00 per hour. He reported that his vocational goal is to qualify for a career in culinary arts.
Arrest and Conviction History

Lawrence was arrested for the instant offense on December 12, 2018 and has been in
federal custody since that date. On April 15, 2019, he pleaded guilty, in accordance with a plea
apreemer.t, to Counts f through 7 of the indictment. The criminal record outlined in the US

probation officer’s pre-sentence report (PSR) 1s acknowledged.

Post Arrest Functioning

Lawrence has expressed remorse and stated that he regrets his actions. He has a clearer
understar.ding of the misguided need for gang affiliation and now repudiates further association.
He has been cooperative with the legal process related to the instant case. He indicated a desire
for change, which he sees as entailing reorienting his life to become a productive member of his
community and a supportive father to his daughter. As part of his rehabilitation goals, he would
like the opportunity to improve his educational and vocational skills, especially in the area of
training for a carcer in the culinary arts. He also indicated that he is considering the option of
assistance/services from the Ready, Willing & Able organization (also known as DOE Fund) in
New York. That organization, according to its website, provides a 12-month residential paid
work program “complemented by holistic social services, career training, education, and sobriety

support.”

Mitigation

Lawrenee’s social history provides several mitigating circumstances that should be

considered at sentencing. These include, but are not Hmited to, the following.

¢ Bom at risk for impairment to neurological, psychological, and social development due to

lack of neo-natal care and his suffering from asphyxia (lack of oxygen) at birth,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 35 of 102

WALSH, LAWRENCE

 

29, experienced throughout his developmental
years increased the risk for poor cognitive and social skills with negative consequences as

he transitioned through adolescence into adult life,

© ack of effective mental health interventions since childhood exacerbated the risk for
pcor emotional and social controls as well as for poor choices in reaction to psychosocial

stressors.

* Brain/Head trauma beginning in infancy increased the risk for mental, emotional,

behavioral, and social difficulties.

* Physical abuse and neglect in childhood contributed to Lawrence's difficulties, which
could be seen as illustrative of research findings that childhood viclims of abuse and

neglect are at higher risk than their non-maltreated peers for a range of cognitive,

emotional, behavioral and social difficulties that can exiend into adult life.

  

e Leck of supervision and structure was devastating and did lead to a susceptibility to
ovtside inthuences, particularly gang members offering the promise of familial support

and protection.

¢ Raised ina home and social environment where risk factors were pervasive, and so

significantly outweighed any protective factors that may have been available.

* Feilure of parents, grandmother, aad other adult caregivers to provide the safety, nurture,

and support necessary for healthy development.

e Femily history of substance abuse, mental/emotional disturbance, domestic abuse,
urstable sexual and social relationships as well as other disorders increased the bio-

psychosocial risk to Lawrence of incurring similar difficulties.

18

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 36 of 102
WALSH, LAWRENCE

® Deprivation that impacted financial and emotional wellbeing increased the risk for below
average or poor outcomes in health, academic, occupational, and behavioral functioning

that can extend into adult life with legal consequence.

« Institutional failure, as indicated in the inadequate interventions by school and Child

Protective Services, put him at risk for underachievement and inappropriate attempts to

survive including delinquency.

 
 

e Azeattime of initiation into prostitution was not far removed chronologically trom his

childhood, and thus he was still close psychologically to the disturbing events that helped

to influence his cognitive, emotional, and social development.

* Attachment to young daughter is commendable and is a motivating factor to undergird

the possibility for rehabilitation.
« Acceptance of responsibility as demonstrated in plea of guilty.
e Cooperation in the instant case including testimony.
» Remorse expressed during interviews come across as genuine.

* Prolonged sentence involving incarceration might be counterproductive, given the risk of
harn in an environment where other inmates could seck to exact retaliation for his

cooperation in the instant case.

* Capacity for change likely in a setting or under conditions that allow for safe access fo
self-improvement programs, menial health services, substance abuse treatment, and other
appropriate resources that suppor! the goal of rehabilitation. This is further enhanced by

i's rejection of further gang affiliation,

Conclusion

Lawrence was born and raised in circumstances not only adverse to his development, but

also cleacly contributory to the difficulties that have resulted in legal consequences, He has
i3

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 37 of 102
WALSH, LAWRENCE

taken responsibility for his actions by pleading guilty and, despite possible risk to his safety, was
cooperative in testifying and bringing about a disposition in the instant case. Lawrence's
demeanor during interviews for this report indicates depression associated with lingering
stressors from childhood and his current situation. His responses also indicate remorse for his
actions and an openness to the possibility for improvement or change. A strong motivating

factor is the relationship with his young daughter, ggg who is 7 years old. His time in

 

custody has allowed him to sce the possibility of improving his vocational options, preferably in
culinary erts, to become a supportive father and productive member of society. As he presents

for sentencing, his social history inclusive of mitigating circumstances merits consideration.

Respectfully submitted

Carmeta Albarus, LCS W-R

HCENSED CLINICAL atin
LIC ERO 17 8E4

20

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 38 of 102

Exhibit B

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 39 of 102

Exhibit C

 
Case 1:18-cr-00874-JSR Document 85 Filed.O

D, Murphy/ Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

O6lQ8le0 med GEn 40.08, ARA of Prisons: Fact or Fiction.

California Journal of Health Promotion, Spring, 2005. 3(2). 23-37. The version of
record is available open access at: hitp://www.csuchico.edu/cihp/v2findex.him
Permission to archive in NC DOCKS e-repository received from aditor, Michele

Mouttapa, Oct. 27, 2010.

Health Care in the Federal Bureau of Prisons: Fact or Fiction

Daniel S. Murphy

Appalachian State University

Abstract

Having spent five years imprisoned in Federal Medical Centers (FMC), I have substantive experience
with the health care delivery system of the Federal Bureau of Prisons (FBOP). Intimately familiar with
the symbolic quality of health care provided, I lived the rationing of health care practiced by FBOP
medical personnel, and saw the organized denial of medical care to wards of the FBOP. Medical care
within the FBOP is symbolic, with minimal expectation of improving prisoners’ health. Discretionary
medicine is top-down FBOP policy. The symbolic health care(less) provided by the FBOP is the focus of

the present article.

© 2005 Califormian Journal of Health Promotion. All rights reserved.
Keywords: Federal Bureau of Prisons, prison health care, deliberate indifference

Introduction

Are prisoners' rights to medical care, such as
those afforded under the Eighth Amendment that
bans crue! and unusual punishment, being met?
Are rights provided by the due process clauses
of the Fifth and Fourteenth Amendments being
upheld? Are standards of health care established
by Congressional mandate, Supreme Court
rulings, and policy directives contained in the
U.S. Department of Justice Health Services
Manual, being met by the Federal Bureau of
Prisons (FBOP) health care delivery system?

Issues discussed are based upon the author’s
personal experience(s) while imprisoned in two
Federal Medical Centers (FMC) of the FBOP;
interviews conducted with prisoners over a five-
year term of imprisonment; interviews with
prisoners during and since release; academic
training garnered through completion of Ph.D,
post-release; and an in-depth analysis of medical
directives including: Federal Bureau of Prisons
policy statements, United States Department of
Justice (DOJ) Policy Statements and statistics,
United States General Accounting Office
reports, and information provided by the
American Correctional Association, Prison
policy statements delineate health care mandates
while ethnographic data describe the reality of
health care(less) provided.

23

Methodology

As a Convict Criminologist (an ex-prisoner who
has academic training), I had the opportunity to
analyze prison culture from the perspectives of
participant and observer. Caged within the
razor-wire of federal prison, I witnessed and
chronicled significant deprivations of “normal”
life inherent in the warehousing of human beings
- “The Society of Captives” (Sykes, 1958).
Elements of prison life researched include: the
health care delivery system, the economic
system of the imprisoned, process of spoiled
identity, and prison as the university of crime.
The methodology implemented includes
identifying variables of interest, bringing the
topic to life through qualitative (ethnographic)
research, and comparing observations and
interview notes with discussion and descriptions
contained in social theory (Cressey, 1963; Irwin,
1970, 1980, 1985, 2005; Morton, 2006;
Richards, 1995, 1997; Richards & Jones, 1997).
The following focuses upon the crisis known as
health care in the FBOP.

The Right to Timely and Adequate Medical
Care

Does a prisoner confined in the FBOP have the
tight to timely and adequate medical care?
While it is true that prisoners lose many of the
rights they previously enjoyed prior to
incarceration, "the one right that they do retain,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 41 of 102

D. Murphy? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

under the Eighth Amendment, is the right to be
protected against cruel and unusual punishment
(Bell v. Wolfish, 1979)” "There is no iron
curtain drawn between the Constitution and the
prisons of this Country (Wolf v. McDennell,
1974).”

In 1972, a United States District Court ruled that
the Alabama correctional system violated
inmates' rights under the Eighth and Fourteenth
Amendments by not providing "adequate" and
"sufficient" medical care for prisoners (Veuman
y. Alabama, 1974). In Estelle v. Gamble (1976),
the United States Supreme Court ruled that "an
inmate must rely on prison authorities to treat
his medical needs; if the authorities fail to do so,
those needs will not be met. In the worst cases,
such a failure may actually produce physical
torture of a lingering death." In Gregg v.
Georgia (1976), the United States Supreme
Court ruled that "[the] imfliction of such
unnecessary suffering [is] inconsistent with
contemporary standards of decency."

Estelle v. Gamble, supra, sets forth the
"deliberate indifference standard to serious
medical need" as the measure to determine
whether or not a state [FBOP} has breached its
constitutional duty to provide medical care.
McLaren (1997, pp. 369-371) observes that, "It
was established in Gamble, deliberate
indifference to serious medical needs of
prisoner's constitutes unnecessary and wanton
infliction of pain.” The court held "[d]eliberate
indifference by prison personne! to a prisoner's
serious illness or injury constitutes cruel and
unusual punishment contravening the Highth
Amendment" (Gamble, supra).

Courts have defined serious medical need as "a
condition diagnosed as requiring medical
treatment or one for which the need for medical
treatment would be obvious even to a layperson"
(Hampton v, Holmesburg Prison Officials, 1976,
1977). “[H]ighly contagious or dangerous
conditions for which treatment is mandated by
statute” (French v. Owens, 1982), "[C]onditions
diagnosed as serious and that threaten
substantial harm if not treated or that may result
in serious injury when requests for treatment are
denied" (Freeman vy. Lockhart, 1974).

24

"(I]njuries that are severe and obvious” (Smith v.
Sullivan, 1977). “[C]hronic disabilities and
afflictions" (Barksdale v. King, 1983).

The Supreme Court, in De Shaney v. Winnebago
County Social Services (1989), recognized the
total dependence of prisoners upon the prison
agency for health care and safe conditions of
confinement. Justice William Renquist clearly
enunciated the obligations of prison custodians,
stating:

“(W]hen the State [FBOP] takes a person
into its custody and holds him there against
his will, the Constitution imposes upon it a
corresponding duty to assume some
responsibility for his safety and general well
being... The rationale for this principle is
simple enough: when the State [FBOP] by
the affirmative exercise of its power so
restrains an individual's liberty that it
renders him unable to care for himself, and
at the same time fails to provide for his basic
human needs- e. g. food, clothing, shelter,
medical care, and reasonable  safety-it
transgresses the substantive limits on State
[Federal] action set by the Eighth
Amendment...”

The prisoner is unable to get a second opinion.
Life or death of those imprisoned is dependent
upon the medical care provided by the FBOP.

Whereas legal precedent applies equally to men
and women prisoners, Women Prisoners of the
District of Columbia Department of Corrections
y, District of Columbia (1994), addressed prison
conditions specific to female prisoners. In this
case the court found Eighth Amendment
violations due to lack of medical care, sexual
harassment, and inferior living conditions.

“After an extensive trial, the court
concluded that civil rights violations were
established conclusively by the plaintiffs
and that prison officials had deviated from
the standard of acceptable mental health care
for women prisoners, had tolerated deficient
gynecological examinations and testing, and
had maintained inadequate testing for
sexually transmitted diseases. The court,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 42 of 102

D. Murphy? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

applying the ‘deliberate indifference’
standard [Estelle v. Gamble (1976)], further
found liability for inadequate health
education, prenatal care, ineffective prenatal
education, and overall inadequate prenatal
protocol, in a scathing portion of the
opinion, the judge found that shackling of
female prisoners in the third trimester of
pregnancy and immediately after childbirth
violated contemporary standards of decency.
The belief that adequate medical care exists
in women's prisons may be on the brink of
serious reexamination in light of the
revelations of facts in this case (McLaren,
1997, pp. 369-371).”

The medical needs of women in prison must be
provided for at acceptable community standards
(see Palmer, 1994; Pollock-Byrne, 1990; ULS.
Department of Justice [DOJ]; 1997). The hard
reality is that they are not being met.

U.S. Department of Justice Policy Statements:
Medical Care in the FBOP

On March 26, 2005, the Federal Bureau of
Prisons made “available information to help
meet the requirements of the Correctional
Officers Health and Safety Act of 1998 which
requires that the Attorney General and the
Secretary of Health and Human Services provide
guidelines for infectious disease prevention and
detection, and treatment of inmates and
correctional employees who face exposure to
infectious diseases in correctional facilities.
Clinical guidelines are being made available to
the public for informational purposes only. The
FBOP does not make any promise or warrant
these guidelines for any other purpose, and
assumes no responsibility for any injury or
damage resulting from the reliance thereof”
(Federal Cure, 2005). Please note how the
FBOP delineates symbolic medical care through
obfuscation: “for informational purposes only...
The FBOP does not make any promise or
warrant these guidelines for any other purpose,
and assumes no responsibility for any injury or
damage resulting from the reliance thereof.”
These are the smoke-and-mirror _ tactics
implemented by the FBOP to distort the reality
of medical care available within the Federal
Prison system.

23

in theory, directives contained in FBOP prisoner
health care policy statement, as delineated in the
U, S. DOJ Health Services Manual (1997),
“appear” to meet the required level of humane
treatment. Federal directive and Supreme Court
rulings mandate provision of necessary medical
care at levels comparable to accepted
community standards. DOJ rules state that
health care requirements take precedent over
security concerns “whenever possible.” It
appears FBOP health care directive (U.S. DOJ,
1997) assures humane treatment of prisoners, yet
the author suggests that the reality of health care
in the FBOP is symbolic in nature. Symbolic
medical care is a common theme among
prisoners interviewed:

“These people don't give a rat's ass about
you, They don't care if you're sick or dying.
This so called medical care ain't nothin but a
big show. These doctors, hell most of em
ain't even doctors, fill out their little forms
so they can say they're doin somethin for ya.
They ain't. They don't care if you live or
die. It's all just a show for the public.”

Health care services provided by the FBOP are
symbolic in that they are predicated upon a
system of economic justification, rather than
motivated by need to provide adequate medical
care. A prisoner described the reality as: "It is
all just a show for the public, a bureaucratic
paper trail to justify fiscal expenses. It is the
sick and dying prisoners who pay the price, very
often the ultimate price: death.”

FBOP health care policy portends to provide
medical care "consistent with acceptable
community standards." Section 1 of the DOJ
(1997) FBOP Health Services Manual Mission
Statement issues the following mandate:

“The health care mission of the Federal
Bureau of Prisons is to provide necessary
medical, dental, and mental health services
to inmates by professional staff, consistent
with acceptable community standards.” (p.

1)

The stated function of FBOP health care policy
is to provide humane medical treatment for

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 43 of 102

D, Murphy? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

prisoners. When compared to the actual quality
of medical services provided, health care in the
FBOP is symbolic by design. In reality, health
care does not meet the standards delineated in
the DOJ policy statements, The vast divide
between stated health care policy and the reality
of health care provided by the FBOP,
contravenes both Supreme Court rulings and
Congressional mandate.

The FBOP medical care mission statement states
that “health care requirements take primacy over
security concerns whenever possible.” This is
patently false rhetoric. Greenberg (1988, pp.
167-170) discusses the contradiction between
the goals of FBOP heaith care requirements and
security concerns: “the stated health care policy
of the FBOP gives precedent to medical care
over security requirements whenever possible.
In reality, the converse is true” (see Anno,
1991}, The normative expectation of adequate
health care in the prison setting is diametrically
opposed to the security function of the FBOP.
Citing the possibility of “an incompatibility
between medical and correctional guidelines
[that] should be resolved, as far as practical, in
favor of medicine,” the FBOP presents a front
that health care requirements take precedent
over security concerns. The phrase “as far as
practical” is an open-ended ambiguous
definition allowing the FBOP free hand
justification, which places security concerns
over prisoner's health care needs. This is an
excellent example of conflict theory which
maintains that those in power (in this case the
FBOP) make the rules to benefit themselves at
the expense of prisoners in their charge.

An inherent problem in the DOJ Health Services
Manual (1997) that delineates policy directives
contained in the FBOP Health Services Manual
Mission Statement, is the definition of
“acceptable community standards.” Fleisher and
Rison (1997, p. 329} question “what do the
terms ‘adequate,’ ‘reasonable,’ ‘appropriate,’ and
‘acceptable’ mean for prison officials who must
design and deliver inmate medical care?”
Definitional ambiguity allows the FBOP free
reign to contravene legal obligations contained
in the U.S Constitution, Congressional
mandates, Supreme Court rulings, and DOJ

26

policy statements, The FBOP puts forth, for
public consumption, an image of compassionate
health care for those under its charge. Yet within
the context of definitional confusion, the FBOP
minimizes and skirts Constitutional, Supreme
Court, and Congressional mandate.

Symbolic Medical Care

Today the Federal Bureau of Prisons operates a
symbolic medical care system. It is out of legal
compulsion, not the welfare of prisoners, that
limited medical care is rationed. On February
10, 1994, the United States General Accounting
Office (GAO) submitted a report entitled
"Bureau of Prisons Health Care: Inmates' Access
to Health Care is Limited by Lack of Clinical
Staff." The report was submitted to the
Subcommittee on Intellectual Property and
Judicial Administration, the Committee on the
Judiciary, and the House of Representatives.
The GAO (1994) provided an assessment of the
quality of medical care provided by FBOP
physician assistants:

“Many physician assistants in BOP lack
generally required education and
certification and are not receiving adequate
supervision from physicians. At the three
centers we visited, 11 of 27 physician
assistants had neither graduated from a
program approved by the American Medical
Association nor obtained certification from
the National Commission on Certification of
Physician Assistants.” (p. 11)

The General Accounting Office (1994)
assessment of medical care provided by the
FBOP describes the inadequate health care
available to federal prisoners:

“Inmates with special needs, including
women, psychiatric patients, and patients
with chronic illnesses, were not receiving all
of the health care they needed at the three
medical referral centers we visited [Butner,
North Carolina; Lexington, Kentucky;
Springfield, Missouri]. This situation was
occurring because there were insufficient
numbers of physicians and nursing staff to
perform required clinical and other related
tasks. For example, physicians did not

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 44 of 102

D. Murphy? Californian Journal of Health Promotion 2005, Volume 3, issue 2, 23-37

always have enough time to supervise
physician assistants who provided the bulk
of the primary care given to inmates, and
muses did not have sufficient time to
provide individual and group counseling to
psychiatric patients. As a result, some
patients’ conditions were not improving and
others were at risk of serious deterioration.”
(p. 2)

Insufficient medical care staff is a function of
dual realities -an exploding prison population in
conjunction with proportionately decreasing
funds available for health care services.

Fleisher and Rison (1997, pp. 327-334) note that
for the fortunate few, some sick and dying
prisoners are sent fo “contract medical
facilities.” The fortunate prisoner may receive
an operation, or treatment for serious medical
conditions at a local contract hospital (public
hospitals the FBOP sends prisoners to receive
medical care beyond the scope of services the
FBOP is able to provided), only to be returned to
the “total institution of prison” (Goffman, 1961)
and be treated with neglect. 1 knew prisoners
who received adequate medical attention at a
contract medical facility only to be returned to
prison and die under lock and key because
adequate health care was not maintained. The
author suggests, and documents, that post-
operative care in the prison setting is at best
substandard, and that ongoing care for serious
medical conditions falls well below the level of
acceptable community standards.

Perhaps our society tationalizes the lack of
proper medical care provided to those
imprisoned because, after all, the prisoner can be
viewed as somewhat less of a human being. It is
society that attaches the label "prisoner," while
sublimating the human being. Berkman
reported:

“The buildup in the prison population has
been accompanied by a systematic campaign
to dehumanize those in prison. Politicians
and policymakers increasingly — use
terminology such as ‘animals’ and ‘sub-
humans! to describe street criminals. The
intended result is to demonize those in

27

prison, implicitly relieving society of any
obligation to supply decent living conditions
or medical care.” (pp. 1616-18)

The dehumanization process allows the FBOP
symbolic presentation of health care to go
unquestioned. Dehumanizing justifies
substandard treatment. Substandard treatment is
cost effective. Reducing expenditures on
medical care frees more resources for human
warehousing -- and the cycle of inhumanity
disgracefully rages on.

Reality of Medical Care at Federal Medical
Centers: Voices From Within

Many prisoners entering the federal prison
system suffer from malnutrition and disease
stemming from poverty, alcohol or drug abuse,
poor medical care, risky lifestyles, and the
incessant demands of life on the streets. Many
have contracted diseases such as HIV/AIDS,
TB, hepatitis, and cirrhosis of the liver. The
compromised health of many of those entering
prison poses a serious challenge to the health
cate delivery system of the FBOP. What is the
response by the FBOP to the medical needs of
those entering prison, and what is the long range
plan for medical care of prisoners incarcerated
with sentences that span decades? How do
FBOP health care workers determine who needs
and/or receives medical attention? By
comparing FBOP policy statements, which in
theory govern medical care practices, to
testimonies of those imprisoned, insight may be
gained from these questions.

Excerpts from interviews conducted with
prisoners housed in four FBOP Federal Medical
Centers (FMC Rochester, FMC Carville, FMC
Lexington, and FMC Fort Worth) follow, This
section is intended to replace the myth that those
incarcerated are nothing but a bunch of tough
guys with tattoos lifting weights. They are
people, thousands of them, sick and dying in
indignation.

A prisoner interviewed described being poor and
using drugs beginning at an early age. He is a
black man from the ghettos of Washington, D.C.
He spent four years, between the ages of two
and six, in and out of hospitals receiving skin

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 45 of 102

D. Murplyy Californian Journal of Health Pramoftion 2005, Volume 3, Issue 2, 23-37

grafts for burns that resulted when a babysitter
placed him in a bath of scalding water. At the
time of this interview the individual was 38 and
had been locked-up since he was 21 years old:

“The first time I got loaded-up (high on
drugs), God damn, I was 12 or 13 and living
in a foster home. I done some crazy shit and
now my body's paying the price. Now I just
want to be a peaceful old man.”

This is just one example of thousands that
illustrates the compromised health and the pre-
existing conditions with which many suffer as
they enter prison. Pre-existing conditions, many
predicated upon risky behaviors on the street,
pose a serious challenge for the FBOP.

Many prisoners in the FBOP have a history of
drug and alcohol abuse. One such prisoner was
remanded to a FMC for alleged mental health
counseling and alcohol/drug abuse treatment.
He describes his condition at the time of
incarceration:

“When I first got to prison I had the DT's-
shaking, paranoid, frantic, I could not stand
to have nobody touch me or talk to me, The
first year was really rough because of the
alcohol. Before coming to prison I was
doing at least a 6-pack of beer every night
after work, and two cases on the weekends.”

Many enter prison with severe drug/alcohol
addictions. While in the county jail awaiting
transport to a federal medical facility | saw a
fellow prisoner who was a 25-year old heroin
addict. They confined this person, who had
become addicted to heroin while serving his
country in the Vietnam War, in a cell to dry out
cold turkey. I observed the horror of someone
suffering withdrawal without medical assistance.
1 will never forget watching this man pace in
circles sweating profusely and shivering at the
same time, as he described the sensation of a
snake trying to crawl out of his belly and up his
throat.

Politically Rationed Health Care in the FBOP
Is the delivery of medical care within the FBOP
politically rationed? Is someone who complains

28

-- desperately attempting to receive medical care
-- subject to retaliatory denial of such care? A
prisoner who was having difficulty urinating
described the politics of health care within the
FBOP:

“Navy doctors are politically inclined to go
along with the system. [In referencing
"Navy doctors" the respondent is referring to
the government branch of Public Health
Services (PHS), These medical technicians
support the FBOP medical staff. They wear
uniforms similar to those of Naval officers].
A lot of politics involved in getting medical
procedures. They look at the background,
your PSI [pre-sentence investigation report]
and your team reports [evaluations prepared
by a prisoner's councilor and unit
representative]. This decides what medical
procedures you get. Two men died this
week. [f you don't know somebody on the
outside who can step on their feet, the BOP
doctors feet, then they just give you a aspirin
and forget you.”

Another prisoner supports this position stating
"If you get injured, hurt, or sick, they give you
aspirin, aspirin. It takes months before you get
medica! attention.”

I personally experienced the political rationing
of medical care by the FROP, Becoming very iil
while imprisoned, my weight dropped from 214
to 157 pounds, pleading with FBOP doctors for
medical care, I was told 1 was suffering the
shock of adjusting to prison (which they had
conveniently called post traumatic stress
disorder) (see Murphy, 2004). 1 was passing
blood via ten to 14 bowel movements per day.
In desperation, I contacted my family who
convinced a Senator to contact the Federal
Medical Center (prison) on my behalf. In short
order I was taken to a contract hospital and
diagnosed with Crohn's Disease (ulceration's of
the intestine). This disease is chronic, and if
untreated potentially terminal (my eldest sister
died of Crohn’s Disease in 2003). I was one of
the lucky few, for in prison, resources needed to
mobilize political pressure are rare.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 46 of 102

D, Murphy Californian Journal of Health Promotion 2005, Vohune 3, Issue 2, 23-37

The symbolic nature of medical care within the
FBOP is not provided out of compassion, but
rather due to legal compulsion, The FBOP is
rationing medical care. A prisoner described the
quality of the medical care to which he was
subjected:

“In this system, medical attention is
deliberate indifference. This Federal
Medical Center is not a real medical facility.
There are over 150 men in wheelchairs.
There are maybe 50 men in wheelchairs on
the third floor of my unit, and there's only
one elevator. If there is a fire, we're all toast
(see Caroit (2005) “133 Killed in Dominican
Republic Prison Fire”). This place has no
handicapped bathrooms or showers. Men are
always falling out of their wheelchairs on
the steep ramps.”

Description of the inhumane medical care
provided by the FBOP is echoed by another
prisoner:

“If you come here in a bad medical state,
you go out in a black bag with a tag on your
toe. Critical care cases are supposed to go to
a different FMC. Yet there are people here
with AIDS, cancer, liver disease, TB, and so
on. I'd say 70 percent of the prisoners here
are on respite [medically unassigned]. They
don't have the facilities to care for these
men. In the health care unit much of the
care is provided by ICP's [inmate care
providers]. These are inmates who have
received very little training. They are given

3°39

a fancy diploma that don’t mean nothin’.

Based upon my personal experience, the
(symbolic) medical care provided by the FBOP
does not rise to the level of accepted community
standards as required by law. For many
imprisoned, their original sentence has been
convoluted into a death sentence due to
substandard health care.

It is easier for the average citizen to believe that
prisoners ate treated with compassion rather
than come to understand the true nature of
medical care provided by the FBOP. The
following excerpt gives insight into the quality

29

of medical care provided those incarcerated.
The prisoner interviewed was in a wheelchair.
He was wearing a pair of shorts that did not fit,
and a T-shirt. He was not wearing shoes. His
feet were bleeding. An uncomfortable wardrobe
was the least of his problems.

“t been here a year and because of my large
size, | have yet to get clothes, or even
underwear. I been sick here twenty times. I
came here from a hospital on the streets
where | was suffering heart failure. Since |
have come here I have had to buy antibiotics
and painkillers from other inmates because
the prison doctor won't give me any.
Recently | woke up about 1:00 A.M. with
congested heart failure. The emergency
button in the medical wards don't work. |
couldn't breathe, my temperature was up,
and I was foaming at the mouth. My
roommate in the medical-acute dorm, which
has 25 men suffering with MS {multiple
sclerosis}, MD [muscular dystrophy], and so
on, and everybody is in a wheelchair, he
called the cop. The CO [prison guard]
called the nurse. The nurse refused fo come
check my condition. The CO said she can't
do anything for me.”

Conflicting with the medical needs of prisoners
are the security requirements of the FBOP.
Fleisher and Rison (1997, p. 323) outline this
dilemma, “Security is a primary concern in
corrections, even during the delivery of medical
care to — inmates” (see  Anno,1991,
Greenberg, 1988). However, The FBOP medical
care mission statement delineates that health
care requirements take primacy over security
concerns -“whenever possible.” The conflicting
dualism of security versus health care was
underscored in an interview with a prisoner |
knew very well. He was taken to a contract
hospital for a five-way heart bypass:

“I'm in the operating room, already prep'ed
for surgery. The HACK [prisoner argot for
prison guard: hopeless asshole carrying keys
(Murphy, 2004)] had me handcuffed to the
operating table. I couldn't believe it, but this
HACK. was going to stay in the operating
room for the whole operation. The doctor

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 47 of 102

D. Murphy/ Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

comes in and tells the HACK to take the
cuffs off. The HACK refused and said
something about security requirements. The
doctor explained to this lard head that in
addition to being under anesthesia, he was
going to cut apart my ribcage and remove
my heart from my body. He explained that
it was pretty much clear that I wasn't going
nowhere. The fucking HACK still refused
to take off the cuffs. Now the doctor got
pissed. He told the HACK that if my heart
stopped and they had to hit me with the
paddies, the cuffs would conduct electricity
and I'd get severely burned. The HACK told
the doctor that if that were the case, I'd just
have to get burned. The doctor went
ballistic. He called the warden right from
the operating room. 1 told the doctor that 1
refuse the operation, and that | was going to
sue these bastards. After a shouting match
with the warden, the doctor handed the
phone to the HACK. Next I knew the cuffs
were off and the operation was on."

The length to which the FBOP goes to ensure
security in the face of medical need is amazing.
I interviewed a prisoner who is a quadriplegic.
He is paralyzed from the neck down and
confined to a wheelchair. He had made great
progress by the time I interviewed him, training
his diaphragm to drive the breathing process, for
previously he was bound to a mechanical
respirator (similar to Christopher Reeves). 1
recount the events described by the prisoner:

“These assholes are totally unbelievable. I
have been paralyzed for over a decade and
these fucker's still chain me to my chair
[wheel chair] when I go out on medical [a
trip to a medical contract facility]. 1 got shot
and my fucking spinal cord was busted up.
What do these assholes figure, I'm going to
escape, I'm going to run the 440, or do these
stupid assholes figure I'm goin’ to fly away?
And they put me through this shit every
time. The good news is that the doctors at
the hospital make these fucking assholes
take the chains off as soon as we show up.

The functional conflict between the medical!
needs of a prisoner and the security

30

emphasis of the FBOP is _ further
underseored by an ex-con who is a medical
doctor. Berkman’s (1995) analysis appeared
in the American Journal of Public Health:

Beneath the talk of health care systems and
public health planning, there is the stark
reality of individuals grappling with illness
and possible death in an inhumane
environment. During my second bout with
cancer, I was almost totally paralyzed from
the neck down, able only to breathe and
minimally use my hands. Yet, | was kept
shackled to the bed, the guard coming by
regularly to check the restraints. Prisoners
struggle to live, or die, surrounded by people
whose primary responsibility is to confine
them, not care for them. There is no
comforting touch, no human solidarity in the
face of suffering or death.” (pp. 1616-1618)

Section 1 of the U.S. Department of Justice
(1997:2) Health Services Manual Mission
Statement decrees the level of health care
provided prisoners must be “consistent with
acceptable community standards,” Is a system
of health care in which people are struggling to
live or die, surrounded by people whose primary
responsibility is to confine them, not care for
them, consistent with acceptable community
standards? Is the FBOP meeting the standards
of care ordered by the Supreme Court? Has
contemporary philosophy of "throw away the
key" usurped the Eighth Amendment guarantee
against cruel and unusual punishment? Are
prisoner's human beings, subhuman, or just a
number?

Voices From Within: Media Accounts

A staff article in the Miami Herald, citing an
Associated Press release (2005), describes the
horrific conditions pregnant women face while
incarcerated. “A former inmate is suing over the
death of her baby, born over a cell toilet even
though she complained of labor pains for nearly
12 hours. The mother was leaking amniotic
fluid, running a fever, had complained for nearly
i2 hours about labor pains, and had asked
repeatedly to be taken to a hospital before the
March Sth birth. ‘What she went through no one

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 48 of 102

D. Murphy? Californian Journal of Health Promotion 2005, Vohune 3, Issue 2, 23-37

should have to go through,”” stated the women’s
attomey.

Those facing complicated medical issues may
receive a minor sentence, which may be
convoluted into a death sentence due to medical
neglect. Cauvin (2005) described the tragic
circumstances surrounding the death of a
quadriplegic sentenced to ten days of jail
confinement for possession of marijuana used
for medicinal purposes. Due to complications
the defendant was taken to a contract hospital
(because his place of confinement could not
meet his medical needs) on the first day of his
incarceration. Five days later the defendant
died. The inquiry into the matter revealed that
the defendant was “susceptible to swift
deterioration requiring acute- care
hospitalization.” Should our civilized society
take solace in the fact that it was determined this
individual required special care, only after his
death?

von Zeilbauer & Plambeck (2005) reported that
a former nuclear scientist convicted of taking
skis from his ex-wife’s house died on the tenth
day of confinement. He suffered Parkinson’s
disease, yet “the medical director had cut off all
but a few of the 32 pills he needed each day to
quell his tremors. . . Over the next 10 days he
slid into a stupor, soaked in his own sweat and
urine... But he never saw the doctor again and
the nurses dismissed him as a faker” (p. 1}. No
matter the judicial intention, does this deliberate
indifference not boil down to a death sentence?
Prison Population Explosion: Strains on
FBOP Health

Due to rapid growth of the prison population,
health care for those incarcerated in the FBOP is
compromised. Presently, the United States
incarcerates the highest percentage of its
citizenry, as well as the highest raw number of
individual citizens among all industrialized
nations of the world (Walmsley, 2003),
Presently, there are in excess of 2.1 million
people confined in U.S. prisons (Harrison &
Beck, 2005). It is estimated that in the year
2005 at least 640,000 prisoners will return to
“our” communities (The Sentencing Project,

31

2004) bringing with them the ravages resultant
of denied medical care.

A result of the upsurge in human warehousing is
“selective incapacitation” (the theory that
removing offenders from society will reduce
crime: utilitarian philosophy), and “presumptive
or prescriptive sentencing — guidelines,”
(incarcerating offenders for multiple decades per
offense). Given the contemporary penal
philosophy of “throw away the key,” the FBOP
is forced to provide medical care within a fixed
budget, while concomitantly experiencing an
exploding population base (Blumstein, Cohen,
& Nagin, 1978; Hagan, 1994).

The FBOP espouses practical health care
solutions for meeting prisoners’ medical needs.
Medical care provided by the FBOP is, in part,
an economic function of a fixed operating
budget, compromised by an increasing prison
population, As the Federal prison population
continues to skyrocket, limited funds available
for health care must be used to treat greater
numbers of prisoner’s, Also, medical support
staff in the FBOP must care for increasing
numbers of patients. As case-loads placed upon
medical support staff continue to grow, and
money available for health care continues to
dwindle, the quality of medical care for
prisoners proportionately decreases. The
“oractical” solution for the FBOP symbolic
health care delivery system is to reduce health
care services.

The real mission of the FBOP is not to
medically or otherwise rehabilitate, but to
function as a vehicle for extracting punitive
retribution. The needs of those imprisoned are
secondary to the fiscal bottom line. Fiscal
incentive, not humane consideration, is the
driving force behind the FBOP health care
delivery system.

Prison: A “Health
Organization” (HMO)

Fleisher and Rison (1997, p. 327) observe that
the FBOP operates the ‘the nation's largest
health maintenance organization.” Correctional
health care delivery systems have been viewed
as the original managed care setting, in the sense

Maintenance

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 49 of 102

D. Murphy? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

that there is a fixed budget for the provision of
medical care regardless of prison population
size. Douglas and Mundey (1995, p. 98-100)
argue that “Managed care is a health care
delivery system in which costs, accessibility,
quality and outcomes of care across a continuum
of health services are tightly regulated using
various rules, guidelines, and oversight
methods.” If the segment of the prison
population in need of medical care exceeds
projection, the FBOP has no alternative than to
reduce the quantity and quality of medical
services available. Such cutbacks reflect the
“practical” application of “symbolic” medical
care within the FBOP. In today's policy of
human warehousing, fiscal resources are simply
not available to meet health care needs.

Ballooning health care costs are a dilemma
shared by both the public and private sectors.
However, the precipitous increase in the prison
population is a function of Congressional policy
-“throw away the key.” Due to the politically
engineered prison population explosion, the
health care delivery system of the FBOP has
been forced to ration medical care and reduce
the quality of health care provided. Crawford
and Moses (1995) reported:

“Private insurers fiercely defend the need to
control their risk; ‘correctional insurers,’ on
the other hand, must deal with 'mandatory
enrollment.’ Correctional institutions cannot
limit the number of patients they will insure.
This inability to control assumed risk is
further exacerbated by a number of
institutional conditions: an increase in time
served, the increased violence of some
segments of the offender population, and the
greater prevalence of infectious diseases in
crowded facilities.” (pp. 120-121)

For a given fiscal year, Congress allocates the
FBOP a fixed budget. Funds available for health
care are predetermined to accommodate a
population of X. However, if the population
increases to 2X, the same fiscal budget must
accommodate. Yet, the FBOP population has
soared from 24,252 in 1980 (FBOP, 2003) io
approximately 179,000 prisoners midyear 2004
(Harrison & Beck, 2005}. Moreover, the federal

32

prison system’s growth has outpaced the state
prison growth for the past decade (Harrison &
Beck, 2005). In other words, if the FBOP is
allocated $100 to care for 100 prisoners over a
fiscal year, that breaks down to one dollar per
prisoner. If the prison population increases to
200 prisoners over the fiscal year, the same $100
is available, thereby decreasing funding from
one dollar per prisoner to 50 cents, Amplifying
the situation, there are currently more critically,
chronically, and mentally ifl prisoners in the
FBOP than in any other period in U.S. history
(PBOP, 1995). Further, Corrections
Compendium (1998) reported that 30 percent of
the FBOP prisoner population is chronically or
critically ill.

Guerilla Healthcare Self-
Survival or Die

While imprisoned, I observed various methods
prisoners used to survive, despite limited,
rationed, symbolic health care service. These
methods of self-preservation are routine
behavior patterns prisoners implement to
maintain and improve their health. For many,
these are self-driven programs embraced in an
attempt to stay alive.

Techniques:

Given the lack of adequate medical care
provided by the FBOP health care delivery
system, four forms of _ self-maintenance
implemented by various prisoners’ were
identified. These include: the walker, the health-
nut, the weight lifter, and the maintenance-man.
A fifth approach, the sessile state, is the all too
frequent destruction of health that results from
the soul-crushing despair of incarceration, in
conjunction with inadequate medical care.

The Walker

Many of the elderly prisoners are walkers. Their
mantra is "move it or lose it." They walk the
track several times per day in endless circles
going nowhere. Their self-reliance often yields
improvements in health. Many of those
implementing the walking approach to self-
maintenance shed weight. Diabetics interviewed
reported their reliance on insulin was reduced,
Several indicated their blood pressure was
lowered as a result of their walking. An
additional benefit to the “walker” is the social

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 50 of 102

D. Murphy/ Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

and emotional support provided through the
interaction with those whom they walk. Many
of the prisoners interviewed explained that they
had no choice but to walk. In the face of
inadequate medical care, many believed if they
did not do something for themselves, they were
destined to die in prison.

The Health-Nut

The health-nut relies on nutrition and vitamins
for health maintenance. These prisoners
practically exist on fruits and vegetables
purchased on the prison’s black market. Prison
culture has its own economic system. Cigarettes
and stamps, available for purchase at the prison
commissary, are the usual forms of currency.
These staples are used to purchase commodities
ranging from legal services provided by a "jail-
house attorney," to food stolen from the kitchen.
The health-nut shunned the slop passed off as
food in the prison chow hall. As of January 1,
1996, on average, the FBOP spent $2.74 on food
per prisoner per day. This equates to roughly
ninety cents per meal (Camp & Camp, 1996). In
spite of the atrocity called food put forth by the
FBOP, the culinary cuisine of the health-nut was
usually prepared in microwave ovens located in
some cell units. | was amazed at the gourmet
quality meals many were able to miraculously
create with limited supplies available.

The Weight Lifter

The weight lifter implements a combination of
exercise and self discipline to maintain health.
The myth that prisoners are muscle bound
weight lifters was not born out in my experience.
In fact, the vast majority of those I observed
lifting weights were not huge burley men. These
were individuals who found disciplined
commitment to a structured activity as their
mechanism of survival. For many this was a
revelation, a life-changing awakening. In their
life on the street, many of the prisoners
interviewed did not have a firm grasp of what
discipline or commitment meant. In the prison
setting, these individuals not only used the
activity of weight lifting as a method of health
maintenance, but found direction through the
commitment of training everyday.

33

Despite the positive gains associated with
weight lifting, an understanding of commitment,
discipline, and improved health, the FBOP has
eliminated weight lifting as a tool for self-
improvement, On October 1, 1996, Congress
passed the Zimmer Amendment. One feature of
this legislation was the prohibition of weight
lifting equipment (Zimmer Amendment, 1997),

The Zimmer Amendment was a_ stopgap
measure that expired at the end of the fiscal
year, 1997. This legislation was replaced by
H.R. 816, the “Federal No Frills Prison Act of
1997” (105 Congress, February 25, 1997). H.R.
816 states in part:

“No Federal funds may be used to provide
any of the following amenities or personal
comforts in the Federal prison system: (3)
Instruction (whether live of through
broadcasts), or training equipment, for
boxing, wrestling, judo, karate, or any other
martial art, or any bodybuilding or weight
lifting equipment, of any sort.”

Subsequently the FBOP has adopted practices
that reflect the Zimmer Amendment. The
October I, 1997, to September 30, 1998 budget
bill H.R. 2267 contains a provision similar to the
Zimmer amendment that prohibits the purchase
or replacement of weight lifting equipment.

Through legislative action, Congress and the
FBOP have taken from the prisoner far more
than just weights. Many of those incarcerated
had discovered a sense of commitment and
discipline through weight lifling. More than
physical development, many grew in strength of
character. Additionally, weight traming was for
many a means of improving and maintaining
health. It may be argued that a large sum of
money was saved in health care expenditure as a
result of improved health associated with weight
training. Does it not make sense -economic,
intellectual, and emotional- to provide those
incarcerated with the opportunity to improve
their health and grow in character through the
disciplined commitment of lifting weights?

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 51 of 102

D, Murphy/ Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

The Maintenance-Man

The maintenance-man implements a rounded
approach to personal health care. John Irwin, in
his book The Felon (1970) describes this
rounded approach to surviving in prison as the
“oleaner.” Irwin states “one very important
dimension of this style of adaptation, is the
tendency to pick through the prison world
(which is mostly chaff) in search of the means of
self-improvement” (p. 158) (see Cressy, 1963;
Lemert, 1972).

Rather than committing to one of the categories
preciously discussed, the maintenance-man
borrows a bit from each. He frequently walks.
He is concerned with nutrition. He lifts weights,
and often engages in aerobic exercise, In
addition, the maintenance-man spends time in
the library, takes classes, or enrolls in the limited
programs provided by the FBOP. Also, the
maintenance-man often embraces religious
activities, He is a renaissance man, treating not
only his physical health, but a rounded approach
of body, mind, and soul.

The Sessile State

The fifth approach, implemented by so very
many prisoners, is antithetical to a positive state
of health. In the sessile state, the prisoner seems
to grow roots to the seat of a metal folding chair.
Stationed in from of a TV, the physiologically
beleaguered and often psychologically broken
prisoner, wastes away in an endless progression
of stagnation. They do not receive adequate
medical care, and as a result, their health spirals
downward. It is often a slow, agonizing death,
which I observed over and over again.

Conclusion and Recommendations

Many prisoners are condemned to death due to a
lack of fundamental medical care. The FBOP
attempts to balance limited funds available for
health care services with an exploding prison
population. It is Congress who approves or
disapproves FBOP funding requests, and it is
Congress who has passed the retributive
sentencing laws - which created an explosion in
the federal prison population. The imbalance
between finances available for health care
services and the exploding prison population
results in the rationing of health care available to

34

the prisoner. Budget constraints are reducing
health care services below the cruel and unusual
punishment threshold established in the Eighth
Amendment, The quality of health care provided
in the FBOP does not rise to the level of
acceptable community standards. The Draconian
sentencing policies of "throw away the key"
have created human warehousing heretofore
unseen in the first-world nations this century.

As a civilized society, those imprisoned are
entitled to humane treatment. By reducing the
present rush to punishment, thousands of first
time non-violent offenders would be deflected
from the prison system. This would stem the
tide in the relentless process of prison
construction. Refocusing social conscience
would greatly reduce budgetary demands on the
FBOP (see Pepinsky, 1991; Pepinsky &
Quinney, 1991).

Many entering prison come from a background
of poverty, By providing prisoners health
management training, prison related health care
expenses would be reduced. Implementing
suggested health care management tools, the
health status of the prisoner would improve over
the course of incarceration. Upon release, the
former prisoner will be better equipped to
maintain a healthy life style, and thus a
reduction in social costs associated with
subsidized health care. Additionally, the
implementation of a healthy lifestyle may lead to
a reduction in criminal activity and reduce
recidivism,

It is imperative that an independent advocate be
established to campaign for the health care rights
of prisoners. The FBOP has entered into a
symbolic process of rationed health care. If a
prisoner does not have someone on the outside
to fight for medical care on his/her behalf, that
individual may be subject to rationed medical
care, If an individual is not familiar with how to
initiate a court proceeding to force the delivery
of health care, that individual may be subject to
discretionary care. An independent advocate
would facilitate the right to timely and adequate
medical care on the prisoner's behalf.

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 52 of 102

D, Murpty? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

An area of future research should focus upon the
bio-ethical issues associated with inmates being
used as “lab rats” within the total institution of
prison, Researchers rely upon “informed
consent” as an element in meeting the guidelines
of institutional review boards. 1 suggest that
research be conducted into the viability of
obtaining truly informed consent behind the
razor wire of our country, Researchers typically
do not live the reality of prison. They do not
fully understand that prison is spelled H-E-L-L.
They cannot fully comprehend that a prisoner
will do virtually anything to leave the hell called
prison. In full bold letters the informed consent
form may read, in prison argot, “you ain’t got
nothin’ commin’.” Researchers typically will
not understand that this translates to the
prisoner; ‘If I do this, I know that agreeing to
participate will get me a step or two closer to the
gate.” Further, history — the most accurate
predictor of future actions -— shows that
powerless prisoners fall victim to the powerful
bureaucracy.

References

Lastly, further research need be conducted into
the application of community corrections. By
sentencing first time, non-violent offenders to
the “university of crime,” our system is
producing “damaged goods” (Hochstetler &
Murphy, 2004). Our prison system is producing
a very dangerous group of “gladiators” who will
return to our communities. We need to avoid
incarceration whenever possible in order to
avoid the deleterious consequences of living the
prison experience. Additionally, further research
need be conducted in order to measure the
positive consequences of keeping first time, non-
violent individuals out of prison. Researchers
need quantify the positive ramifications of
keeping individuals in the community setting,
keeping them in close relationships with their
partners and children, allowing them the
opportunity to find and maintain employment, as
well as the opportunity for pursuit of education,
and simply avoiding the label and associated
stigma of ex-con.

Anno, J. B. (1991). Analysis of inmate/patient profile data. Washington, DC: Blackstone Associates, Inc.

Associated Press. (2005). Ex-inmate sues over death of baby born over toilet. Retrieved March 1, 2005,
from http:/Avww.miami.com/mld/miamiheraid/news/state/103891131htm?1c

Berkman, A. (1995), Prison health: The breaking point, American Journal of Public Health, 85, 1616-18.

Blumstein, A., Cohen, J., & Nagin, D. (1978). Deterrence and incapacitation: Estimating the effects of
criminal sanctions on crime rates. Washington, DC: National Academy of Sciences.

Camp, G., & Camp, C. (1996). The corrections yearbook. South Salem, NY: Criminal Justice Institute,

Caroit, J, (2005). Gang fight and fire in overcrowded prison in Dominican Republic kill 133 inmates. The
York Times, March 8, Section A, 12.

Cauvin, H. (2005). Report clears D.C. judge of misconduct in inmate’s death, Washington Post, March
18, 2005, BOS.

Corrections Compendium. (1998), Inmate health care, part II. Corrections Compendium, 23, 17.

Crawford, C. A., & Moses, M. C. (1995). NIJ reports help practitioners through health care maze.
Corrections Today, 57, 120-121,

Cressey, D. R. (1963). The prison: Studies in institutional organization and change. New York: Holt,
Rinhehart & Winston.

Douglas, T., & Mundey, L. (1995). Making managed care principles work in the correctional setting,
Corrections Today, 57, 98-100.

Federal Bureau of Prisons Fact Card. (1995). Washington, DC: U.S. Department of Justice, Federal
Bureau of Prisons.

Federal Bureau of Prisons. (2005). About the Federal Bureau of Prisons. Retrieved May 5, 2005, from

http://www, bop.gov
Federal Cure, (2005). Federal Bureau of Prisons clinical practice guidelines. Retrieved March 28, 2005,

from hitp:/Avww.FedCure.org

35

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 53 of 102
D, Murphy? Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

Fleisher, M. S., & Rison, R. H. (1997). Health care in the Federal Bureau of Prisons. In J. W. Marquart &
J. R, Sorensen (Eds.), Correctional contexts: Contemporary and classical readings (pp. 327-334).
Los Angeles: Roxbury.

Goffman, E. (1961). Asylums: Essays on the social situation of mental patients and other inmates, Garden
City, NY: Rutgers University Press.

Greenberg, M. (1988). Prison medicine. American Family Physician, 38, 167-170.

Hagan, J. (1994). Crime and disrepute. Thousand Oaks, CA: Pine Forge Press.

Harrison , P. M., & Beck, A. J. (2005). Prisoners at midyear 2004. Washington, DC: Bureau of Justice
Statistics.

Hochstetler, A., & Murphy, D. S. (2004). Damaged goods. Crime and Delinquency, 50, 436-457,

Irwin, J. (1970). The felon. Englewood Cliffs, NJ: Prentice Hall.

Irwin, J. (1980). Prisons in turmoil. Boston: Little Brown and Company.

Irwin, J. (1985). The jail. Berkeley, CA: University of California Press.

Irwin, J, (2005).The warehouse prison: Disposal of the new dangerous class. Los Angeles: Roxbury.

Lemert, E. (1972). Human deviance, social problems, and social control. Englewood Cliffs, NJ: Prentice
Hall.

McLaren, J. (1997). Prisoners' rights: The pendulum swings. In J. M. Pollock (Ed.), Prisons: Today and
tomorrow (pp. 369-371). Gaithersburg, MD: Aspen Publishers.

Miami Herald. (2005). Ex-inmate sues over death of baby born over Tampa jail toilet. Retrieved March
21, 2005, from hitp://www.miami.com

Morton, J. B. (2006, in press). Implications for corrections of an aging prison population. In R.
Tewksbury (Ed.), Behind bars: Readings on prison culture.

Murphy, D. S. (2004). Pre-prison, prison, and post-prison: The link between the pains of imprisonment
and onset of post traumatic stress symptoms. (Doctoral dissertation, lowa State University, 2004).

Palmer, J. W. (1994). Constitutional rights of prisoners. Cincmnati, OH: Anderson.

Pepinsky, H. E. (1991). The geometry of violence and democracy. Bloomington, IN: Indiana University
Press.

Pepinsky, H. E., & Quinney. R. (1991). Criminology as peacemaking. Bloomington, IN:Indiana
University Press.

Pollock-Bryne, J. M. (1990). Women, prison, and crime. Pacific Grove, CA: Brooks/Cole.

Richards, S. C. (1995). The structure of prison release: An extended case study of prison release, work
release, and parole. New York: McGraw Hill.

Richards, S. C. (1998). Critical and radical perspectives on community punishment: Lessons from the
darkness. In J, I. Ross (Ed.), Cutting the edge: Current perspectives in radical/critical criminology
and criminal justice (pp. 122-144). New York: Praeger.

Richards, S. C., & Jones, R. S. (1997). Perpetual incarceration machine. Journal of Contemporary
Criminal Justice, 13, 180-194.

Sykes, G. (1958). Society of captives: Study of maximum security prison. Princeton, NJ: Princeton
University Press.

The Sentencing Project. (2004). Research on recidivism and re-entry. Washington, DC: Sentencing
Project.

United States Department of Justice. (1997). Health services manual. Washington, DC: United
States Department of Justice.

United States General Accounting Office. (1994), Bureau of prisons health care: Inmate's access to health
care is limited by lack of clinical staff. Report to the Chairman, Subcommittee on Intellectual
Property and Judicial Administration, Committee on the Judiciary, House of Representatives.

von Zietbauer, P., & Plambeck, J. (2005), As health care in jails goes private, 10 days can be a death
sentence. New York Times, February 27, Sec. 1, 1.

Walmsley, R. (2003), World prison population list. London, Ue: Home Office.

36

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 54 of 102

D. Murphy/ Californian Journal of Health Promotion 2005, Volume 3, Issue 2, 23-37

Author Information

Daniel S. Murphy, Ph.D.
Appalachian State University
E-Mail: murphyds@appstate.edu

37

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 55 of 102

Exhibit D

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 56 of 102

| RESEARCH AND PRACTICE |

The Health and Health Care of US Prisoners: Results of a

Nationwide Survey

| Andrew P. Wilper, MD, MPH, Steffie Woolhandler, MD, MPH, J. Wesley Boyd, MD, PhD, Karen E. Lasser, MD, MPH, Danny McCormick, MD, MPH,

David H, Bor, MD, and David U. Himmelstein, MD

The prison population of the United States has
quadrupled in the past 25 years, and the
country now incarcerates more people per
capita than any other nation. Worldwide, im-
prisonment per 100000 ranges from 30 in
India to 75 im Norway, 119 in China, 148 in the
United Kingdom, 628 in Russia, and ‘750 in the
United States."

Currently, nearly 2.3 million US inmates
(about 1% of US adults) must rely on their
jailers for health care.” Although prisoners
have a constitutional right to health care
through the Eighth Amendment's prohibition of
“eruel and unusual” punishment,” periodic
scandals, as well as previous studies, indicate
that prisoners’ access to health care and the
quality of that care are olten deficient.** Indeed,
citing deplorable conditions in California's
prison system, a federal judge recently removed
prison health care from the state’s control.®
However, there is little nationally representative
data on the health and health care of America’s
prisoners.

Inmates have high rates of chronic medical
conditions, especially viral infections. In addi-
tion, substance abuse and mental illness are
common among inmates.” We are not aware
of any study analyzing the prevalence of com-
mon chronic conditions or of access to medical
and psychiatric care among the incarcerated
population as a whole. Therefore, we sought to
determine the prevalence of select chronic dis-
eases, access to health services, and pre- and
pestincarceralion psychiatric treatment among
the US inmate population.

METHODS

We analyzed data from the 2004 Survey
of Inmates in State and Federal Correctional
Facilities (SISFCF) and the 2002 Survey of
Inmates in Local Jails (SILJ}, The US Census
Bureau conducted these surveys for the Bu-
reau of Justice Statistics. Participation in the

666 | Research and Practice | Peer Reviewed | Wilper et al.

40.2105/AJPH.2008. 144279}

 

surveys was voluntary, and prisoners’ answers
were anonymous and confidential.

Data Sources

The 2004 SISFCF consisted of in-person
surveys of state and federal prisoners designed
to provide nationally representative data on
prison inmates. Between October 2003 and
May 2004, inmates provided demographic,
criminal justice, and health information to in-
terviewers. The 2002 SEL] employed a virtu-
ally identical methodology and questionnaire.

The surveys employed a 2-stage sample de-
sign, selecting prisons in the fivst stage and inmates
in the second stage. The Census Bureau prese-
lected the 21 largest state prisons for inclusion in
the survey. Remaining state prisons were strati-
fied by census region, those with larger inmate
populations were more likely to be included in the
survey. Of 1585 state prisons, 301 were selected
for participation in the SISFCF, of which 287
participated. Two prisons refused to participate,
and £2 were deemed “out of scape”: 2 were jails,

Objectives, We analyzed the prevalence of chronic illnesses, including mental
illness, and access to health care among US inmates.

Methods. We used the 2002 Survey of inmates in Local Jails and the 2604
Survey of Inmates in State and Federal Correctional Facilities to analyze disease
prevalence and clinical measures of access to health care for inmates.

Results, Among inmates in federal prisons, state prisons, and local jails, 38.5%
(SE=2.2%), 42.8% (SE=1.1%), and 38.7% (SE=0.7%), respectively, suffered a
chronic medical condition. Among inmates with a mental condition ever treated
with a psychiatric medication, only 25.5% (SE =7.5%) of federal, 29.6% (SE = 2.8%)
of state, and 38.5% (SE=1.5%) of local jail inmates were taking a psychiatric
medication at the time of arrest, whereas 69.1% {SE =4.8%}, 68.6% (SE= 1.9%),
and 45,5% (SE=1.6%) were on a psychiatric medication after admission.

Conclusions. Many inmates with a serious chronic physical illness fail te
receive cate while incarcerated, Among inmates with mental illness, most were
off their treatments at the time of arrest. Improvernents are needed both in
correctional health care and in community mental health services that might
prevent crime and incarceration. (Am J Public Health. 2009;99:666-872. doi:

 

1 was under federal jurisdiction, 4 had closed, and
5 no longer housed immates of the gender for
which the facility was originally chosen. Of 16152
randomly selected inmates, 14499 completed
interviews. The total response rate was 89.1%,

Three federal prisons were preselected,
The remaining federal prisons were stratified
by security level; those with jarger inmate
populations were more likely to be included m
ihe survey. Of 148 eligible federal prisons, 40
were selected and 39 participated in the survey
{L prison refused to participate). A computer
that was supplied with a list of all inmates
selected inmates from within a facility using a
random start point and a predetermined skp
interval. Cf 4253 randomly selected federai
inmates, 3686 completed interviews. The total
response rate was 84.6%."

The Census Bureau conducted the SILJ from
January to April 2002 using a similar 2-stage
sample design. Researchers conducting the SIL]
preselected 234 jails for inclusion to ensure
that facilities with large numbers of men,

American Journal of Public Health | April 2009, Vol 99, No. 4

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 57 of 102

women, or juveniles had a higher probability of
selection than would jails with smailer numbers
of these individual groups. The remaining fa-
cilities were stratified by inmate population,
and facilities housing larger inmate populations
were more likely to be included in the survey.
Of 3365 jails, 465, including those that were
preselected, were systematically selected, and
4t7 participated in the survey; 39 refused to
participate, and 9 had closed or housed no
inmates. From within each institution, inter-
viewers selected inmates using a predeter-
mined random start and sample selection rate.
Of 7750 randomly selected jail inmates, 6982
completed interviews. The total response rate
was 84.1%/° For all 3 surveys, the Census
Bureau provided weights that adjusted for non-
response and sample design in order to yield
national estimates,

For both the SISFCF and the SIL], inmates
answered questions about symptoms or medi-
cal diagnoses received prior to incarceration,
including diabetes mellitus, hypertension, HIV/
AIDS, paralysis, prior or current malignancy
(breast, cervical, colon, leukemia, lung, ovarian,
prostate, testicular, uterine, or other [“other”
was not included in the local jail survey),
stroke or brain injury, angina, arrhythmia, ar-
teriosclerosis, prior myocardial infarction, or
other heart problem (coronary, congenital,
rheumatic). Inmates also reported on persistent
problems with kidneys, asthma, cirrhosis, hep-
atitis, arthritis, or sexually transmitted diseases.
Surveyors did not use health records to con-
firm diagnoses.

Inmates were queried about serious injuries
they had sustained since being incarcerated
that were caused by an accident or a physical
or sexual assault. We defined “serious injuries”
as those resulting from knife or gunshot
wounds and those causing broken bones, in-
ternal injuries, or loss of consciousness.

Inmates also answered questions about their
health care since incarceration. Such care in-
cluded tuberculosis skin test and treatment ofa
positive test, receipt of prescription medications
hefore and after admission, blood tests (other-
wise unspecified), and visits to a doctor, nurse,
or other health care worker for a persistent
heaith problem.

The SISFCE and SIL] assessed self-reported
mental ilinesses, including any prior diagnosis
of depressive disorder, bipolar disorder,

April 2009, Val 99, No. 4 | American Journal of Public Health

RESEARCH AND PRACTICE |

schizophrenia, posttraumatic stress disorder
(PTSD), anxiety or panic disorder, personality
disorder, or other mental condition. Inmates
answered questions about medications for
psychiatric illness at any point in the past, in the
year prior to admission, at the time of arrest,
and since incarceration. Inmates also reported
menial health counseling at any time in the
past, in the year prior to admission, at the time
of arrest, or following admission.

We determined the self-reported prevalence
of common chronic conditions that routinely
require ongoing medical treatment, including
diabetes mellitus, hypertension, prior myocar
dial infarction, persistent kidney problems,
persistent asthma, cirrhosis, and HIV/AIDS.

In addition, we created another category
defining inmates as having “any chronic con-
dition” if they reported any condition likely
requiring follow-up medical attention, even if
not identified as causing a persistent problem
by the inmate. In this category, we included a
prior diagnosis of { or more of the following:
diabetes mellitus, hypertension, HIV/AIDS,
paralysis, prior malignancy (excluding skin
cancers), prior stroke or brain injury, angina,
arrhythmia, arteriosclerosis, myocardial infare-
tion, other heart problems (coronary, congen-
ital, rheumatic), persistent kidney problems,
current problems with asthma, and persistent
problems with cirrhosis, persistent hepatitis,
and arthritis. The SISFCF included a question
about “other” types of cancer, a question not
included in the SILJ. “Other cancer” adds only
9160 and 704 individuals to state and federal
“chronic” indicators, respectively. We did not
include pregnancy or sexually transmitted dis-
eases other than HIV/AIDS in our definition of
“any chronic condition.”

We compared the crude and age-adjusted
prevalence of selected chronic conditions
among inmates with the prevalence of such
conditions among a nationally representative
sample of the noninstitutionalized US popula-
tion from the 2003-2004 National Health and
Nutrition Examination Survey ({NHANES).”
The 2003-2004 NHANES included questions
regarding a prior diagnosis of diabetes mellitus,
hypertension, myocardial infarction, and persis-
tent asthma that were nearly identical to those
of the inmate surveys, and staff for the 2003—
2004 NHANES tested participants aged 18 to 49
years for HEV. We included comparisons of

beth crude and age-adjusted prevalences of these
chronic conditions among inmates and the
noninearcerated poptilation.

Because most standard access to care mea-
sures, such as having a usual source of care or
avoiding needed care because of costs, are
meaningless in incarceration settings, we de-
veloped 5 clinically based access to care mea-
sures:

1. Access to medical examinations. To assess this
measure, we created a marker for inmates
with a persistent medical problem routinely
requiring medical assessment. For this indi-
cator, we first combined inmates reporting
pregnancy at the time of admission with
those reporting a persistent problem with
diabetes mellitus, the heart or kidneys, hy-
pertension, cancer, stroke or brain injury,
paralysis, cirrhosis, arthritis, asthma, hepati-
tis, or a sexually transmitted disease. (Un-
fortunately, the surveys did not specifically
assess access to care for inmates with FAV)
We then determined whether medical per-
sonnel had examined inmates for their per-
sistent conditions at any time since incar-
ceration.

2. Access to pharmacotherapy. To assess this
measure, we first determined the number of
inmates who had a condition routinely
ireated with pharmacotherapy (hyperten-
sion, diabetes mellitus, stroke or brain in-
jury, persistent arthritis, asthma, cirrhosis, or
HIV/AIDS) and had been taking a prescrip-
tion medication at the time of admission, We
then determined whether these prisoners
continued taking that medication following
incarceration, Surveyors did not collect
medication names or query inmates about
new medications begun during incarceration.

3. Access to prescription medication. To further
assess access to prescription medication, we
determined the number of inmates who had
received any prescription drug for any in-
dication prior to incarceration. We then
determined the proportion of such inmates
who did not receive that medication [ol-
lowing incarceration.

4. Access to laboratory tests, To assess this
measure, we defined prisoners as needing
routine laboratory monitoring if they had
1 of the following conditions: diabetes
mellitus, persistent hypertension, kidney

Wilper et al. | Peer Reviewed | Research and Practice | 667

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 58 of 102

problems, cirrhosis, prior myocardial in-
farction, or HIV/AIDS. We then determined
wheiher these prisoners had undergone

at least 1 blood test of any ind since
incarceration.

5. Adequacy of acute care, To assess this mea-
sure, we analyzed data from inmates with a
serious injury (knife or gunshot wounds,
broken bones, internal injuries, being
knocked unconscious, or sexual assault). We
then determined whether these prisoners
received any medical examination for their
injuries.

Finally, we focused on receipt of mental
health care. For inmates reporting any prior
diagnosis of a mental condition, we determined
the proportion ever receiving a medication for
that condition. Next, we determined the pro-
portion of this population taldng medication at
the time of arrest and since incarceration. We
also determined the proportion of inmates with
any history of a mental condition who had ever
received counseling, who had received coun-
seling in the year prior to admission, and who
had received counseling since incarceration.
Finally, we repeated all mental health analyses
using only those inmates with a prior diagnosis
of bipolar disorder or schizophrenia.

Statistical Analysis

We used SAS version 9.1 (SAS Institute Inc,
Cary, NC) to analyze bivariate relationships.
We used SUDAAN version 9.0.3 (Research
Triangle Institute, Research Triangle Park, NC)
to estimate variance via restricted-access SIL}
design variables. For the SISFCF, we calculated
variance using the generalized variance esti-
mates available with the survey documenta-
tion. We applied sample weights supplied by
the Bureau of Justice Statistics to account for
nonresponse and survey design and to yield
national estimates. We performed direct age
standardization via published techniques.’

RESULTS

Based on our analysis, US federal prisons
held 129196 inmates and state prisons
1225680 in 2004. In 2002, local jails heid
631241 inmates. The overwhelming majority
of inmates were male, were younger than 35
years, and were disproporlionately Black or

668 | Research and Practice | Peer Reviewed | Wilper et al.

| RESEARCH AND PRACTICE |

Hispanic. About 200600 (10%) were military
veterans. The majority were parents of minor
children at the time of incarceration or at the

time of the survey.

Nonresponse to individual items was un-
common. Among federal mmates, 2.1% were
missing data on prescription medications at
admission and 2.8% on prior diagnosis of
PTSD; 6.0% were missing data for HIV testing
and 15.8% for duration of incarceration, No
data were provided for sexual assault or gun-
shot wounds in federal prisons. Among state
inmates, 1.2% were missing data on prescrip-
tion medications at admission and 1.7% on
prior diagnosis of PTSD; 4.0% were missing
data regarding HIV testing and 6.3% for du-
ration of incarceration, Among jail inmates,
0.5% were missing data on the duration of
incarceration and 2.2% on prior diagnosis of
PTSD; 5.2% were missing data on HIV testing.

TABLE 1—Demographie and Health Characteristics of inmates in US Federal and State
Prisons and in Jails: SISFCF, 2004, and SILJ, 2002

Chronic Medical Problems

Chrenic conditions were common among
inmates; 49 702 federal inmates (38.5%
[SE=2.2%]), 524116 state inmates (42.8%
[SE=1.1%]), and 244336 local jail inmates
(38.7% SSE=0,7%0]) had at least £ chronic
medical condition (Table 1).

Inmates had rates of diabetes, hypertension,
prior myocardial infarction, and persistent
asthma comparable to those of the US nonin-
stitutionalized, nonelderly population. How-
ever, following age standardization to the 2000
US census, the prevalence of these conditions
appeared to be higher for inmates than for the
general population, except for prior myocardial
infarction among jail inmates (Table 2; see also
the appendix to Tabic 1, available as a supple-
ment to the online version of this article at
http://www.ajph.org). More than 20 000 in-
mates reported testing positive for HIV,

 

 

 

Federal Inmates State Inmates Jail inmates
“No. % (SE) No. % (SE) No. % (SE)

Total 129196 100 1225 680 106 631242 400
Men 120150 93.0 (0.6) 1142989 93.3 (0.4) 558 182 88.4 (0.3)
Age,

13-35 64692 50.1 (2.0) 654505 53.4 (L.0} 408321 64.7 (0.7)

36-50 50 180 38.8 (2.2) 465.874 38.0 (1.1) 196.420 31.4 (0.7)

> 50 14324 Wi 105302 8.6 (1.4) 26 500 42 (0.3)
Parent of minor child* 87618 67.8 (1.6) 706942 Sif (0.9) 355.963 56.4 (0.7)
Race

Non-Hispanic Wiite 33599 26.0 (2,4) 431449 35.2 (1.2) «= 226209 = 35.8 (1.1)

Non-Hispanic Black 55947 43,3 (2.1) 496 745 40,5 (2.1) 262116 39.9 (1.2)

Hispanic 32414 25.1 (2.1) 272451 18.2 (1.3) 116316 = $8.4 (0.9)

Other 7935 5.5 (2.0) 75036 6.1 (£4) 36.600 5.8 (0.4)
Military veteran 12562 8.7 (2.7) 127 509 10.4 (1.4) 58 fil 9.3 (0.5}
Any mental health condition” 19117 148 (2.6) 312 768 25.5 (1.3) 157 634 25.0 (0.7)
Any chronic medical condition” 49702 38.5 (2.2) 524 116 42.8 (1.1) 244 335 38.7 (0.7)

 

27 (9-67); for jall Inmates, 2 (0-4),

 

Note, SISEF=Survey of inmates in State and Federal Correctional Facilities; SIl.J= Survey of Inmates in Local Jails. Median
duration of incarceration in mooths (interquartile range) was as follows: for federal inmates, 29 (12-61); for state inmates,

“Defined as being a parent at time of survey or during incarceration,

"Defined as having 2 prior diagnosis of depressive disorder, bipolar disorder, schizophrenia, posttraumatic stress disorder,
anxiety disorder, panic disorder, personalily disorder, or ather mental health condition.

°s chronic condition was defined as affirmalive response when asked aboul the following: HIV/AIDS, prior malignancy
(excluding skin cancers) including breast, cervical, cofan, leukemia, lung, ovarian, prostate, testicular, uterine, and other
(“other not included in the jail group); hypertension; stroke or brain injury; angina; arrhythmia; arteriosclerosis, myocardial
infarction; other heart problem (coronary, congenitaé, rheumatic); persistent kidney problems; persistent paralysis; cusrent
probtems with asthma; cirrhosis; persistent hepatitis; persistent arthritis.

 

American Journal of Public Health | Aprif 2009, Vol 99, No. 4

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 59 of 102

TABLE 2—Age-Standardized Prevalence of Select Chronic Conditions Among Adult Federal
and State Prisoners, Jail Inmates, and the Noninstitutionalized US Population: SISFCF,
2004, SIL}, 2002, and NHANES, 2003-2004

RESEARCH AND PRACTICE

 

 

Federal inmates, State inmates, Jail Inmates, US Poputation,?
Condition % (SE) % (SE) % (SE) % éSE)

Diabetes metiitus 11.1 3.6) 10,1 (2.0) 8.1 (L7} 6.5 (0.5)
Hypertension 29,5 (2,9) 30.8 (1.5) 27,9 (2.1) 25.6 (1.0)
Priar myocardial infarction 4.5 (4.5) 5.7 (2.8) 2.1 (0.4) 3.4 (0.3)
Persistent kidney problems 6,3 (4.0) 4.5 (1.7) 4.1 (0.8) bee
Persistent asthma 7.T 28) 9.8 (1.4) 8.6 (1.0) 7.5 (0.6)
Persistent cirshosis 2.2 (3.9) 1.8 (1.8) 1.8 (0.7)

Persistent hepaliis 4.6 (2.9} 5.7 (1.5) 4.6 (1.4) cae

Hv’ 0.9 (3.2) 17 (1.8) 1.6 (0.3) 0.5 (0.1)

 

1% of state inmates, and 4.8% of jail inmates.

laboratory data.

 

including 1023 federal inmates (1.0%
(SE=3.1%)}, 15115 state inmates (L6%
[SE=1.6%]), and 4245 local jail inmates (1.2%
([SE=0.2%]); this prevalence was double that
of the noninstitutionalized 2003-2004
NHANES population. These percentages did
not substantially change when only inmates
aged 18-49 years (the age group that under-
went HEY testing in the NHANES sample) were
included.

Access to Medical Services

Among inmates with a persistent medical
problem, 13.9% of federal inmates, 20.1%
of slate inmates, and 68.4% of local jail
inmates had received no medical examination
since incarceration. More than | in 5 inmates
were taldng a prescription medication for
some reason when they entered prison or jail;
of these, 7232 federal inmates (26.3%),
80971 state inmates (28.9%), and 58991
local jail inmates (41.8%) stopped the medi-
cation following incarceration. Prior to inear-
ceration, slighily more than I in 7 inmates
were taking a prescription medication for an
active medical problem routinely requiring
medication (as defined in the Methods sec-
tion}. Of these, 3344 federal (20.9% [SE=
6.7%}, 43679 state (24.3% [SE=3.3%)),
and 28473 local jail inmates (36.5%

April 200, Vol 99, No. 4 | American Journal of Public Health

Note. SISFCF=Survey of Inmafes in State and Federal Correctional Facilities; SIL J=Survey of Inmates In tocal Jails;
NHANES = National Health and Nutrition Examination Survey. Prevalence was standardized to the 2000 US population 18
years and older by direct age standardization. Inmates younger than 18 years represented 0% of federal inmates, less than

*The 2003-2004 NHANES did not include questions regarding persistent kidney problems, cirrhosis, and hepatitis.
For HIV, only pogulations aged 18-49 years are included to allow comparison with NHANES data, which was derived from

 

{SE=1.7%}} stopped the medication following
incarceration.

Only a small portion of prison inmates (3.9%
(SE== 6.5%] of federal and 6.4% [SE=3.2%] of
state inmates) with an active medical problem
for which laboratory monitoring is routinely
indicated had not undergone at least 1 blood
test since incarceration. However, most local
jail inmates with such a condition (60.1%
[SE=1.8%]) had not undergone a blood test.

Following serious injury, 650 federal in-
mates (7.7%), 12997 state mates (12.0%),
and 3183 focal jail inmates (24.7%) were not
seen by medical personnel (Table 3).

Mental Health

Mental health problems were ubiquitous:
19117 federal inmates (14.8% [SE= 2.6%),
312768 state inmates (25.5% [SE=1.3%l}),
and 157634 local jail inmates (25.0%
[SE=0.7%!}) had at feast | previously diag-
nosed mental condition (Table 1); mest of them
had taken medications at some point prior to
incarceration. However, a much smaller pro-
portion of inmates with a mental health diag-
nosis were taking psychiatric medication at the
time of their arrest: 25.5% (SE=7,5%) of
federal, 29.6% (SE=2.8%) of state, and
38.5% (SE=1.5%) of local jail inmates. Among
inmates with a previously diagnosed mental

condition who had been treated with a psy-
chiatric medication in the past, 69.1%
(SE=4.8%) of federal, 68.6% (SE=1.9%) of
state, and 45.5% (SE=1.6%) of focal jail in-
mates had taken a medication for a mental
condition since incarceration. A similar pattern
was apparent for prearrest and postincarcera-
tion counseling (Table 4).

Among prison inmates with schizophrenia or
bipolar disorder who had ever been treated
with psychiatric medication, the proportion on
treatment was approximately 1 in 3 at the time
of arrest and nearly 2 in 3 during incarceration
(see appendix to Table 2, available as a sup-
plement to the online version of this article at
http://www.ajph.org). Among jail inmates with
schizophrenia or bipolar disorder, the pattern
of low treatment rates at arrest and high
treatment rates following incarceration was
also present, although less pronounced than in
the prison population.

DISCUSSION

Mass incarceration as part of the war on
drugs has created a burgeoning inmate popu-
lation in the United States. Earlier studies of
inmates have been based on extrapolations
from noninstitutionalized Americans, single
institutions, or data from either federal or state
prisons alone or jail systems alone. Our study
adds to the existing literature by analyzing a
large, nationally representative sample of the
entire US inmate population. More than
800 000 inmates report having 1 or more
chronic medical condition, and their access to
medical care appears to be poor, particularly in
jails. Our data also demonstrate that prisons are
holding and treating many mentally ill people
who were off treatment at the time of arrest.

Our age-standardized prevalence estimates
for rates of hypertension and diabetes were
higher than estimates from earlier population-
based projection models (18.3% and 4.8%,
respectively).! Although the rates of asthma in
our study were similar to ihe rates in the earlier
study (8.5%, our figures include only those
with active asthma, whereas the earlier estimates
included any prior diagnosis. Furthermore, the
earlier projections were based on models that
used data from NHANES TH that included labo-
ratory testing (diabetes) and physical examina-
tion (hypertension) as part of diagnostic criteria;

Wilper et al. | Peer Reviewed | Research and Practice | 669

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 60 of 102

Jaits: SISFCF, 2004, and SiLJ, 2002

TABLE 3—Access to Medical Care for Inmates of Federal! Prisons, State Prisons, and Local

| RESEARCH AND PRACTICE |

 

Federal Enmates, State Inmates, ait Inmates,

 

Condition No. or % (SE) = No, of % (SE) No. or % (SE)

Persistent medical problem®

Inmates with problem 43059 465 682 914812

Inmates with problem nat examined by medical personnel 13.4 (4.5) 20.4 (2.4) 68.4 (1.3)
Active medical problem requiring prescription medication”

inmates on prescription medication at time of incarceration 18 728 181994 90283

Inmates not continued on same medication duzing incarceration 20.9 (6.7) 24,3 (3.3) 36.5 (1.7)
Prescription drug use

inmates on prascription drugs at time of incarceration 27522 280 036 441133

Inmates not continued on medication during incarceration 26.3 (4.9) 28.9 (2.6} 414.8 (1.4)
Active medical probtam routinely requiring blood test”

inmates with problem 23 467 240 960 108539

Inmates with problem but with no blood tests since admission® 3.9 (6.5} 6.4 (3.2) 60.1 (1.8)
Serious injury”

inmates with serious injury, Ro. 8431 107 989 12887

Inmates nat examined following serious injury, % {55} 7.4 (10,6} 12.0 {4.6} 24.7 (3.9)

 

transmitted disease.
cirrhosis, and HIV/AIDS.

hypertension, prior myocardial infaretion, and cirrhosis.

 

including these measurements as part of the
diagnostic criteria among inmates would have
increased our prevalence estimates.”

Improved management of chronic condi-
tions in prisons and jails may have important
implications for community health and in re-
ducing health care disparities, because the vast
majority of inmates are eventually released.
Approximately 12 million inmates are released
annually (William J. Sabol, PhD, chief, Correc-
tions Statistics, Bureau of Justice Statistics, oral
communication, April 2008). This high turno-
ver of a population with clevated rates of
treatable conditions offers a substantial public
health opportunity, Indeed, in response to a
congressional request, the National Commis-
sion on Correctional Health Care issued an
extensive report in 2002 tilled The Health
Status af Soon-To-Be-Released Fnmates®. al-
though it included recommendations of specific
strategies to improve inmates’ health, no

670 | Research and Practice | Peer Reviewed | Wilper et al.

Note, SISFCE=Survey of Inmates in State aad Federal Correctional Facilities; SILJ= Survey of Inmates in Local Jails.
Persistent medical problems included pregnancy at time of admission, diabetes mellitus, persistent haart or kidney
problems, persistent hypertension, cancer, strake or brain injury, paralysis, cirrhosis, arthritis, asthma, hepatilis, or a sexually

"Active medical problems included hypertension, stroke, diabetes mellitus, heart problem, kidney, arthritis, asthma, hepatitis,
“Active medical problems routinely requiring blood tests included diabetes, persistent kidney problems, THY, persistent
“Defined as inmates who probably needed blood testing bul had not received any since incarceration.

“Serious injuries included keife or gunshot wounds, broken bones, sexual assault, internal injudies, and being knocked
unconscious, Responses to sexual assauit were missing for federal inmates in the SISFCR

 

congressional action has ensued (R. Scott Chavez,
PhD, MPA, vice president, National Commission
on Correctional Health Care, oral communtica-
tion, July 2008). Nonetheless, minimizing in-
mates’ physical and mental disability is an
important step in reintegraling them into family
and employment roles.

The prevalence of HIV in prisons is higher
than in the noninstitutionalized population,
although it is declining.’**° A high incidence of
blood-borne ilinesses among inmates has also
been documented." Limited privacy in prison
may make prisoners reluctant to comply with
treatment of HIV, and sexual coercion and
bartering may facilitate transmission. Similarly,
untreated bleeding injuries (as documented in
our data) pose an obvious transmission risk.
Hence, poorly managed HIV may lead prisons
to function as “amplifiers” of this and other
infectious ilinesses and add to the burden of
untreated and advanced disease borne by

inmates, families, and communities following
inmates’ release.

We estimate that nearly 500000 inmates
have a previously diagnosed mental condition.
Moreover, Bureau of Justice Statistics estimates
that inclide undiagnosed symptoms of mental
health problems (such as hallucinations) sug-
gest that the number of inmates with a psychi-
atric illness may be even higher.'* The rates of
mental illness among inmates are thought to be
higher than among the US population as a whole.
Although we did not directly compare rates of
mental illness among inmates and the general US
population, our estimates were derived directly
from inmates, as opposed to a representative
sampling of unincarcerated Americans."

Sadly, in the United States, many inmates
do not receive psychiatric treatment at the time
of arrest, even those with schizophrenia or
bipolar disorder. However, the low rate of
treatment of inmates prior to arrest could be
viewed as hopeful news, implying that greater
access to outpatient mental health care might
reduce the staggering toll of crime and incar-
ceration.

As with indicators for access to medical
care, access to psychiatric care appears to be
worse in jails than in prisons. The jump in
rates of psychiatric treatment during incarcer-
ation may reflect limited access to psychiatric
treatment among those with mental disorders
prior to incarceration, and prisons’ new socie-
tal role as asylums following the mass closures
of inpatient mental health facilities in the
1980s (the largest mental institutions in the
United States are urban jails’); conversely,
psychiatric medications may be overprescribed
in prisons. Furthermore, the use of psychiatric
medication is measured differently than that of
other prescription drugs. ‘The increase in coun-
seling from prearrest to incarceration supports
the notion that a genuine improvement in the
availability of psychiatric care occurs during
incarceration.

Vast improvements in inmate health care are
possible. Salutary reforms could include de-
creasing incarceration rates; making health
care systems in prison nonprofit and autono-
mous from prison authorities; increasing com-
municable disease education, prevention, and
treatment”? **, making condoms available”,
improving care for chronic conditions; providing
targeted cancer screening”*; increasing the

American Journal of Public Health | April 2009, Vol 99, No. 4

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 61 of 102

TABLE 4—Prevalence of Diagnosed Mental Conditions Among Inmates of State and Federal
Prisons and Local Jails, and Use of Psychiatric Medications and Counseling Before and
During Incarceration: SISFCF, 2004, and SILJ, 2002

RESEARCH AND PRACTICE

 

 

 

Federal Inmates State Inmates Jail Inmates
No. % {SE) No. % (SE} No. % (SE)

Any diagnosed mental condition 19417 14.8 (2.6) 312768 25.5 (1.3) 157634 25.0 (0.7)
Medication”

Fver took medication for emotional or 13674 7t.6(3.9) 293456 74.6 (1.5) 116011 73.7 (1.1)

mental problem”

Was taking medication af fane of arrest” 3481 25.5 (7.5) 69088 29.6 (2.8) 44526 38.5 (1.5)

Taking medication since admission® $455 69.1 (4.8} 160048 68.6 (1.9) 52755 45.5 (1.6)
Gounseling®

Ever received for mental or emotional problem 42140 63.6 (4.4) 196494 62.9 (1.8) 99806 63.4 (1.3)

Received at any time during 12 ma before arrest" 3754 30.9(7.6) 66578 33.9(3.0) 43007 43.1 (1.6}

Received since admission" 7090 68.4 (5,9} 126049 64.242.2) 24146 24.2 (1.5)

 

"Among thosa wilh a mental condition,

Prescribed by a psychiatrist or other doctor.

"amang thase who were ever prescribed a medication.
Samong those who had ever received counseling,

 

availability of addiction and mental health treat-
ment; providing better supervision to reduce
physical and sexual assault; maintaining Medic-
aid eligibility for inmates”, and improving the
planning of inmates’ discharge and facilitating
their reintegration into the community???

Limitations

Although access to care in local jails appears
to be worse than in federal and state prisons,
this result may simply reflect the shorter du-
ration of incarceration among jail inmates. We
were unable to validate inmates’ responses;
however, the anonymous and confidential na-
ture of the survey should have maximized
inmates" candor, It is possible that some in-
mates who reported taking prescription medi-
calions that were discontinued at the time of
incarceration had actually been switched to a
therapeutic equivalent but did not recognize it
as such or had a condition that no longer
warranted treatment at admission. Further-
more, among those with chronic conditions, no
assessment of medications begun following
incarceration was possible. Although our mea-
sures of access to care among inmates have not
been validated, we believe that they have

Apri? 2009, Vol 99, No. 4 | American Journal of Public Health

Note, SISFCF= Survey of Inmates in State and Federal Correctional Facilities; Sit J=Surey of tamates in Local Jails, Mental
conditions included prior diagnosis of depressive disorder, vipoiar disorder, schizophrenia, posttraumatic stress disorder,
ansiely or panic disorder, personality disorder, or other mental condition.

 

sufficient face validity to support a presumption
that health care in prisons and jails is far from
adequate. Unfortunately, we have no informa:
tion on the quality of pharmacological and
other medical care. Hence, our data refer only
to the most minimal standards of care {Le.,
any medical evaluation, any testing, or any
treatment).

Conclusions

Providing inmates with health care is polit-
ically unpopular. Indeed, former Surgeon
General Richard H. Carmona stated that the
Bush administration had blocked the release of
the Surgeon General’s Report, Call te Action on
Corrections in Community Health, for fear that
the report would increase government spend-
ing on inmates.*8 However, the constitutional,
public health, and human rights imperatives of
improving health care in prisons and jails are
clear. B

 

About the Authors

At the time of this study, Andrew P. Wilper, Steffie
Woolhandler, Karen E. Lasser, Danny MeCormick, David
H. Bor, and David U. Himmelstein were with the Depart-
ment of Medicine, Cambridge Health Alliance, Cambridge,

MA. j. Wesley Boyd is with the Department of Psychiatry,
Cambridge Health Alliance, Cambridge.

Requests for reprints should be seni to Andrew P. Wiiper,
MD, MPH, Boise Veterans Affairs Medical Center, 500
West Fort St, Boise, ID 83702 {e-mail: wifp9522@
wivashington.edy).

This article was accepted August 1, 2008.

Contributors

A.P. Wilper designed the study, planned the analysis,
performed statistical analysis and data management, and
interpreted the analysis. A.P. Wilper, $. Woolhandler,
and §.U, Himmelstein drafted the article, J. W. Boyd,
KE, Lasser, D. McCormick, and D.H. Bor performed
critical revisions of the article. $. Weolbandler super-
vised all aspects of the study design, analysis planning,
interpretation, and article preparation.

Ackwawledgments
Andrew P. Wilper was supported by the Health Re-
sources and Service Administration National Research
Service Award (5T32 HP11001 1}.

We thank Robert Griefinger, MD, and William J.
Sabol, PhD, for their coraments on earlier drafts of the
article,

Humana Participant Protection
The institutional review board of the Cambridge Health
Alliance approved this study.

References

1. King's College London. International Centre for
Prison Studies. Entire world—prison population rates per
100,000 of the national population. Available at: hitp://
wiyiv.prisonstudies.org. Accessed February 8, 2008.

2. Bureau of Justice Statistics, US Department of
Justice. Prison statistics, summary findings. Available at:
http://www.ojp.usdoj.gov/bjs/prisons.htm. Accessed
February 8, 2008,

3. Estelle v Gamble, 429 US 97 (1976).

4. Clemmitt M. Prison health care. Congr Q. 2007517:
1-24.

5, Lindquist CH, Lindquist CA. Feaith behind bars:
utilization and evaluation of medicai care among jail
inmates. / Community Health, 1999;2.4(4):285—303.

G. Moore S. Using muscle to improve health care for
prisoners. New York Times. August 27, 2007. Available
at: hitp:/ Avww.nytimes.com/2007/08/27/us/
2’7prisons html. Accessed November 18, 2008.

7. Freudenberg N. Jaifs, prisons, anc the health of urban
populations: a review of the impact of the correctional
system on community health. f Urban Hecith. 2001;
78(2):2 14-235.

8, National Commission on Correctional Health Care.
The Health Status of Saon-to-Be-Released inmates, Vol. 1.
Available at: hitp://www.neche.org/pubs/pubs_stbr.
voll .himl. Accessed July 10, 2008.

9. Bureau of Justice Statistics, US Department of Justice.
Survey of inmates in state and federal correctional facil-
ities, 2004. Available at: hitp://www.icpsr.umichedu/
cocoon/NACID/STUDY /045722mL Accessed August
20, 2007.

10. Bureau of justice Statistics, US Department of
Justice. Survey of inmates in local jails, 2002. Available

Wilper et af, | Peer Reviewed | Research and Practice | 671

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 62 of 102

RESEARCH ARD PRACTICE

at: http:/Avww.icpsy.umich.edu/cocoon/NACID/ City jails. f Health Care Poor Underserved. 2006;17(1}:
STUDY /04350.xral. Accessed August 3G, 2007. 200—217.

11. National Center for Health Statistics, Centers for 28. Donnelly |. Inmate health program: a model. Boston
Disease Control and Prevention. Survey operations Globe. September 3, 2007. Available at: http://www.
manuals, brochures, and consent documents: 1999- bosten.com/news/locai/massachusetts/articles/2007 /
current National Health and Nutrition Examination Suw- ——-(09/03/inmate_health_program_a_model/?page—2.
vey. Available at: http://Awww.cde.gov/nchs/about/ Accessed on Navernber 18, 2008,

major/nhanes/currentnhaneshhbn. Accessed April 2,
2008.

12. Klein RJ, Schoenborn CA. Age Adjustment Using the
2000 Projected US Population, Hyattsville, MD: National
Center for Health Statistics; 200. Healthy People Sta-
tistical Notes no. 20.

13. National Commission on Correctional Health Care.
‘The Health Stanis of Soon-To-Be-Released Inmates, Vol. 2.
Available at: http:/Avww.nechcorg/pubs/pubs_stbr.
vol2.htmi. Accessed July 10, 2008.

14. Centers for Disease Control and Prevention. A
glance al the HIV/AIDS epidemic, Available at: http://
wiyw.cde.gov/hiv/resources/factsheets/ At-A-Glance.
him#1. Accessed February 10, 2008,

15. Maruschak LM. HIV in prisons, 2004, Available at:
hitp://Awww.ojp.sdo).gov/bjs/pub/paf/hivp0-4 pdf.
Accessed February 10, 2008.

16. Macalino GE, Viahov D, Sanford-Colby §, et al.
Prevalence and incidence of HIV, hepatitis B virus, and
hepatitis C virus infections among males in Rhode Island
prisons. Am J Public Health, 2004;94(7):1218-1223.

1%, Khan Af, Simard EP, Bower WA, et al. Ongoing
transmission of hepatitis B virus infection among inmates
at a state correctional facility, Am f Public Health. 2005,
95(10):1 793-1799.

18. James DJG, Lauren E. Mental health probierns of
prison and jail inmates. Available at: httip://Avww.ojp.
usdoj.gov/bjs/pub/pdf/mhppji.pdf. Accessed February
10, 2008.

19. Lamberti JS, Weisman R, Faden DI. Forensic as-
sortive community treatment: preventing incarceration of
adults with seyere mental iness. Psychiatr Serv. 2004;
55(11):1285-1293.

20. Restum ZG. Public health implications of substan-
dard correctional health care. Ain { Public Health, 2005;
95(10)}:1689-1681.

21. Glaser JB, Greifinger RB. Correctional health care: a
public health opportunity. Aan fnters Med. 1093;
118{2);139-145.

22. MacNeil JR, MeRill C, Steinhauser G, Weisbuch JB,
Williams E, Wilson ML. Jails, a neglected opportunity for
tuberculosis prevention. Am jf Prev Med. 2005;28(2):
225—228,

23. Berkman A. Prison health: the breaking point. Am
Publie Heatth, 1995;85(12):16 16-1658.

24, Binswanger [A, White MC, Perez-Stable EJ,
Goldenson J, Tulsky JP. Cancer screening among jail
inmates: frequency, knowledge, and willingness. Am J
Public Health, 2005;95(1 0):4781--1787.

25, Binswanger IA, Stern MF, Deyo RA, et al. Release
from prison—a high risk of death for former inmates.

N Engl { Med, 2007;356(2):157-165.

26. Jacobi j¥. Prison health, public health: obligations
and opportunities. Ai J Law Med, 2005;3 t(4):447-478.

27. Lee}, Viakov D, Freudenberg N. Primary eare anc
health insurance among women released from New York

672 | Research and Practice | Peer Reviewed | Wilper et al.

American Journal of Public Health | April 2009, Val 99, No, 4

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 63 of 102

Exhibit E

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 64 of 102

 

Review of the Federal Bureau of
Prisons’ Medical Staffing Challenges

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 65 of 102

EXECUTIVE SUMMARY
Introduction

The Federal Bureau of Prisons (BOP) is responsible for incarcerating federal
inmates and is required to provide them with medically necessary healthcare.
However, recruitment of medical professionals is one of the BOP’s greatest
challenges and staffing shortages limit inmate access to medical care, result in an
increased need to send inmates outside the institution for medical care, and
contribute to increases in medical costs. Additionally, medical staff shortages can
impact prison safety and security. For example, according to an After-Action
Report prepared after a riot at a BOP contract prison, the BOP noted that while low
medical staffing levels alone were not the direct cause of the disturbance, they
affected security and health services functions.*

As of September 2014, the BOP had 3,871 positions in its institutions’ health
services units to provide medical care to 171,868 inmates. Of those 3,871
positions, only 3,215 positions (83 percent) were filled.2 Although BOP policy
states that the vacancy rate shall not exceed 10 percent during any 18-month
period, we found that only 24 of 97 BOP institutions had a medical staffing rate of
90 percent or higher as of September 2014.3 Further, 12 BOP institutions were
medically staffed at only 71 percent or below, which the BOP’s former Assistant
Director for Health Services and Medical Director described as crisis level.

Both civilian and uniformed staff hold these 3,215 filled healthcare positions.
This includes 2,382 civil service employees and 833 commissioned officers of the
U.S. Public Health Service (PHS), an agency of the U.S. Department of Health and
Human Services, which provides public health services to underserved and
vulnerable populations. The Department of Justice’s Office of the Inspector General
(OIG) conducted this review to assess challenges the BOP faces in hiring medical
professionals and its use of PHS officers as one method of addressing those
challenges.

Results in Brief

The OIG found that recruitment and retention of medical professionals is a
serious challenge for the BOP, in large part because the BOP competes with private

 

1 Department of Justice (DOJ) Office of the Inspector General (OIG), Audit of the Federal
Bureau of Prisons Contract No. DJBIPCOG7 Awarded to Reeves County, Texas, to Operate the Reeves
County Detention Center I/II, Pecos, Texas, Audit Report 15-15 (April 2015),

https: //oig.justice.qov/reports/2015/a1515.pdf (accessed February 8, 2016).

2 This reflects the population in BOP-managed institutions only. Inmates in contract
institutions and residential reentry centers are excluded.

3 There were 121 BOP-managed institutions as of September 2014, but the BOP considers
correctional complexes (multiple institutions co-located) to be a single institution when reporting
staffing levels. This reduces the number of institutions to 97.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 66 of 102

employers that offer higher pay and benefits. We further found that the BOP has
not proactively identified and addressed its medical recruiting challenges ina
systemic way. Rather, it has attempted in an uncoordinated fashion to react to
local factors influencing medical recruiting at individual institutions. Moreover, we
found that the BOP does not take full advantage of staffing flexibilities the PHS
offers that could assist in addressing some of its most difficult medical staffing
challenges.

The BOP’s Compensation and Incentives Offered to Civil Service Medical Staff Are
Not Sufficient to Alleviate Staffing Shortages

Multiple factors, including the location of institutions, pay, and the
correctional setting, negatively impact the BOP’s ability to recruit and retain medical
professionals. Civil service employee pay is governed by the General Schedule
(GS) pay scale and U.S. Office of Personnel Management policies regarding how
positions are classified. We found a significant gap between GS salaries and local
average salaries for comparable healthcare positions; these gaps persisted across
multiple medical professions and in both urban and rural communities. For
example, BOP staff told us that it was particularly difficult to recruit pharmacists
and we found that the average pharmacist salary in communities where BOP
institutions are located was approximately double the mid-range salary the BOP can
offer.* In an attempt to narrow these gaps, the BOP has increasingly relied on
monetary and nonmonetary incentives and it plans to implement an alternative
federal pay system for psychiatrists in fiscal year (FY) 2016. However, we found
that these are not always sufficient to reduce the medical staffing vacancies the
BOP faces. Faced with continuous understaffing, the BOP uses temporary duty
(TDY) assignments and contracted medical providers to ensure that it can continue
to provide inmates with necessary medical care. However, both of these options
come with additional costs. Additionally, according to BOP officials, the limits of the
GS pay scale mean that PHS compensation and benefits are more competitive for
some professions.

The BOP Does Not Identify or Address Recruiting Challenges in an Agency-wide and
Strategic Manner

The BOP’s current method of addressing medical recruiting challenges
focuses primarily on individual institutions’ immediate needs. As a result, the BOP
does not strategically assess which vacancies have the greatest overall impact on
its ability to provide medical care to inmates. The BOP collects and maintains data
that, if analyzed, could help it better assess and prioritize its needs and develop a
strategy to meet those needs agency-wide. Such a process would include
evaluating vacancies, the use of incentives, the use of TDY assignments, and the
cost of outside medical care across all institutions. This would help the BOP identify
the vacancies that are most costly to leave unfilled and to prioritize staffing in those
locations.

 

4 We compared average salaries reported by the Bureau of Labor Statistics with salaries in the
middle of the range on the General Schedule salary table. For more information, see Appendix 1,

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 67 of 102

The BOP Does Not Use the Authority It Has to Assign PHS Officers to Positions
Based on Greatest Need

The conditions of PHS officers’ employment make them more mobile than
civil service employees, and the PHS has created promotion incentives that benefit
PHS officers who change duty stations; but the BOP does not take advantage of
these flexibilities to assign PHS officers to positions based on greatest need. BOP
officials expressed concerns to us that one method of using those flexibilities,
involuntary transfers, could lead to unintended effects, such as PHS officers leaving
the BOP for work in other agencies. However, involuntary transfers are not the
BOP's only option for determining where PHS officers should work, as the BOP may
alternatively require PHS officers to spend their first few years with the BOP filling
high-priority positions, which could appeal to PHS officers seeking promotion. We
believe the BOP should better utilize PHS officer flexibility to address medical
vacancies of greatest impact.

Recommendations

As the BOP struggles to fill its medical staffing needs, and as medical costs
continue to rise, the BOP must collect better information on its priority health
services vacancies and find solutions to meet the medical needs of its inmates. In
this report, we make two recommendations to help the BOP improve its ability to
assess the impact of medical vacancies on BOP operations and to develop a
strategy to better utilize PHS officer flexibility to address medical vacancies of
greatest impact.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 68 of 102

TABLE OF CONTENTS

INTRODUCTION vc cccecccesecseer serene ee eee nena erent et EE DOO E ET EEO HEISE DEERE PASEO DETERS ET EE EERE EE EEE 1
The BOP’s Responsibility to Provide Medical Care to All Inmates .........:sseen 2
Scope and Methodology of the OIG ReViGW...... secesecseeeeeener eee en er eenterenaes 6

RESULTS OF THE REVIEW .c.ccccccteeceee tree rere terre rene enn EEE EERE REET EO EAD Orne EE et 7
The BOP’s Compensation and Incentives Offered to Civil Service
Medical Staff Are Not Sufficient to Alleviate Staffing ShortageS......seecees 7
The BOP Does Not Identify or Address Recruiting Challenges in
an Agency-wide and Strategic Manner ......cccceeecceeee secret ert eee tenner eee na renee 16
The BOP Does Not Use Its Authority to Assign PHS Officers to
Positions Based on Greatest NEC ....cciirscceece eee ree eee snenne eee seeteeee reer ne rere ns 20

CONCLUSION AND RECOMMENDATIONS .....ccccccsececsurneeeeeneenerereeerbeeenyeneea en tenees 26
CONCIUSION .. ccc cccceccec ceca cnet ee renee ee eed DERE DEERE DEDEDE EASE TTT CREE E rE EES ELSES ES 26
RECOMMENCALIONS ....ccccccce eee ee ee EE EEO E EEE E EE EEE REET ODE EEE ERT ORE EES 27

APPENDIX 1: EXPANDED METHODOLOGY .......cccccccsseceeeetene reer er eeereene ae nenenseerees 28
Data Analysis .....cccccccce ccc ee cer er ere ner e CEO E EEE EEE EEE EE EE EEE EE CL EEC EES 28
TNLEPVICWS .occccccec scene eee ee eee eee ed ED E REE teed ee REE EOE TEER EEE CET SHEE ETL OEE REESE EEE ES 29
Site VESIES vc cccccecceceseee renee erence et een ne eee A DEERE PEO EEL EOE ESR EE REESE REE TEE ORES EERE ELT EE EEE 29
Additional ODjectives........ceccsseneseeeee seer ee eee beeen e renee n eee ee Leann enn en nnn ee aed 29

APPENDIX 2: THE BOP’S RESPONSE TO THE DRAFT REPORT ......:.:esesseeeeeenereenes 31

APPENDIX 3: OIG ANALYSIS OF THE BOP’S RESPONSE.......:ccecscsureseeseeeteeeeenees 33

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 69 of 102

INTRODUCTION

As of September 2014, the Federal Bureau of Prisons (BOP) employed over
2,300 civil service employees and over 800 U.S. Public Health Service (PHS)
officers to provide medical care to an inmate population of 171,868 in
121 institutions. However, these staffing levels fell short of the BOP’s staffing
goals: from fiscal year (FY) 2010 to FY 2014, the BOP’s total medical staff was
approximately 17 percent less than what the BOP projected was necessary to
provide what it considers to be “ideal” care.

Staffing shortages are a reflection of the BOP’s challenges to recruit and
retain medical staff. Although BOP policy states that “the vacancy rate of staff
positions that work directly with inmates shall not exceed 10 percent during any
18 month period,” the BOP as a whole is unable to achieve this medical staffing
goal, as only 24 institutions had a medical staffing rate of 90 percent or higher as
of September 2014.° Further, 12 institutions were medically staffed at only
71 percent or below, which the BOP’s former Assistant Director for Health Services
and Medical Director described as crisis level.’

The Office of the Inspector General's (OIG) previous report on the BOP’s
aging inmate population found that understaffing in institutions’ health services
units limits inmate access to medical care, results in an increased need to send
inmates outside the institution for medical care, and contributes to increases in
medical costs. Moreover, the BOP’s staffing shortages continue despite significant
increases in its spending on medical care.? The BOP’s spending on medical care
increased 21 percent, from $905 million in FY 2010 to 1.1 billion in FY 2014, while

 

5 This reflects the pre-trial and sentenced population in BOP-managed institutions only.
Inmates in contract institutions and residential reentry centers are excluded.

& BOP, Program Statement 3000.03, Human Resource Management Manual (December 19,
2007), Vacancy rates are calculated as a percentage of positions assigned to an institution.

At a meeting to discuss a working draft of this report, the BOP’s Assistant Director for Human
Resource Management sald that while the BOP advocates for institutions to fully staff their medical
positions, budgetary realities often make this unachievable. As a result, the BOP’s Central Office
recognizes that institutions must balance staffing needs in all aspects of institution operations.

? This official oversaw the BOP’s medical care of inmates during our review, but retired in
October 2015.

8 DOJ] OIG, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons,
Evaluation and Inspections Report 15-05 (May 2015). See
https://oia.iustice.gov/reports/2015/e1505.pdf (accessed February 8, 2016).

9 in 1994 the Government Accountability Office (GAO) reported that the BOP acknowledged
nursing staff shortages but was unable to recruit staff to fill the positions because Its salaries were
well below that offered in the community, GAO, Bureau of Prisons Health Care: Inmates’ Access to
Health Care is Limited by Lack of Clinical Staff, GAO-HEHS-94-36 (February 1994),

In response to a working draft of this report, the BOP noted that other costs beside staffing,
such as the costs of pharmaceuticals and medical procedures, also contribute to increased medical
spending.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 70 of 102

the BOP’s overall budget increased 11 percent over that time, from $6.1 billion to
$6.8 billion.

We conducted this review to build on our previous report's findings by further
examining the BOP’s medical staffing challenges, as well as its use and
management of PHS officers as one means to address these challenges. In this
section, we describe the BOP’s responsibility to provide medical care to inmates in
its custody, the government-wide mission and role of the PHS, and the role of PHS
officers who provide medical care inside BOP institutions. In addition, we outline
the memorandum of understanding (MOU) between the BOP and the PHS and the
process used by BOP institutions to hire medical staff.

The BOP’s Responsibility to Provide Medical Care to All Inmates

The BOP is responsible for confining offenders in environments that are safe,
humane, cost-efficient, and appropriately secure. As part of this mission, the BOP
provides medical care to federal inmates.’? Federal inmates receive medical care
through institution health units or outside medical providers. In FY 2014, the BOP
employed 3,215 medical staff, including 2,382 civil servants and 833 PHS officers,
to meet this need. However, many institutions remain understaffed, limiting the
amount of care that an institution can provide. Specifically, in FY 2014, 20 BOP
institutions had a medical staff vacancy rate of 25 percent or higher and
3 institutions had a vacancy rate of 40 percent or higher. Hiring the medical
professionals necessary to maintain the care that institutions must provide has
proved challenging for the BOP. We discuss these challenges Jater in this report.

Established Health Units in Each BOP Institution Provide Medical Care

To provide medical care to inmates, every BOP institution operates a health
services unit. Most units have examination rooms, treatment rooms, dental clinics,
radiology and laboratory areas, a pharmacy, and administrative offices. The BOP
staffs these health units with medical professionals who provide urgent and routine
medical care on an ambulatory or observation basis. These medical professionals,
who may be either civil service employees or PHS officers, include physicians,
dentists, nurses, pharmacists, and mid-level practitioners.'' (See Figure below.)
For inmates who require more intensive, specialty care than the health services
units can provide, the BOP seeks care outside the institution.*”

 

10 We conducted a broad review of the BOP’s management of inmate medical care in 2008.
See DO] OIG, The BOP’s Efforts to Manage Inmate Healthcare, Audit Report 08-08 (February 2008},
https://oiq.iustice.gov/reports/BOP/a0808/final.pdf (accessed February 8, 2016).

18 The BOP also contracts with medical providers to offer clinics and specialty services inside
the Institutions to complement the primary care offered by the civil service and PHS-employed staff.

12 Eor outside medical care, the BOP signs contracts with community hospitals and physicians
with close proximity to the institution. The BOP negotiates rates with community hospitals using
comprehensive medical contracts whenever possible. The OIG ts currently conducting a related review
of the effect of these rates on the BOP’s budget.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 71 of 102

Figure
BOP Medical Staff, Fiscal Year 2010 to Fiscal Year 2014

 

 

3500

 

3000
2500
2000

& PHS
1500

 

@ Civil Service

1000

 

Number of Health Services Staff

500

 

 

 

0

 

2010 2011 2012 2013 2014

 

 

 

Source: BOP staffing data

Civil service employees constitute the majority of health services staff. The
BOP uses recruitment, retention, and relocation incentives to entice civil service
medical professionals to join the BOP. Typically, the BOP uses incentives for
positions that are critical for the operation of health services units or for those that
are difficult to fill, allowing the BOP more flexibility in compensation. For example,
the BOP can use a recruitment bonus to increase an employee’s annual rate of pay
up to 25 percent, in exchange for a 2-year service commitment.’? The BOP also
uses retention bonuses, relocation bonuses, student loan repayments, annual leave
credits, and “above the minimum rate” pay to incentivize employment.’* When
using any incentive, an institution must prepare a narrative showing that it has a
great need for the employee, and that without the incentive the institution would
lose an existing employee or be unable to fill a vacancy.!° Officials in the BOP’s
Central Office must approve all incentives before they can be paid to employees.*®

 

13 In response to a working draft of this report, the BOP noted that the BOP Director may
approve a shorter service agreement for recruitment bonuses.

14 Relocation bonuses are offered to current BOP employees who relocate to a hard to fill
iocation. Student loan repayment can be awarded up to $10,000 annually for loans covering
education required for a position, such as a loan to pay for medical school. Annual leave credit
increases the rate at which one earns annual leave each pay period. “Above the minimum rate” pay
allows an agency to pay a new employee above the initial grade and step that would normally be
required by the GS scale to meet the superior qualifications of a candidate.

15 The narrative includes information such as the qualifications needed for the position, the
qualifications of the candidate, labor market factors that that affect the ability to recruit, and recent
turnover, if any.

16 The type of incentive determines whether BOP officials in the Health Services Division or
Human Resource Management Division approve the incentive.

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 72 of 102

PHS Officers Compose the Remainder of the Health Services Staff

In FY 2014, 833 of the BOP’s 3,215 heaith services staff at the institutions
(26 percent) were PHS officers,’” The PHS is led by the Surgeon General and is an
agency of the U.S. Department of Health and Human Services. The PHS has
commissioned over 6,500 officers who are assigned to 23 federal agencies and the
District of Columbia.*® PHS officers serve in a variety of positions, treating
underserved and vulnerable populations in the areas of public health. The
underserved communities that PHS officers treat include populations such as federal
inmates or Native American communities living on remote tribal lands. Most PHS
officers are involved in medical care delivery, disease control and prevention,
biomedical research, treatment of mental health and drug abuse, or disaster
response efforts. Within the BOP, PHS officers work both in positions that provide
direct clinical care to inmates and in medical care management.

The PHS is part of the uniformed service rather than the civil service. As
such, PHS officers operate under a separate personnel system with additional
obligations, and they are paid according to the Uniformed Service Compensation
table used for the military rather than the General Schedule table used for civil
service employees. In exchange for their willingness to serve, PHS officers also
receive uniformed service benefits, including heaith insurance at no expense, tax-
free housing and subsistence allowances, and access to military base facilities. The
PHS also offers 30 days of vacation per year, financia! support for education
through the Post-9/11 GI Bill, access to the U.S. Department of Veterans Affairs’
home loan program, and retirement eligibility benefits after 20 years of service.

With these benefits come additional responsibilities, such as being on call at
all times and deploying on critical public health missions. PHS officers are
considered available for duty at any time and are therefore not eligible to earn
overtime pay. The PHS has several types of response teams that can immediately
deploy to regional, national, and international! public health emergencies, such as
Hurricane Katrina or the Liberian Ebola crisis. Additionally, PHS officers must
continue medical education and maintain professional competence through
additional training and certifications.

The BOP’s partnership with the PHS to provide medical care to underserved
inmate populations dates back to the BOP’s creation in 1930. In 1991, the BOP and
the PHS signed an MOU to establish the conditions, responsibilities, and procedures

 

‘7 The BOP also employs both civil service and PHS officer health services staff in its Regional
Offices and Central Office. However, for this review we focused only on health services staff in the
institutions.

18 Same of these agencies include the BOP, the U.S. Marshals Service, the Food and Drug
Administration, the Indian Health Service, the Centers for Disease Control and Prevention, the
National Institutes of Health, the Department of Defense, and the District of Columbia Commission of
Mental Health Services.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 73 of 102

that would guide PHS officers working throughout the BOP.’? Under the terms of
the MOU, the BOP annually notifies the PHS of the number of PHS officers it needs
and is responsible for the cost of PHS officer compensation and benefits. The BOP
transfers funds to the PHS for this purpose quarterly, and the PHS in turn pays and
manages PHS officer benefits using these funds.

Civil Service Employees and PHS Officers Are Considered Equally for’ Vacant
Positions, and Fill the Same Duties Once Hired

The BOP delegates the hiring of health services staff, including PHS officers,
to each BOP institution, with selection authority for most BOP institution staff
delegated to the institution’s Warden.” Consequently, individual institutions
advertise vacancies and institution staffs focus their recruitment efforts primarily on
the local community surrounding each institution.2! Although civil service
employees and PHS officers have two separate personnel systems, their position
duties and responsibilities at the BOP are the same. Hiring officials told us they
select and hire qualified candidates without differentiating between the civil service
and the PHS, primarily because the need for such staff is greater than the
availability of candidates from either type. One institution’s Human Resource
Manager told us, “Whoever comes to us, however we get that person, if they are a
civilian, and we can meet their needs, we’re taking them. If they are PHS, and we
can meet their needs, we are taking them. Medical is so hard for us to recruit and
hire. If you bring us your credentials and say you're willing to work here, we'll
figure it out.”

During our review, BOP officials also described the challenges that can arise
from having to integrate these two separate personnel systems into their heaith
services operations to provide inmates with medical care. Among the relevant
differences we identified were leave policies, awards, drug testing, and training
opportunities. BOP officials also described how this problem is exacerbated by what
they see as discordant legal decisions in response to grievances from unionized BOP
employees on the one hand, and PHS officers on the other hand, over issues
relating to relative seniority between the two groups. While we did not focus our
review on these challenges, we did note that several BOP officials described the
inevitable tensions that can arise in a workforce where staff members share the

 

19 The relationship between the BOP and the PHS is also defined by statute. See
18 U.S.C. § 4005 and 42 U.S.C. § 250. In response to a working draft of this report, the PHS noted
that these two statutes underpin the MOU.

20 he Warden has selection authority for all institution staff below the assistant department
head fevel and for medical officers and dental officers in consultation with the BOP Medical Director.
This encompasses all staff members who provide medical care to inmates, See BOP, Program
Statement 3000.03, section 250.1.

21 The BOP aiso advertises nationwide job announcements for some positions, such as nurses.
However, applicants select their preferred locations as part of the online application process. When
institutions have vacancies in positions that were advertised under a nationwide job announcement,
the Institution receives only the names of applicants who selected as a preferred location the
institution.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 74 of 102

same jobs, workplace, and mission, yet can receive meaningfully different
compensation and benefits.**

Scope and Methodology of the OIG Review

Our review examined the BOP’s medical staffing challenges and its use of
PHS officers to address those challenges. We also evaluated the BOP’s ability to
transfer PHS officers to different locations based on staffing needs. We analyzed
BOP staffing data for both civil service employees and PHS officers from FY 2010
through FY 2014. Specifically, our review focused on medical professionals and
those employees who help the BOP provide direct care inside BOP institutions. For
the purposes of this review, we excluded all other staff. We also analyzed the cost
data associated with BOP civil service.

Our fieldwork, which we conducted from April 2015 through October 2015,
included interviews, data collection and analyses, and document reviews. We
interviewed BOP Central Office officials in the Administration, Human Resource
Management, and Health Services Divisions, as well as an official in the BOP’s
union. We also interviewed an official in the PHS Division of Commissioned Corps
Personnel and Readiness. We used video teleconference to conduct site visits to
five BOP institutions and to interview institution officials. A detailed description of
the methodology of our review is in Appendix 1.

 

22 In Appendix 1, we describe the extent to which we examined these issues, and our decision
to focus the review on medical staffing challenges, in more detail.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 75 of 102

RESULTS OF THE REVIEW

The BOP’s Compensation and Incentives Offered to Civil Service Medical
Staff Are Not Sufficient to Alleviate Staffing Shortages

Despite the BOP’s increased use of incentives for civil service employees, the
BOP remains challenged to recruit and retain medical professionals. Specifically, we
found that the salaries and incentives the BOP offers are not competitive with those
of the private sector, particularly given the need for the BOP to compensate its
employees for the safety and security factors intrinsic to working in a correctional
setting. As of September 2014, the BOP was operating at an 83 percent medical
care staffing level, 7 percent below its goal of 90 percent. As a result, heaith
services units are left understaffed, with increased workloads that limit the amount
of medical care that can be provided inside an institution. The BOP's resulting need
to rely on temporary duty (TDY) assignments shifts its staffing resources among
institutions, and its reliance on contractors to augment the medical care it can
provide contributes to the BOP’s overall spending on outside medical care.

The BOP is Disadvantaged in Its Efforts to Recruit Civil Service Medical Professionals

While recruitment is a challenging area for many healthcare organizations, it
is particularly challenging for the BOP because of its geographic locations and local
market competition, the limits on the pay it can offer its medical staff, and its
correctional setting.2? The BOP’s Assistant Director for Human Resource
Management said that recruitment is also difficult because the recruiting challenges
the BOP faces vary across institutions. As of September 2014, there were
121 BOP-managed institutions located across the United States, in both urban and
rural areas.

We found that in major metropolitan areas, the BOP’s greatest recruiting
challenge is attracting candidates that are also qualified to work in private
organizations, such as hospitals and local medical centers. For example, at one
institution with several major universities in the surrounding area, the BOP has
been unable to attract recent graduates who are willing to occupy entry-level
positions. The Human Resource Manager of that institution told us that the major
universities have more prestigious medical facilities and offer higher pay.

At the BOP’s more rural locations, we found that the remoteness of the
institution often deters medical professionals. A Warden at a more remote
institution said that because the area is isolated, most medical professionals are in
the area only to work at a particular, respected community hospital. Staff at
another institution told us that being in close proximity to a respected community

 

23 In response to a working draft of this report, the BOP noted that there are shortages of
medical professionals in a varlety of fields, making its challenges not untike those the general medica!
community faces.

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 76 of 102

hospital is both good and bad overall, but definitively unhelpful to recruiting. While
the institution can use the hospital for services that cannot be provided inside the
institution, it becomes nearly impossible to compete with the hospital for staff,
because of the hospital’s favorable reputation and higher pay. An Associate
Warden at another institution told us that when competing with other organizations,
the institution is often unable to attract.candidates. He said that when the
institution is able to hire employees, they typically leave shortly after they are hired
for more lucrative offers.

Position Grades and Compensation, Even with Incentives, Are Not Competitive with
Local Markets

In many instances, regardless of location, the federal limits on pay and
incentives that hiring officials can offer potential employees pose a significant
challenge for BOP institutions. BOP hiring officials we interviewed told us that the
compensation offered is not enough to competitively attract or retain medical
professionals. We found that this is especially true for the positions, such as
doctors, pharmacists, and dentists, which are necessary to operate health units,

The BOP is required to classify positions according to the General Schedule
(GS) pay scale, and, for physical therapists and pharmacists especially, we found
the BOP struggles to offer competitive pay because the assigned grade of the
positions limits the salaries they can offer. According to the BOP’s Chief of Health
Services Staffing and Recruitment, the current grade of physical therapist and
pharmacist positions on the GS scale makes it very difficult to hire individuals into
civil service positions.” Rather, as of September 2014, the majority of medical
professionals in those positions at BOP institutions are PHS officers. According to
BOP officials, this is because the GS grade levels the Office of Personnel
Management (OPM) assigned to these civil service positions are too low and the
PHS compensation and benefits are more attractive in comparison. A Warden told
us that if the BOP could offer more competitive pay through the civil service, it
would be in a much better position when it comes to recruitment.

The BOP’s Chief of Health Services Staffing and Recruitment said that
attracting candidates for most medical positions in a correctional setting already
requires the use of incentives. However, we found that even with incentives, the
BOP cannot offer competitive salaries because of the limitations imposed by the
current GS pay scale. Using data from the BOP, OPM, and the Bureau of Labor
Statistics (BLS), we found that there is a large gap between the salaries the BOP
pays its medical employees and those offered for similar positions in the local areas

 

24 the General Schedule Is the position classification and pay system governing the majority
of salaried personnel positions within the civil service. OPM is responsible for administering the GS
classification standards, qualifications, and pay structure.

25 Further, he said that most physical therapist positions are at the doctorate level and the
BOP’s current classification of this position does not account for that, In response to a working draft
of this report, the BOP said that this is because the BOP must follow OPM’s Classification Standards, in
accordance with 5 U.S.C. Chapter 51.

 
 

Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 77 of 102

surrounding institutions.2° For example, the BLS reports that the average salary for
a nurse in the local area is 34 percent higher than step 1 of the highest grade for a
BOP nurse. We found that the gap widens for other positions, with a 60 percent
difference for physicians, a 102 percent difference for pharmacists, and a

133 percent difference for dentists.*” We also found that the salary gap was
significant in both rural and metropolitan areas. (See Table 1 below.)

 

    
     

     

    

   

 

 

 

 

 

 

 

 

 

  

   

 

 

 

 

 

 

 

 

Table 1
OPM and the BLS Salary Comparison in Rural and Metropolitan Areas,
FY 2014
“Top GS E Sef ase
Grade,”
|) Step doo} cee. gD
$47,923 | $61,110 Nurs $51,723 | $77,468
$114,872 | $187,734 63% Phys cian $123,981 | $192,476 55%
Pharmaci: $57,982 | $120,241 | 107% | Pharmacist | $62,579 | $120,034 92%
Dentist: | $69,497 | $170,508 145% |-Dentist:<. =<] $75,008 | $159,368 112%

 

Note: This table does not include special pay. See footnotes.

Sources: BOP spending data, BLS occupational employment statistics, and OPM classification
standards and locality pay tables

The BOP’s Assistant Director for Human Resource Management told us that
the GS scale does not meet the BOP’s current needs because the assigned grades
of many medical positions are too low. The BOP’s former Assistant Director for
Health Services and Medical Director told us that the system is antiquated and no
longer reflects today’s reality or position requirements. The BOP’s Personnel
Director told us that OPM convened a workgroup to rewrite the classification
standards for nurses across the federal government. However, we found that the
BOP’s discussions with OPM to restructure position classifications have not produced
results. The Assistant Director for Human Resource Management said that the lack
of change was frustrating because nurses, for example, qualify only for a GS-5
classification, which is not competitive.*

 

26 For this analysis, we used the GS scale and step 1 of the position’s highest grade to
balance the variance in staff pay based on their status as a new versus more experienced employee.
For example, OPM classification standards state that a non-supervisory pharmacist can be grade 7, 9,
or i1, so we used grade 11, step 1 for our analysis. Neither the OPM data nor the BLS data includes
the value of benefits in thelr calculations. See Appendix 1 for more information.

27 This analysis does not include special pay. OPM establishes special pay at a rate higher
than basic pay for a group or category of positons in certain geographic locations where there are
significant hiring challenges. We found that even when accounting for salary increases from special
pay, the gap between the BOP and the local area remains large, For example, in Lexington, Kentucky,
a dentist with special pay can earn $78,000 in the BOP while the BLS average is $176,000. The BOP’s
Assistant Director for Human Resource Management said, “OPM works with the BOP on special salary
rates but it’s a Band-Aid on a much bigger issue.”

28 According to the 2015 GS pay table, the base salary of a GS-5 position is $27,982. This
figure does not account for locality pay.

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 78 of 102

Position classifications are also problematic for mid-level practitioners such as
physician’s assistants and nurse practitioners. The BOP’s former Assistant Director
for Health Services and Medical Director said that mid-level practitioners are
significantly underpaid and that even incentives do not address the pay disparity.
For example, the Health Services Administrator at one institution in need of a nurse
practitioner told us it has been unable to fill the vacancy because the salary is not
commensurate with the education and experience required. Specifically, she said
that one of the nurse practitioner applicants to her institution had 6 years of
education, but the BOP could offer only a GS-9 salary.*? In comparison, she further
said that the BOP could offer a similar salary to a paramedic even though, in her
state, paramedic qualifications can be obtained with less education. Citing
anomalies such as these, the BOP’s Assistant Director for Human Resource
Management described the GS scale as a one-size-fits-all system that does not
always fit everyone.

In addition, we found that the private sector pays medical professionals who
are not working in correctional settings significantly more than BOP civi! service
employees in the same positions, indicating that the salaries the BOP offers do not
factor in the fact that its employees face inherent security risks associated with
working in a correctional setting. The BOP’s Assistant Director for Human Resource
Management said that many medical professionals do not find working in a
correctional setting appealing because it is vastly different from a hospital. The
BOP’s former Assistant Director for Health Services and Medical Director agreed,
saying not everyone wants to work in a place that could present a threat to his or
her well-being. Despite this challenge, the BOP tries to market the benefits
associated with working in a correctional setting. As law enforcement officers, all
BOP employees gain access to the law enforcement federal retirement system,
health benefits, and annuity. Still, the compensation offered to the BOP’s medical
professionals is less than what is offered in the local community hospitals and
medical centers where there are fewer safety risks.

Since FY 2010, the BOP Has Increased Its Use of Incentives to Recruit and Retain
Civil Service Medical Employees

Like most other federal agencies, the BOP must operate within the GS scaie
and is limited in what it can offer potential employees by the grade and
classification of the position. However, when the requirements and responsibilities
of a position warrant more compensation than its grade and salary, the BOP can
supplement compensation with various incentives. According to BOP data, from
FY 2010 to FY 2014, the BOP consistently used incentives for positions for which it
had the greatest needs, including clinical nurses, general practice medical officers,
and mid-level practitioners. The BOP’s Assistant Director for Human Resource
Management, who has been with the BOP for 27 years, said that the BOP did not
regularly need to use incentives until approximately 2000. He said that now the
BOP encourages institutions to be aggressive in recruiting for positions that have

 

29 According to the 2015 GS pay table, the base salary of a GS-9 position is $42,399. This
figure does not account for locality pay.

10

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 79 of 102

been difficult to staff and to offer as much as they can for an acceptance, We found
that more institutions have been requesting incentives to help attract medical
employees who provide direct clinica! care. For example, in FY 2010, 70 percent, or
65 of 93 BOP institutions, requested incentives for their medical employees.*” We
found that this increased to 89 percent in FY 2014, when 87 of 98 institutions
requested incentives.

Consequently, from FY 2010 to FY 2014, the number of BOP medical
employees receiving at least one incentive increased 74 percent. Specifically,
during FY 2010, the BOP awarded 409 incentives to medical employees, including
219 monetary incentives that were valued at $2.7 million.*? During FY 2014, the
BOP awarded 712 incentives, including 342 monetary incentives that were valued
at $4.5 million.?? (See Table 2 below.)

 

 

 

 

 

 

Table 2
Incentives Awarded by Fiscal Year and Type, in Thousands
: : . . Student Above Annual
Figcal | Recruitment | Revocation | Ricwance | g_ toa, | Minimum | Leave | Total
Repayment Rate Credit
104 4 80 31 93 97 409
2010
$1,445 $60 $932 $279 - - $2,716
5014 101 5 140 96 146 224 712
$1,752 $77 $1,793 $900 _ _ $4,522

 

 

 

 

 

 

 

 

Notes: Monetary totals are in thousands, As noted above, “above the minimum rate” pay allows an
agency to set higher pay to meet the superior qualifications of a candidate or the special need of an
agency.

Source: BOP incentives data

According to BOP data, institutions frequently use recruitment and retention
bonuses as incentives. Table 3 below shows our analysis of the incentives offered
to employees in positions with the greatest pay disparity when compared to the
BLS average. As noted above, special pay and incentives can help lessen the gap;
but overall, BOP salary averages remain low in comparison for recruitment.

 

30 Fhe BOP maintains data on correctional complexes in the aggregate, rather than separately
for each institution within the complex. As a result, the total number of locations requesting
incentives is less than the overall total of 121 institutions.

31 Of the 409 incentives the BOP awarded, 190 were for annual leave credit or above the
minimum rate pay. The BOP does not assign monetary value for these incentives because they vary
substantially by employee rate of pay. For example, hiring officials can increase an employee's leave
accrual rate from 4 hours per pay period to either 6 or 8, but the monetary value of that leave wouid
depend on his or her saiary.

32 Of the 712 incentives the BOP awarded, 370 were for annual leave credit or rate of pay
above the minimum.

1i

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 80 of 102

 

 

 

 

 

 

Table 3
Incentives Awarded by Position, FY 2014, in Thousands

Recruitment | Relocation | Retention Student 1 4 Average

FY 2014 Bonus Bonus Allowance Repayment Mot ta I ventive
Total Total Total pay a ncentives
Total per person
Nurse $603 ~ $227 $102 $932 $7
Physician $414 $25 $480 $63 $982 $15
Pharmacist $10 _ $59 — $69 $12
Dentist $196 - $280 $40 $516 $20

 

 

 

 

 

 

 

Notes: Totals are in thousands. For analysis, the category “Physician” combines data for general
practice medical officers, internal medicine medical officers, and general medical officers.

Source: BOP incentives data

For many nurses and medical doctors, student loan repayment is also an
attractive incentive. However, the BOP’s Assistant Director for Human Resource

Management said that fo
per employee each year.
positions is accelerated promo
salary increases. Yet, these ince
BOP medical staffing to sufficient
that her institution recently hired a Chief Dentist afte
able to do that only by offering mu

at another institution told us that h
multiple incentives, recruitment is still difficult.

r the BOP, student loan repayment is limited to $10,000

33 An additional incentive the BOP can use for some

tion, which shortens the amount of time between
ntives, while helpful, have not resulted in bringing
levels. A Health Services Administrator told us

r 4 years of vacancy and was
|tiple incentives. The Human Resource Manager
e uses a combination of incentives but even with

We also found that institution efforts to obtain approval to use incentives are

time-consuming,
employers; but Central Office and institution s
the delays. Central Office st
Human Resource Managers’
for processing incentives. The B
Recruitment said that institution
relations issues, grievances, performance,
recruitment is just one small piece of the puzzle.
Services Administrator told us that the paperwor

extremely cumbersome.

aff attributes the long ap

which sometimes results in the BOP losing candidates to other

taff do not agree on the reason for

proval process to institution

lack of information and knowledge of the requirements

OP’s Chief of Health Services Staffing and

Human Resource Managers deal with labor

and the Union, and that medical
However, an institution Health

k required to process each one is

The BOP’s incentive approval process requires that each incentive be

processed separately,
incentives, BOP officia

the final stages of approval at the BOP’s Centra

 

even when a single employee will be receiving muitiple
Is told us that institution staffs wait for incentives to reach

| Office before offering them to

33 Federal law imposes a $10,000 annual cap per employee and an overall cap of $60,000 per

employee. See 5 U.S.C.
Management also noted t
amount of student loan repayment

12

§ 5379(b}(2), The BOP’s Assistant Director for Human Resource
hat medical school loans are often in the range of six figures and that the
the BOP can offer does not compare to that of the private sector.

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 81 of 102

potential candidates because they are unsure which incentives they can
authoritatively present to candidates prior to confirmation, For example, a Human
Resource Manager told us that because incentives are not final until approved, he
has little room for negotiation and that what he can offer in competition with the
local market is initially hypothetical. The BOP’s Personnel Director acknowledged
that institution hiring officials lack confidence that incentives will be approved, But,
he told us, institutions should offer all they can because in practice incentives are
rarely denied. The BOP has considered automating the incentive approval process
by creating a standard template for every incentive. According to the BOP’s
Personnel Director, through automation, incentives would be approved more quickly
and more information regarding incentive availability would be accessible.
However, the BOP has not yet implemented this change.

Because Incentives Are Not Always Enough, the BOP Has Sought Other Alternatives
to Attract Medical Professionals

The BOP supplements its use of incentives with other alternatives that also
have the effect of increasing pay. One of these is the Physicians and Dentists
Comparability Allowance Program (PCA Program).>* The PCA Program allows the
BOP to adjust physician and dentist compensation up to $30,000 when it faces
difficulty in recruiting.2°> The adjustment for each employee is determined through
negotiation with that employee and the BOP Medical Director's approval of the
employee’s credentials. Eligible physicians or dentists must also enter a 1- or
2-year service agreement with the BOP. The BOP’s former Assistant Director for
Health Services and Medical Director told us that this program generally makes the
civil service a more lucrative option for physicians. However, the higher salary
potential under the PCA Program is not always lucrative enough for other positions,
such as psychiatrists.

. The BOP recently received approval from the Justice Management Division
and OPM to determine pay for psychiatrists using the laws governing medical
professional compensation in the U.S. Department of Veterans Affairs (Title 38).°”
Under Title 38, the BOP can increase an individual's compensation package up to a
maximum of $260,000 per year, based on his or her rating from an approval

 

345 U.S.C. § 5948(a),

35 Recruitment difficulty is determined by a number of factors, including length of position
vacancy, number of unqualified applicants, number of interviewed but underqualified applicants, and
number of physicians rejecting offers of employment and citing Inadequate compensation as the
reason,

36 Physicians and dentists can earn up to $203,000 in annual salary under the PCA Program.

37 The Justice Management Division provides senior management guidance as it relates to
DOJ policy for all matters pertaining to organization, management, and administration.

A majority of employees of the federal government are employed under personnel laws
contained in Title 5 of the United States Code, which covers administrative jaw, Title 38, the section
of federal law covering veterans’ benefits, includes an alternate personnel system for specific
occupations such as medical professionals. Under Title 38, employees are paid under separate pay
schedules and pay is determined under rules separate from Title 5.

13

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 82 of 102

panel.*®= The panel will determine the salary for each individual from tiers that the
Department of Veterans Affairs has established based on resume, tenure, and
certifications. The BOP is also working with the National Finance Center to modify
the system for salary payment processing and anticipates implementing Title 38
authority in the spring of 2016. If the initiative is successful, the BOP told us it will
consider expanding Title 38 to other positions that are difficult to staff, such as
pharmacists. BOP officials said that initially there would be minimal budgetary
impact because the BOP employs relatively few psychiatrists, but that future
budgets would need to incorporate increased costs if the principles of Title 38 were
extended to more professions.*?

Another benefit available to some BOP medical personnel is the opportunity
to convert to the PHS from the civil service. A PHS officer we interviewed told us
that she originally took a pay cut when she joined the BOP as a civil service
employee, but did so with the prospect of converting to the PHS for greater
uniformed service benefits.’° She said that she also began her career as a civil
service employee and converted to the PHS because the compensation package was
more lucrative.“ For positions such as registered nurses and pharmacists, for
which the BOP is not able to offer competitive salaries within GS constraints, we
found PHS officers are likely to fill these positions. In particular, the BOP’s
Assistant Director for Human Resource Management said that the BOP staffs a high
number of PHS pharmacists because the BOP cannot offer a comparable salary for
pharmacists. In FY 2014, 145 of 194 pharmacists (75 percent) at BOP institutions
were PHS officers, rather than civil service employees.”

The PHS accepts applications for a commission during defined periods
throughout the year, which vary by profession. The PHS accepts applications from
physicians and dentists at any time, but accepts applications from other professions
only during limited windows during the year.*? The PHS allows agencies employing

 

38 The panel will include representatives from the BOP’s Health Services Division, the BOP
Union, and medical doctors.

In response to a working draft of this report, the BOP estimated that typical compensation
packages would not exceed $240,000 per year based on individual factors,

3? The BOP reported that, as of November 2015, it employed 25 psychiatrists.

49 The BOP allows qualified and eligible employees to convert to the PHS personnel system as
long as their application for a commission is approved by the PHS.

41 We attempted to compare compensation in the GS and PHS systems but determined that
we could not do so because the process of setting PHS officer pay is more individualized than the
process of setting civil service employee pay. For additional information, see Appendix 1.

42 We also found that the appeal of joining the PHS is lower when civil service salaries become
more competitive. The Chief of the BOP’s Staffing and Recruitment Section told us that a majority of
BOP dentists used to be PHS officers until the BOP decided to increase the position grade for dentists.
Since that change, he said, he has seen an increase in the number of BOP dentists who are civil
service employees.

43 In previous years, the PHS application process was open to all professions at ail times. In

2010, the PHS streamlined the application process to allow applications only from certain professions
at certain times throughout the year. For example, in 2015, the PHS opened its application process to
(Cont’d.}

14

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 83 of 102

its officers a limited number of waivers that can be submitted outside of the normal
application window for applicants that are deemed critical by the agency. However,
the BOP’s PHS Liaison told us that if an employee stationed at an institution that is
already well-staffed wants to convert to the PHS, he or she must transfer to 4
location where there is a shortage of medical staff. The BOP’s former Assistant
Director for Health Services and Medical Director said that because the PHS does
not commission many new officers during the regular application windows, waivers
are consequently very valuable tools. However, the number of waivers the PHS
allocates to the BOP each year remains limited: 15 in 2014 and 17 in 2015. At
institutions with several vacancies, or at new institutions, the BOP wili offer
conversions to the PHS as an incentive to transfer between institutions or to stay
with the agency. Institution staff we interviewed acknowledged that being able to
offer the option to convert to PHS is a recruitment tool they could use for hard to fill
positions. We discuss the BOP’s management of PHS officers in more detail below.

Institutions Must Rely on TDY Assignments and Contracted Medical Care because of
Continuous Understaffing

The BOP’s inability to recruit and retain medical professionals has led to
institutions operating at unfavorable staffing levels. Institution staff told us that
when staffing levels are low they depend on TDY assignments and medical
contractors for assistance. The BOP uses TDY and Regional Medical Assistance
Support Teams to provide additional resources to its six regions. These teams were
created in 2011 to assist institutions with critical medical staffing needs. According
to BOP officials, these teams are used when institutions’ health services units are
30 to 40 percent understaffed. Both civil service employees and PHS officers serve
on Regional Medical Assistance Support Teams and enlist on weeklong TDY
assignments to assist. An official at one institution in particular told us that even
with PHS officers on staff, it relies on TDY from other institutions to accomplish its
mission. In FY 2014, this institution had a vacancy rate of 21 percent for medical
professionals. However, according to institution staff, relying on TDY for support Is
a temporary fix and should not replace a permanent solution for staffing shortages.
The BOP’s Assistant Director for Human Resource Management told us that rather
than continuous TDY, it would be more beneficial for the BOP to pay an incentive to
hire a full-time employee. With this approach, fewer long-term expenses would
stem from the repetitive use of TDY.

We found that staffing shortages lower staff morale, increase staff workload,
and ultimately can reduce inmates’ access to routine medical care. A Human
Resource Manager told us that because correctional settings require around-the-
clock staffing, all vacancies affect staff morale. He said that because operations
never cease, the lower the staffing levels, the greater the need to use mandatory
overtime and double shifts. Additionally, staffing shortages increase the workload
of those remaining staff. The BOP’s PHS Liaison told us that when there are
vacancies, the existing staff becomes overworked. A Physician’s Assistant told us

 

pharmacists only during the month of August. The BOP PHS Liaison told us that the new application
process limits the number of applications the PHS processes each year.

15

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 84 of 102

that increased workloads can easily drain staff, which, for him, makes some of the
routine care a lower priority. A Health Services Administrator also told us that
when health units do not have the staff to see inmates, they have to send them
outside the institution for basic medical care because they are unable to meet their
needs inside the institution. The Warden at the same institution agreed, stating
that staffing shortages greatly increase outside medical trips, subsequently
resulting in an increase in outside medical spending.

Staff vacancies have an adverse impact on institution health services units
and ultimately increase the BOP’s outside medical spending when care cannot be
provided inside the institution. In FY 2014, the BOP spent $60 million in overtime
payments to salaried employees to transport inmates outside the institution for
medical care, an increase of 22 percent from the $49 million spent in FY 2010,
While acknowledging that the BOP faces many challenges to recruit and retain
medical staff, particularly because of the geographic locations of institutions, the
limitations of the GS scaie, and the prison work environment, we believe the BOP
could be doing more to proactively identify and address its medical staff vacancies.
In the remainder of this report, we discuss strategies the BOP could adopt to
address these challenges.

The BOP Does Not Identify or Address Recruiting Challenges in an Agency-
wide and Strategic Manner

The BOP delegates many of the actions necessary for recruiting and hiring
medical staff to its individual institutions, These actions include conducting
recruitment activities in the local labor market, advertising vacancies, interviewing
candidates, preparing incentive request paperwork, and managing the institution’s
staffing budget. As a result, the BOP’s actions to address its recrulting challenges
tend to involve reactively addressing specific problems faced by individual
institutions rather than proactively identifying, prioritizing, and responding to
regional or national trends in a coordinated fashion across all of its institutions.

At the Centra! Office level, the BOP’s Health Services Division has a Staffing
and Recruitment Section that has both short-term and long-term responsibilities.
In the short term, the section is responsible for understanding institutions’
immediate medical staffing needs, explaining to institution human resources staff
the incentives available for medical professionals, and guiding medical professionals
through the BOP’s hiring process. In the long term, the section is responsible for
increasing the pool of medical professionals who are interested in BOP vacancies.
The section does not advertise vacancies or make hiring decisions; these actions
are delegated to each institution. Further, the Chief of Health Services Staffing and
Recruitment told us that institutions must request the section’s assistance in
addressing recruiting challenges. Even when an institution requests assistance, it is
not required to follow the section’s guidance. This reactive, locally delegated
response to recruitment challenges has prevented the BOP from assessing which
vacancies have the greatest negative impact on its ability to adequately provide
medical care to inmates.

16

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 85 of 102

We further found that, even when the BOP has taken steps to address
recruitment challenges across all of its institutions, these efforts have not resulted
in a uniform approach to the issue. For example, officials throughout the BOP have
designated medical vacancies as hard to fill to justify their use of incentives to
enhance recruiting. However, we found that the BOP does not have a clear
definition of this term. As a result, it cannot easily describe the degree to which
any one position is hard to fill and it cannot use this designation to help it set
priorities among medical vacancies. To illustrate, BOP policy identifies the length of
time a position has been vacant as one factor that would justify using the
Physicians and Dentists Comparability Allowance Program (PCA Program), bul it
does not give any guidance as to when the length of a vacancy should be
considered problematic.“* The Assistant Director for Human Resource Management
said that a position is considered hard to fill once the Human Resource Manager has
communicated to Central Office that ali recruitment efforts, absent incentives, have
made hiring challenging. Yet one institution’s Human Resource Manager told us
that any position requiring an incentive is considered hard to fill, while a different
Human Resource Manager at another institution said that he considers a position
hard to fill if he does not receive any applications after two or three
advertisements. A third Human Resource Manager said that, on paper, none of the
positions at her institution is hard to fill; but she went on to tell us that they
experienced such difficulty trying to fill a psychiatrist vacancy that the BOP’s
Central Office eventually reallocated the position to a different institution.

We found that one primary obstacle to the BOP developing a truly proactive,
coordinated approach to addressing recruitment challenges is that it does not
analyze the data it already collects to assist it in identifying and prioritizing these
challenges across all of its institutions. For example:

* Vacancy Data: The Central Office Staffing and Recruitment Section monitors
medical vacancies, but the Chief of Health Services Staffing and Recruitment
said that the data they monitor does not differentiate between positions that
are vacant because of recruitment challenges and positions that are vacant
for other reasons.”

« Incentive Data: Although the BOP collects data on the use of recruitment
and retention incentives, which could help the BOP identify locations in which
institutions have difficulty filling medical vacancies, the BOP does not analyze
any of the data it collects on incentives for this purpose. The BOP's
Personnel Director told us that the BOP reserves for Central Office officials
final approval authority for recruitment and retention incentives, instead of

 

44 BOP, Program Statement 6010.05, Health Services Administration (June 26, 2014),
paragraph 17f.

45 The Chief of Health Services Staffing and Recruitment explained that, because hiring
decisions are decentralized to the Institution level, institutions sometimes freeze vacancies instead of
filling them to ensure that funds are available in the institution’s budget to cover overtime, outside
medical expenses, and other costs. He said that if an institution is not actively attempting to fill a
vacancy, he would not consider that position difficult to fill.

17

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 86 of 102

delegating that authority to Wardens, in part so that the BOP can collect data
on the use of these incentives.*®° However, she also said that the BOP tracks
the use of incentives only to ensure that spending remains within budgetary
limits, and not for the purpose of helping to identify the hardest to fill
vacancies in the BOP system.

e TDY Assignment Data: The former Assistant Director for Health Services and
Medical Director told us that when an institution resorts to requesting TDYs,
it is usually because it cannot find anyone to fill the vacancies it is
advertising. Data on institution requests for support through TDY
assignments could therefore help the BOP’s Central Office identify institutions
that are struggling to find permanent staff; but this information is not
available at the Central Office level because the Regional Offices manage TDY
requests and assignments.

» Outside Medical Care Cost Data: Our May 2015 review of the impact of an
aging inmate population found that understaffing in health services units
increases the need for

 

outside care.*” The cost of
this care varies because the
BOP signs a separate
contract for each institution
with local medical
providers.*® Further, the
BOP’s care level system
means that inmates with
more significant medical
needs are concentrated in a
handful of institutions, with
the result that staff

Budgetary Impact of Understaffing on Outside
Medical Costs

We identified one complex for which medical
staffing dropped from 35 of 46 positions filled
(76 percent) in FY 2010 to 25 of 42 positions filled
(60 percent) in FY 2014. OF all BOP institutions,
this institution pald the highest rates for outside
medical care, with contract costs more than triple
the Medicare rate. We looked at BOP spending
data and found that spending on outside medical
care at this complex increased 47 percent from
FY 2010 to FY 2014 (double the 23 percent increase
in this spending seen by the BOP as a whole during
that same time). Given the relatively high cost of

vacancies at these
institutions can have a more
significant impact.*? A
Health Services
Administrator at a BOP

obtaining outside medical care in this location, a
more proactive assessment of staffing needs could
be beneficial to the BOP.

Source: OIG analysis of BOP staffing data, contract
data, and spending data

 

 

 

 

46 Tn response to a working draft of this report, the BOP noted that the Department's Human
Resources Order, DOJ 1200.1, states that approval of these incentives may not be delegated below
the Personnel Officer level. The BOP further noted that it is required to collect data on incentives to
fulfill reporting requirements to the Department and OPM.

47 DOJ OIG, The Impact of an Aging Inmate Population, 18.

48 These costs also vary depending on whether an inmate requires inpatient or outpatient
care,

49 The BOP assigns each inmate a care level from 1 to 4 based on documented medical
history, with Care Level 1 being the healthiest inmates and Care Level 4 being inmates with the most
significant medical conditions. The BOP also assigns each institution a care level from 1 to 4, based
on the institution’s level of medical staffing and resources. For more information about the BOP’s care
level system, see OIG, The BOP’s Efforts to Manage Inmate Healthcare.

18

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 87 of 102

medical center said that by assessing only staffing levels, the BOP overlooks
the needs of high care-level institutions. We believe this causes the BOP to
underestimate the value of filling priority vacancies at high care-level
institutions where a greater proportion of inmates are very ill, The Health
Services Administrator emphasized, “The Bureau [of Prisons] is sending us
the sickest of the sickest guys to take care of, and if we don’t have the staff
on board here to do even some of the basics that we need to do with them,
then we end up having to send them into the community to get it done.”
Because the BOP does not take these variations in medical need or medical
cost into account, it does not optimally prioritize filling the positions that cost
the most to leave vacant.

We found that the BOP has been aware for some time that its locally
delegated, reactive approach is ill suited for the medical staffing challenges it faces.
Yet it has also declined opportunities to establish a more coordinated, proactive
approach. Specifically, in June 2009, a BOP working group established to examine
the BOP’s medical recruitment challenges recommended that the BOP centralize
medical recruitment into the BOP’s Consolidated Employee Services Center in Grand
Prairie, Texas.°° The working group recommended centralization to improve
customer service to applicants and to manage many functions, such as preparing
incentive requests, that are the responsibility of institution staff. In support of its
recommendation, the working group wrote: “A dedicated section would allow the
agency to aggressively recruit and retain employees In an attempt to proactively
address staffing concerns, rather than reactively, which continues to hinder
effective operations and negatively impacts existing staff.”"* At its July 2009
meeting, however, the BOP’s Executive Staff decided not to approve any of the
options the working group developed.

The working group’s June 2009 findings included a section for comments
from the BOP divisions most likely to be affected by the working group's proposals.
In its comments, the Health Services Division said that it could not support any of
the working group’s proposals for several reasons, including a belief at the time
that recruitment was improving and could be further enhanced through additional
resources rather than through reorganization. Instead, it recommended hiring
someone to verify the professional credentials of candidates for medical vacancies,
ensuring that they would be qualified to practice if offered a position. The former
Assistant Director for Health Services and Medical Director confirmed that the BOP
now employs a nurse for this purpose. The Health Services Division also
recommended hiring one medical recruiter for each of the BOP’s six regions to
target hard to fill locations, and the BOP reported that it hired the six regional
recruiters in the fall of 2015.

 

50 The Consolidated Employee Services Center centralizes some aspects of the hiring process
and provides guidance to the institutions on hiring procedures.

51 Facilitator, National Health Care Staffing and Recruitment Workgroup, BOP, Executive Staff
Paper, National Health Care Staffing and Recruitment Enhancement, June 9, 2009, 14. In addition to
its recommended option, the working group also researched and presented two other options in its
report.

19

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 88 of 102

Since the 2009 comments, however, we found that the health services
vacancy rate has actually risen at BOP institutions, from 15 percent in FY 2010 to
17 percent in FY 2014. The BOP’s decision to continue addressing its struggles with
medical recruitment by reacting to individual institution requests rather than by
developing a strategic, coordinated plan, has not led to improved resuits.
Meanwhile, spending on outside medical care has increased 23 percent, from
$351 million in FY 2010 to $434 million in FY 2014.

This lack of strategic planning also means that the BOP cannot fully take
advantage of an annual opportunity it has to articulate its staffing priorities to the
PHS, The memorandum of understanding (MOU) between the BOP and the PHS
requires the BOP to “notify PHS at least annually, and more frequently if necessary,
of the number of PHS Commissioned Officers, by training and experience, needed
to fulfill the requirements of BOP.”°* BOP officials told us that, while they respond
to the PHS annually with this information, they do not base their response on a
systemic assessment of the BOP’s medical staffing needs. Instead, they simply
report the number of PHS officers already employed in BOP positions. The former
Assistant Director for Health Services and Medical Director told us that he did not
think increasing the number reported would make a difference. However, we note
that the PHS already knows how many of its officers work for the BOP because it
pays PHS officers and manages their benefits using BOP funds.°> The PHS’s Deputy
Director of the Division of Commissioned Corps Personnel and Readiness (PHS
Deputy Director, DCCPR) told us that the PHS requests this annual projection of
need in order to help shape the Commissioned Corps’ annual recruitment plan and
support limited force planning.

We believe that the BOP is missing an important opportunity by providing the
PHS with data it has rather than conducting a robust analysis to determine what
kind of medical staffing its institutions need. If the BOP analyzed its recruitment
challenges and prioritized vacancies based on the impact those vacancies have on
the BOP’s ability to care for its inmate population, this could help the BOP articulate
specific numbers and types of PHS officers that would be of greatest benefit to
address its staffing challenges.

The BOP Does Not Use Its Authority to Assign PHS Officers to Positions
Based on Greatest Need

Both PHS policy and the PHS officers’ sworn oath give the BOP the authority
to place PHS officers in positions where they are most needed. PHS officer
appointees swear an oath that they are “willing to serve in any area or position or
wherever the exigencies of the Service may require.” However, the BOP does not

 

52 MOU between the BOP, DOJ, and the PHS, Department of Health and Human Services,
September 1991, paragraph ITI.B.

53 The BOP’s Chief of Budget Execution told us that every month the Department of Health
and Human Services generates a payroll report of PHS officers employed at the BOP, which the BOP’s
Budget Execution Office reconciles to ensure they transfer the appropriate amount of funds to the PHS
to pay for these salaries and benefits.

20

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 89 of 102

take full advantage of this flexibility because, as noted above, it does not address
recruitment challenges in a strategic, coordinated way and therefore does not place
PHS officers in positions that maximize their benefit to the BOP. In the section
below, we discuss options that the BOP might consider to increase the efficiency of
its assignment of PHS officers.

The PHS encourages its officers to pursue diverse work experiences
throughout their careers,’ To incentivize transfers, PHS promotion boards place
value on an officer’s mobility, with multiple moves expected of officers seeking
promotion to the higher ranks. The PHS’s Commissioned Corps Personnel Manual,
which governs human resources policy for PHS officers, gives the BOP authority to
initiate voluntary transfers to meet its needs or the needs of PHS officers. It also
gives the BOP the authority to initiate involuntary transfer of PHS officers at any
time to meet the BOP’s needs. We found that the BOP does not currently manage
these positions in ways that would encourage PHS officers who are interested in
responding to the PHS incentives to transfer in ways that also benefit the BOP.

Specifically, we found that the BOP does not currently use involuntary
transfers of PHS officers to address its staffing needs. BOP officials said that they
initiate involuntary PHS transfers only for disciplinary reasons or for instances in
which an officer needs to be moved to a location where he or she can receive
additional training and oversight. PHS officers we interviewed at BOP institutions
recognized that their status as Commissioned Officers meant that they were
potentially subject to a change of duty station, but they also told us that such
transfers were not actually used. Instead, both PHS officers and civil service
employees control their own duty stations in the same way: by deciding whether to
apply to an advertised vacancy at a particular institution.°>. The BOP’s Personnel
Director told us, “they know where the vacancies are So if they wanted to apply to
there, they easily could.” Once hired, PHS officers may also stay in a position for
as long as they like, assuming satisfactory performance, just like civil service
employees.

We also found that the BOP has not been proactive about using PHS officers
to fill vacancies where individual institutions are struggling with particularly
challenging medical personnel staffing needs. Institution staff further told us that
lengthy vacancies are common. For example, staff at one institution told us that
their Clinical Director position has gone unfilled for 15 years." A PHS nurse at

 

54 The PHS recommends that officers have at least three different geographic or
programmatic assignments during their careers, but it does not have a specific requirement for the
frequency of moves. The BOP’s PHS Liaison recommends that officers seeking promotion move every
3 to 5 years and told us that the PHS revised its application process in 2013 to require officers to be
more mobile.

55 -Fhe BOP and the union have an informal agreement that all initial vacancies will be
advertised, with both civil service employees and PHS officers eligible to apply. The former Assistant
Director for Health Services and Medical Director said that the BOP made this agreement because it
would be unfair to make any vacancy open only to PHS officers.

56 The Clinical Director is the lead physician in an institution’s health services unit and Is
responsible for all clinical care provided at the institution. The Health Services Administrator at this
(Cont'd)

21

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 90 of 102

another institution told us that her position had been vacant for approximately

2 years by the time she was hired and that at the time of our interview her
institution had been without a Clinical Director for nearly a year. The BOP Union
President told us that a physician position at a third institution remained vacant for
5 years, which pushed more responsibility onto the mid-level providers who
remained on the staff. He questioned why the BOP allowed that position to remain
unfilled instead of transferring a PHS physician from another location.

More Effective Use of PHS Location Assignments Could Take Multiple Forms

Multiple BOP and PHS officials told us that the BOP could do more with
voluntary and involuntary transfer authorities to better align PHS officers’ duty
stations with the BOP’s greatest needs. In this section, we outline three options
that the BOP could consider to use PHS officers as a means of addressing some of
its most challenging medical staffing problems.

Involuntary Transfers

The use of involuntary transfers for all PHS officers would mirror the
military’s requirement of frequent transfers and reassignments, a process known as
“force management.” BOP officials acknowledge that PHS policies give them the
authority to implement force management if they choose to do so, but they told us
that this would require at least three changes in how BOP institutions are managed:

1. reducing the level of control that Wardens currently have over the selection
of employees to fill institution vacancies,

2. matching all PHS officers with positions available, and
3. reducing the control PHS officers currently have over their duty station.

Effectively using involuntary transfers would also require changes in how the BOP
as a whole is managed, because the BOP would also need to assess which
vacancies are of such high priority that they should be staffed by a transferring PHS
officer rather than remaining vacant. BOP officials told us that they had not
implemented involuntary transfers because they were concerned that such a
change could reduce employee engagement and increase medical staffing
vacancies. The PHS Deputy Director, DCCPR acknowledged these concerns,
recommending that agencies minimize the risk of disengagement by transferring
officers for defined periods of time and by giving the officers some say in the

 

institution told us that, in the absence of a Clinical Director, they had a contract physician who visited
the institution twice a week, as well as three additional contract physicians who each visited the
institution once a month; the Clinical Director of a different institution participated via phone in
decisions concerning whether an inmate should be referred for medical care outside the institution.
We note, however, that the Clinical Director providing this assistance works at an institution that is
750 miles away from the institution we interviewed, and in a different time zone. Therefore, the lack
of a Clinical Director means that onsite physician care for the 1,268 inmates at this institution is
limited.

22

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 91 of 102

location of their subsequent transfer.°’ Regarding the BOP’s concern that
involuntary transfers would cause PHS officers to leave the BOP for other agencies,
he said that while the PHS encourages its officers to be mobile, it also requires a
minimum 2-year commitment at each duty station and therefore will not process
transfer requests for a PHS officer more frequently.

Targeted Force Management

BOP officials and institution staff suggested to us that the BOP could take
better advantage of the PHS requirement for officer mobility by using force
management in a targeted, rather than broad manner. Some institution staff
suggested that the BOP require PHS officers to spend their first few years with the
BOP working in institutions that have the greatest difficulty filling vacancies. A PHS
Heaith Assistant Specialist told us that if someone was “hungry” enough for a PHS
commission, he or she would go anywhere to take a position. An institution’s
Human Resource Manager said that this would be preferable to transferring PHS
officers who were already employed in the BOP, which would create a vacancy at
the PHS officer’s previous institution. While the BOP told us that it tries to use its
limited number of PHS waivers in this manner, we believe it could achieve more
affective results if it also used this approach with ail PHS officers who are new to
the BOP. In FY 2014, 17 BOP civil service employees converted to the PHS using
waivers, but the BOP gained an additional 61 PHS officers in other ways.°2

We also found that the BOP has a precedent of using targeted force
management for some entry-level PHS officers. Students entering their final year
of school or professional training are eligible to apply to the PHS Senior
Commissioned Officer Student Training and Extern Program (Senior COSTEP).
Those accepted by the PHS are sponsored by an agency such as the BOP, paid at
the entry-level ensign rank while completing their education, and agree to work for
their sponsoring agency as a PHS Commissioned Officer immediately following
graduation.*?

 

57 BOP officials said that it would be easier for the military to give officers a voice in the
location of a subsequent transfer because all military personnel face transfer, making it easier to
predict when particular positions and locations will have vacancies. This would be more difficult in the
BOP because medical positions can be also be filled by civil service employees, who cannot be
transferred as easily as PHS officers can.

58 The BOP reported that in FY 2014, 15 civil service employees who already worked for the
BOP converted to the PHS during regular application windows, 21 newly-commissioned PHS officers
joined the BOP, and 25 experienced PHS officers joined the BOP from other agencies.

59 Ensign is the most junior officer rank in the PHS. The required PHS service commitment Is
twice the length of time the Senior COSTEP officer received financia! support while in school. For
example, the BOP’s COSTEP program statement requires Senior COSTEP officers to serve a minimum
of 8 months in training, followed by a minimum 16-month commitment to the BOP. In 2015, the BOP
and the National Institutes of Health were the only agencies who sponsored Senior COSTEP officers.

These officers are referred to as Senior COSTEP officers despite being entry-level because the
PHS also has a Junior COSTEP program. Junior COSTEP officers have more than 1 year left of their
schooling and may temporarily work for the BOP, or other agencies that employ PHS officers, during
semester breaks.

23

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 92 of 102

The BOP’s COSTEP Program Statement specifies that assignments for entry-
level officers participating in the Senior COSTEP program are based on the BOP’s
needs.©° A PHS officer working at the BOP’s Centra! Office serves in the role of
COSTEP Coordinator and is responsible for assessing the BOP’s needs for Senior
COSTEP officers and for assigning them to institutions.’ Institutions request to
participate in the Senior COSTEP program with the knowledge that this would result
in the assignment of an entry-level PHS officer to their institution rather than the
selection of a local candidate after advertising a vacancy. The COSTEP Coordinator
considers the types of vacancies institutions are seeking to fill, whether the
institutions asking to participate in the Senior COSTEP program are a gocd fit for an
entry-level medical professional, and the location preferences of the Senior COSTEP
officers.** However, the BOP’s former Assistant Director for Health Services and
Medical Director said that because the BOP’s goal with the Senior COSTEP program
is to maximize the retention of these officers beyond their initial service
commitment, the location preferences of the Senior COSTEP officers and the
availability of mentors are often more important than institution needs when
determining where the Senior COSTEP officers should be assigned.

If the BOP gave greater priority to institution needs, and broadened its
assessment to include positions that should be filled by a more experienced clinician
as well as entry-level positions, then its approach to staffing Senior COSTEP officers
could be expanded to maximize the efficiency of PHS officer placements more
broadly. Such an expansion could accommodate either a decision to implement
force management broadly for all PHS officers or more narrowly for only those PHS
officers who are new to the BOP.®? However, in order for these assessments to be
successful, the BOP would first have to be more strategic about analyzing and
prioritizing its overall recruitment needs.

BOP Needs Aligned with PHS Promotion Incentives

The BOP could also consider better aligning its needs with the PHS’s
promotion incentives, particularly the PHS’s recent emphasis on mobility. One
long-time PHS officer told us that at the time he was commissioned, the PHS
promoted as a perk the fact that its officers would not be subjected to involuntary

 

69 BOP, Program Statement 6021.04, Commissioned Officer Student Training Extern Program
(COSTEP) (August 1, 2003), paragraphs 16, 17.

61 Ih a given year, no more than 30 Senior COSTEP officers are assessed for placement in
BOP institutions.

62 The BOP PHS Liaison told us that because Senior COSTEP officers are entry level, it would
not be appropriate to assign them to an institution where they would have to work independently or
be the senior clinician.

63 PHS officers who are new to the BOP do not necessarily have to be entry level, For
example, civil service employees who convert to the PHS after they start work at the BOP already
have some clinical experience.

64 In response to a working draft of this report, BOP officials noted that when making
decisions concerning the effective management of PHS officers, they must consider the human
resource implications when developing an approach to better utilizing PHS officers.

24

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 93 of 102

transfers. However, the BOP’s PHS Liaison told us that in 2013 the PHS revised its
application process to require mobility and now screens out applicants who are not
willing to move. Asa result of these changes, mobility has become a more
important benchmark in the PHS promotion process.”

The BOP Union President told us that the BOP historically has not required
PHS officers to move and has instead accommodated PHS officers who are
promoted in rank by giving them additional responsibilities at their current
institutions. He suggested that the BOP’s use of PHS officers would be more
effective if PHS officers who needed to take on additional responsibilities due toa
promotion were moved to a position ina different institution. We believe that by
encouraging such transfers, the BOP could better staff the locations where need is
greatest, while also helping the transferred PHS officer demonstrate continued
mobility in his or her next application for a promotion.

Like mobility, receipt of PHS awards is another factor that the PHS promotion
board considers when making promotion decisions. One such award is the PHS’s
isolated hardship award given to PHS officers who serve at least 180 consecutive
days in an area designated as isolated, remote, insular, or constituting a hardship
duty assignment. The BOP has already sought to incentivize PHS officers’ transfers
by having successfully petitioned the PHS to designate five BOP institutions as
“isolated hardship locations” eligible for the award.© The BOP’s PHS Liaison told us
that a request for a sixth isolated hardship designation for the newly activating
Administrative U.S. Penitentiary, Thomson, Illinois, is pending. We believe the BOP
should consider requesting additional isolated hardship designations in the future,
although we note that according to the BOP’s PHS Liaison, the PHS is in the process
of revising its criteria for awarding the designation.

 

65 PHS officer promotions in rank are based on the extent to which an officer meets a number
of benchmarks, including performance appraisals, awards, history of assuming roles of increasing
responsibility, continuing education, mobility, willingness to take on collateral duties, integrity,
participation in PHS advisory groups, mentoring, and maintenance of basic readiness standards to
respond to public health emergencies, PHS officers told us that promotions become more competitive
at higher ranks because the higher ranks have fewer positions available. A PHS promotion board, not
the BOP, makes PHS promotion decisions.

66 The five institutions with the designation as of October 2015 are Federal Correctional
Institution (FCI) Safford in Arizona, FCI Manchester in Kentucky, FCI Estill in South Carolina, Federal
Prison Camp Yankton in South Dakota, and FCI Three Rivers in Texas.

25

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 94 of 102

CONCLUSION AND RECOMMENDATIONS
Conclusion

In addition to the unavoidable challenges within the BOP’s correctional
setting, the medical staffing challenges the BOP faces stem in part from local
market factors and the limitations of the General Schedule (GS) scale and position
classifications that the BOP cannot adjust without approval from the Office of
Personnel Management (OPM). We found that the BOP has taken a number of
steps to address pay disparities and understaffing challenges, particularly by
increasing its use of incentives and obtaining approval to use an alternate
compensation scale for psychiatrists. However, the approval process for incentives
is laborious, time-consuming, and requires extensive knowledge that not all
institution staffs possess. Further, we found that the continued reliance on short-
term solutions such as temporary duty (TDY) assignments and contracted medical
care has an adverse impact on overall medical costs. We believe that in order to be
more efficient with resources, the BOP must look at other avenues to increase
medical staffing levels.

We also found that the BOP needs to take a more strategic, coordinated, and
agency-wide approach to its recruitment challenges. Such an approach should
begin by improving the BOP’s use of data to identify, prioritize, and address
recruitment challenaes and medical staffing needs. For example, the BOP does not
currently prioritize medical staffing vacancies based on the cost of leaving the
vacancies unfilled. These costs can be determined by analyzing the care level of
particular institutions, the extent to which institutions rely on TDY assignments, or
the cost of contracting for care that would be provided if the vacancy were filled.
Similarly, the BOP currently collects position-specific data on the use of incentives
but does not analyze it for recruitment purposes. If the BOP were to analyze this
data to identify positions and locations that are heavily reliant on incentives, then it
could use that information to more accurately identify pay disparities, assess how
frequently supplemental pay is required, and compare the cost of applying multiple
incentives for lower graded positions with the cost that the BOP would incur if
medical positions were reclassified to higher grades. We believe this data would
also be valuable in helping the BOP support its position to the Office of Personnel
Management that the reclassification of certain positions on the GS scale is
necessary for effective recruitment.

Because the BOP has not prioritized medical staffing vacancies through a
strategic, national assessment of its needs, it cannot place PHS officers more
efficiently throughout its institutions. PHS policy offers the BOP a great amount of
latitude in determining where to station PHS officers, but the BOP does not
currently take advantage of these flexibilities. The BOP has several options for
managing PHS officer placements on a national level, and we believe it can do so in
ways that could benefit both the BOP and the individual PHS officers’ needs. Better
assessment of priority medical vacancies could also help the BOP better articulate
its requirements to the PHS when it responds to the PHS’s annual request for
information on the amount of PHS officers the BOP needs. We acknowledge that

26

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 95 of 102

with approximately 6,500 total officers working across 23 federal agencies and the
District of Columbia, the PHS is not a panacea for the BOP to fill all of its staffing
needs, However, a more thorough analysis of staffing needs throughout the BOP,
rooted in a more strategic approach, could help the BOP better describe its
challenges to the PHS and identify where additional staff are most acutely needed.

Recommendations

To ensure the BOP can recruit and retain the medical professionals that are
necessary to provide medical care to the BOP’s inmate population, and to foster a
proactive, coordinated strategy that will allow the BOP to better use its PHS
officers, we recommend that the BOP:

1. Develop a plan to use available data to assess and prioritize medical
vacancies based on their impact on BOP operations.

2. Develop strategies to better utilize Public Health Service officers to address
the medical vacancies of greatest consequence, including the use of
incentives, assignment flexibilities, and temporary duty.

27

 

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 96 of 102

APPENDIX 1

EXPANDED METHODOLOGY
Data Analysis
Public Health Service and Civil Service Salary Comparison

We attempted to compare the uniformed service pay scale with the General
Schedule, but we determined that we could not accurately compare the salaries
because some of the factors that influence Public Health Service (PHS) officer
salaries do not have an equivalent in civil service salaries, resulting in great
variance.®’ A 2013 University of Maryland study of the PHS found that the costs
associated with the PHS could not be easily quantified for comparison to the civil
service.®® Further, the PHS Deputy Director of the Division of Commissioned Corps
Personnel and Readiness (PHS Deputy Director, DCCPR) confirmed that because of
the variance, the pay scales are too dissimilar to compare.

Bureau of Labor Statistics Salary Analysis

We used publicly available data from the Office of Personnel Management
(OPM) and the Bureau of Labor Statistics (BLS) to analyze the differences in
salaries between medical professionals working at the BOP and the overall salary
averages of medical professionals in a given geographic location.©? We based our
selection of geographic locations on counties that were in close proximity to BOP
institutions. We then used the county of the institution to select the applicable
region for BLS data and the applicable locality for OPM data. When analyzing OPM
data, we used the highest available grade, but the lowest step for the given position
according to OPM’'s position classification standards. For example, dentists in the
BOP can be either grade 11 or grade 12, so we used the salary of grade 12, step 1
for our analysis. We believe this allowed for a reasonable comparison with the BLS
averages because it represented a salary in the middle of the allowable range for
that position. In a separate analysis, we examined special pay tables that OPM had
established for dentists and pharmacists in some BOP institutions, but we concluded
that special pay was not sufficient to address the wage gap we found when
comparing locality pay tables with BLS data.

 

87 Specifically, pay for PHS officers varies based on geographic location, base pay, years of
service, dependents, specialty, allowance for subsistence, and rank. The PHS Deputy Director, BCCPR
noted that same portions of PHS officer pay are also tax-exempt,

68 According to the University of Maryland, the effectiveness, efficiency, efficacy, and
comprehensive value of the PHS cannot be determined based on cost factors alone because there
exist too many variables, inconsistencies, and un-measurable attributes to make a meaningful
evaluation, Muhiuddin Haider, The USPHS Commissioned Corps: A Study on Value and Contributions
to DHHS Mission and National and Global Health Priorities and Initiatives (University of Maryland,
2013).

69 BOP salary averages are included in the data captured by the Bureau of Labor Statistics.

28

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 97 of 102

incentives Awarded by Position

The BOP provided data on recruitment and retention incentives awarded from
FY 2010 to 2014. We used this data to total the number of incentives awarded, and
the cost associated with those of monetary value. Our analysis of monetary
incentives compared the incentives by type and position and used position counts
to calculate averages. In determining position counts, we accounted for those
individuals who received more than one incentive.

Interviews

We interviewed Central Office officials, including the Assistant Directors of
the Human Resource Management and Health Services Divisions; the BOP’s
Personnel Director; the BOP PHS Liaison; the Chief of Budget Execution; and the
Chief of Health Services Staffing and Recruitment.

We visited five institutions via video teleconference and, during those visits,
we interviewed institution senior management, as well as staff who provide direct
clinical care to inmates. We interviewed four Wardens, one Associate Warden, five
Health Services Administrators, five Business Administrators, five Human Resource
Managers, a Leave Maintenance Clerk, and BOP and PHS clinical staff, including:
an occupational therapist, a health systems specialist, four non-supervisory
registered nurses, a physician assistant, a nurse practitioner, and two pharmacists.

At PHS Headquarters, we interviewed an official in the DCCPR.
Site Visits

The team conducted video teleconferences with the five following institutions,
representing all four healthcare levels: Federal Medical Center Butner, Federal
Correctional Institution (FCI) Danbury, Federal Medical Center Rochester, FCI
Sandstone, and Federal Detention Center SeaTac. We selected these five
institutions because they had a combination of a high number or high percentage of
PHS staff in FY 2014. We were also able to use these locations to assess hiring
challenges across medical, detention, and standalone institutions, in both rural and
metropolitan locations.

Additional Objectives

At the outset of this review, we included a report objective examining the
BOP’s oversight of PHS officer leave, awards, drug testing, and correctional
training. We reviewed BOP and PHS policies related to these topics and asked
questions on these topics during Central Office interviews and site visits described
above. However, during these interviews we learned about larger concerns that
BOP staff had regarding medical staffing in general. We met with officials from the
BOP’s Program Review Division and Health Services Division in September 2015 to
formally close the original objective. At that meeting, we also added a review

29

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 98 of 102

objective examining the challenges and limitations the BOP faces in hiring medical
professionals to work in its institutions.’? The BOP officials we met with in
September 2015 said that recruitment and retention of quality medical
professionals is the BOP’s biggest challenge.

 

70 We conducted some of our Central Office interviews after this meeting to discuss the topics
raised in our new objective.

 

 

30
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 99 of 102

APPENDIX 2

THE BOP’S RESPONSE TO THE DRAFT REPORT

U.S, Deparinent af Fustice

Federal Bureau of Prisons

 

 

Dffies of the Director Washing ii, DC 15z€

March 15, 2016

MEMORANDUM FOR NINA S. PELLETIER
ASSISTANT INGPECTOR GENERAL
OFFICE OF INSPECTOR GENERAL
EVALUATION AND INSPECTIONS DIVISION

/ Lorne i Aenea:

FROM + thomas BR. Kane, Acting Director

SUBIROT: Response te the Offide of Inspector General’a (OIG)
DRAFT Report: OFG Review of the Impact of the
Federal Bureau of Prisons' Medical Staffing
Challenges, Assignment Number A-2015-005

 

The Bureau of Prisons (BOP) appreciates the opportunity to respond
to the open recommendations Ezom the draft report entitled OIG Review
of the Impact of the Pederal Bureau of Prisons! Medical Staffing

Challenges,

Therefore, please find the Buveau's response to the recommendations
below:

Recommendations
To ensure the BOP can continue to recruit and retain the medical

professionals that are necessary ta provide medical care to its
innate population, and to Eester a proactive, coordinated strategy

31

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 100 of 102

that will allow the BOP to better use its PHS officers, we recommend
that the BOP: -

Recommendation 1: “Develop a plan to use available data to assess
and prioritize medical vacancies based on their impact on BOP
operations.“

Response: The BOP agrees with this recommendation and will explore
options to better assess and provide targeted strategies for medical
vacancies, resulting in an identified plan that will be provided to
the OIG.

Recommendation 2: “Develop strategies to better utilize Public
Health Service officers to address the medical vacancies of greatest
consequence, including the use of incentives, assignment
flexibilities, and temporary duty,"

Response: The BOP believes the history and complexity of the
relationship between the civil service and Public Health Service
(PHS) personnel systems is not adequately detailed in the OIG report,
and has a significant impact on BOP’s management of those staff.
Nevertheless, the HOP agrees with this recommendation, and will
explore and develop strategies to better utilize PHS officers to
address the medical vacancies of greatest consequence. As discussed
during the exit conference for this review, BOP will explore the
OIG’ s proposed solutions in its report, as well as other options that
may appropriately address the situation.

Tf you have any questions regarding this response, please contack

Steve Mora, Assistant Director, Program Review Division, at
{202) 353-2302.

32

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 101 of 102

APPENDIX 3

OIG ANALYSIS OF THE BOP’S RESPONSE

The Office of the Inspector General (OIG) provided a draft of this report to
the Federal Bureau of Prisons (BOP) for comment. The BOP’s response is in
Appendix 2. Below, we discuss the OIG's analysis of the BOP’s response and
actions necessary to close the recommendations.

Recommendation 1: Develop a plan to use available data to assess and
prioritize medical vacancies based on their impact on BOP operations.

Status: Resolved.

BOP Response: The BOP concurred with the recommendation and stated
that it would develop a plan by assessing medical vacancies and develop more
targeted strategies to fill them.

OIG Analysis: The BOP’s planned actions are responsive to our request. By
June 30, 2016, please provide the BOP’s plan illustrating the strategies developed
to fill medical vacancies. As part of the plan, please explain how the BOP will
prioritize medical vacancies based on the length of vacancies, patterns in
institutions’ use of incentives, patterns in institutions’ use of temporary duty, the
cost of outside medical care, and any other sources of data that the BOP believes
demonstrate the impact of leaving the positions vacant. Additionally, please
describe how frequently the BOP plans to reassess medical vacancies and
reconsider their prioritization.

Recommendation 2: Develop strategies to better utilize Public Health
Service officers to address the medical vacancies of greatest consequence,
including the use of incentives, assignment flexibilities, and temporary duty.

Status: Resolved.

BOP Response: The BOP concurred with the recommendation and stated
that it would explore and develop strategies to better utilize PHS officers to address
the medical vacancies of greatest consequence, The BOP further stated that it
would explore the options outlined in this report, as well as other options that may
appropriately address the situation.

OIG Analysis: The BOP’s planned actions are responsive to our request. By
June 30, 2016, please describe how the BOP plans to better use PHS officer
incentives, assignment flexibilities, and temporary duty to fill the highest priority
medical vacancies identified through the strategy developed in response to
Recommendation 1. As part of this response, please describe how the BOP
considered the options discussed in the report.

33

 
Case 1:18-cr-00874-JSR Document 85 Filed 07/08/20 Page 102 of 102

 

 

The Department of Justice Office of the Inspector General
(DOJ OIG) is a statutorily created independent entity
whose mission is to detect and deter waste, fraud,

abuse, and misconduct in the Department of Justice, and
to promote economy and efficiency in the Department's ~
operations. Information may be reported to the DOJ
OIG's hotline at www. justice. gov/oig/hotline or

(800) 869-4499,

   

   
     

Le Tee
7 ise IE

Office of the Inspector Generai
U.S. Department of Justice
www.justice.gov/oig

 

 
